 

Exhibit 10.1

 

CONTRIBUTION AND SALE AGREEMENT

 

Between

 

Minnite Family, LLC, a West Virginia limited liability company;

 

Belpre I, LLC, a West Virginia limited liability company;

 

Belpre II, LLC, a West Virginia limited liability company;

 

Belpre III, LLC, a West Virginia limited liability company; and

 

Belpre IV, LLC, a West Virginia limited liability company

 

(collectively, “Seller”)

 

and

 

GMR Belpre, LLC, a Delaware limited liability company

 

(“Buyer”)

 

Property:

 

807 Farson St., Belpre, Ohio 45714 (Belpre I)

 

805 Farson St., Belpre, Ohio 45714 (Belpre II)

 

803 Farson St., Belpre, Ohio 45714 (Belpre III)

 

799 Farson St., Belpre, Ohio 45714 (Belpre IV)

 

March 6, 2018

 

 

 

 

TABLE OF CONTENTS

 

      Page         1. Sale and Purchase 2         2. Purchase Price 2   2.1
Deposit 3   2.2 Payment at Closing 3   2.3 Independent Consideration 4   2.4
Allocation 4   2.5 Tax Consequences to Seller 4         3. Property Information;
Confidentiality 4   3.1 Entry 5   3.2 Inspection Period 6   3.3 Title and Survey
Matters 6   3.4 Memoranda of Leases 7         4. Representations and Warranties
of Seller 7   4.1 Authority 7   4.2 No Conflict 8   4.3 OFAC Compliance 8   4.4
No Governmental Authority Required 8   4.5 Credit of the Property 9   4.6
Governmental Commitments 9   4.7 Leases 9   4.8 No Condemnation 9   4.9
Contracts 9   4.10 Tenant Improvement Allowances 10   4.11 Correction of
Conditions 10   4.12 Compliance 10   4.13 Zoning 10   4.14 Property Permits 10  
4.15 Structural Defects 10   4.16 Utilities 10   4.17 Hazardous Materials 11  
4.18 Litigation 11   4.19 FIRPTA 11   4.20 Liens 11   4.21 Insurance 12   4.22
Operation 12   4.23 Change of Facts 12   4.24 On-Site Employees 12   4.25
Information 12   4.26 Seller’s Knowledge 12

 

 i 

 

  

  4.27 No Other Options 12   4.28 Survivability of Representations and
Warranties 13   4.29 Limitations Regarding Representations and Warranties 13  
4.30 Additional Representations and Warranties by OP Unit Holder 13         5.
Representations of Buyer 16   5.1 Authority 16   5.2 No Conflict 16   5.3 OFAC
Compliance 16         6. Conditions Precedent 16   6.1 Conditions Precedent to
Buyer’s Obligations 16   6.2 Conditions Precedent to Seller’s Obligations 17  
6.3 Termination of Agreement with Respect to a Removed Parcel; Election and
Termination Options 18         7. Failure of Conditions 19   7.1 Failure of a
Buyer Closing Condition 19   7.2 Failure of a Seller Closing Condition 19      
  8. Pre-Closing Matters 19   8.1 Termination for Default 19   8.2 Leasing
Matters 19   8.3 Adjustments of Leasing Expenses 20   8.4 Operation of Property
20   8.5 Contracts 20   8.6 No Contracting for Sale of Property 20   8.7 No
Liens on Property 20   8.8 Survival 20         9. Closing; Deliveries 20   9.1
Time of Closing 20   9.2 Seller Deliveries 21   9.3 Buyer Deliveries 23        
10. Apportionments; Taxes; Expenses 23   10.1 Apportionments 23   10.2 Closing
Costs 25         11. Damage or Destruction; Condemnation; Insurance 26        
12. Remedies 26   12.1 Buyer Default 26   12.2 Seller Default 26         13.
Possession 27         14. Notices 27

 

 ii 

 

  

15. Brokers 28         16. Escrow Agent 28   16.1 Obligations 28   16.2 Reliance
28   16.3 Indemnification 28   16.4 Disputes 29   16.5 Counsel 29   16.6
Interest 29         17. Indemnification 29   17.1 Seller’s Indemnification 29  
17.2 Buyer’s Indemnification 29   17.3 Definition of Exist 30         18.
Miscellaneous 30   18.1 Assignability 30   18.2 Governing Law; Bind and Inure 30
  18.3 Recording 30   18.4 Time of the Essence 30   18.5 Further Assurances 30  
18.6 Exclusivity 30   18.7 Non-Solicitation 31   18.8 Headings 31   18.9
Counterparts 31   18.10 Exhibits 31   18.11 Use of Proceeds to Clear Title 31  
18.12 Submission not an Offer or Option 31   18.13 Entire Agreement; Amendments
32   18.14 Attorneys’ Fees 32   18.15 Waiver of Jury Trial 32   18.16 No Waiver
32   18.17 Rules of Construction 32   18.18 Confidentiality 32   18.19 Section
1031 Exchange 33         19. Additional Provisions Concerning the OP Units 33  
19.1 Redemption of OP Units 33   19.2 Affirmative Covenants of OP Unit Holder 33
  19.3 Equitable Remedies 34   19.4 Indemnification 34   19.5 Evidence and
Issuance of OP Units 34   19.6 Compliance with Anti-Money Laundering
Regulations, etc 34   19.7 Transfers - Unacceptable Investors 36   19.8 FATCA
and Other Tax Provisions 37   19.9 Survival 39

 

 iii 

 

 

CONTRIBUTION AND SALE AGREEMENT

 

This CONTRIBUTION AND SALE AGREEMENT (this “Agreement”) is entered into
effective as of the 6th day of March, 2018 (the “Effective Date”), by and
between Minnite Family, LLC, a West Virginia limited liability company, Belpre
I, LLC, a West Virginia limited liability company, Belpre II, LLC, a West
Virginia limited liability company, Belpre III, LLC, a West Virginia limited
liability company, and Belpre IV, LLC, a West Virginia limited liability
company, (hereinafter collectively “Seller”), GMR Belpre, LLC, a Delaware
limited liability company (“Buyer”) and Minnite Family, LLC, a West Virginia
limited liability company, as OP Unit Holder (as defined below). First American
Title Insurance Company (“Escrow Agent”) joins in this Agreement for the limited
purposes set forth herein.

 

BACKGROUND

 

A.           This Agreement is made with reference to the following property
(collectively, the “Property”):

 

(1)          Seller’s fee interest in that certain real property located at:

 

•807 Farson St., Belpre, Ohio 45714 (“Belpre I”);

 

•805 Farson St., Belpre, Ohio 45714 (“Belpre II”);

 

•803 Farson St., Belpre, Ohio 45714 (“Belpre III”);

 

•799 Farson St., Belpre, Ohio 45714 (“Belpre IV”); and

 

•             certain areas adjacent to Belpre I, Belpre II, Belpre III and
Belpre IV (“Minnite Family Property”),

 

which land is more particularly described on Exhibit “A” attached hereto and
incorporated herein by this reference, together with all easements, rights and
privileges appurtenant thereto, if any (each of Belpre I, Belpre II, Belpre III,
Belpre IV and Minnite Family Property is a “Parcel” and all of the Parcels are
collectively, the “Land”);

 

(2)          All of Seller’s right, title and interest in and to the four (4)
medical office buildings located upon the Land (the “Buildings”), together with
all improvements, structures, fixtures and parking areas located on the Land, if
any, and appurtenant thereto (the Buildings and such improvements, structures,
fixtures and parking areas being hereinafter collectively referred to as the
“Improvements,” and the Land and the Improvements being hereinafter collectively
referred to as the “Real Property”);

 

(3)          All of Seller’s right, title and interest in and to the tenant
leases and subleases relating to the Improvements and other occupancy agreements
with tenants and subtenants occupying or using all or any portion of the Real
Property (collectively with all amendments thereto, the “Leases”), any and all
security deposits, letters of credit, advance rental, letters of credit or like
payments, if any, held by Seller (collectively, the “Security Deposits”), and
all guaranties of the Leases, if any, held by Seller;

 

 1 

 

 

 

(4)          All of Seller’s right, title and interest in and to all fixtures,
equipment, appliances, and other personal property of every nature and
description attached or pertaining to, or otherwise used in connection with, the
Real Property, owned by Seller and located within the Real Property but
expressly excluding any of the foregoing owned or leased by any tenant and any
personal property owned or leased by a third party (the “Personal Property”);
and

 

(5)          All of Seller’s right, title and interest in and to all intangible
rights and property used or useful in connection with the foregoing, if any,
including, without limitation, all development rights, contract rights,
guaranties, licenses, plans, drawings, permits and warranties and all of
Seller’s rights, title and interest, if any, in and to any service marks, logos
or any trade names as well as all of Seller’s rights and remedies under all
construction, design and related agreements relating to the Buildings
(collectively, the “Intangible Property”); provided, however, that this
provision does not include and shall not restrict in any manner Seller’s right,
title and interest in and to any intangible rights and property similar in
nature to the Intangible Property, but which is not related to the Real
Property, Buildings, Land, or Improvements other than those which become a
Removed Parcel or Removed Parcels hereunder, including, but not limited to, the
use of Seller entity names, the development of real estate other than the Real
Property, Buildings, Land, or Improvements owned or hereafter owned by Seller or
any of Seller entities, regardless of location, and the ownership, operation,
development, leasing or sale or conveyance of any Removed Parcel or Removed
Parcels.

 

The terms “Real Property” and “Property” shall be amended to reflect the
exclusion of a “Removed Parcel” (as defined in Section 6.3.1 below) from the
transactions contemplated by this Agreement.

 

B.           Seller is prepared to sell, transfer and convey the Property to
Buyer, and Buyer is prepared to purchase and accept the same from Seller, all
for the Purchase Price and on the other terms and conditions hereinafter set
forth.

 

TERMS AND CONDITIONS

 

In consideration of the mutual covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree:

 

1.           Sale and Purchase. Seller hereby agrees to sell, transfer and
convey the Property to Buyer, and Buyer hereby agrees to purchase and accept the
Property from Seller, in each case for the Purchase Price and subject to the
other terms and conditions set forth in this Agreement.

 

2.           Purchase Price. The purchase price for the Property (the “Purchase
Price”) shall be Sixty-Four Million Two Hundred Thousand and 00/100 Dollars
($64,200,000). Seller and Buyer hereby acknowledge and agree that the Purchase
Price shall be allocated among the Parcels in the manner set forth on the
attached Schedule 1 (the “Allocated Purchase Price”). Seller and Buyer agree
that the Allocated Purchase Price has been arrived at by a process of arm’s
length negotiations, including, without limitation, the parties’ best judgment
as to the fair market value of each respective asset, and Seller and Buyer will
consistently reflect those allocations on their respective federal, state and
local tax returns, including any state, county and other local transfer or sales
tax declarations or forms to be filed in connection with this transaction, which
obligations shall survive the Closing. In the event either Seller or Buyer
desires to adjust the Allocated Purchase Price between the Effective Date and
the Closing, Seller and Buyer shall reasonably cooperate to effect such
adjustment and Schedule 1 shall be amended to reflect such adjustment.

 

 2 

 

  

The Purchase Price, subject to the terms and conditions hereinafter set forth,
shall be paid to Seller by Buyer as follows:

 

2.1         Deposit. Within three (3) Business Days (as defined below) following
the mutual execution and delivery of this Agreement by Buyer and Seller, Buyer
shall deliver to Escrow Agent a deposit in the amount of One Million and 00/100
Dollars ($1,000,000) (together with any interest thereon, the “Initial
Deposit”). If Buyer approves all matters pursuant to Section 3.2 hereof on or
before the expiration of the Inspection Period and if the Closing has not
already occurred, Buyer shall deliver to Escrow Agent an additional deposit in
the amount of One Million and 00/100 Dollars ($1,000,000) (together with any
interest thereon, the “Additional Deposit”) within three (3) Business Days
following the expiration of the Inspection Period. The Initial Deposit and the
Additional Deposit shall be referred to herein collectively as the “Deposit.”
The Deposit shall be delivered to Escrow Agent in immediately available funds,
to be held in escrow and delivered in accordance with this Agreement at the
following address: First American Title Insurance Company, 777 S. Figueroa St.,
4th Floor, Los Angeles, CA 90017, attention: Brian Serikaku, Senior Escrow
Officer, telephone: (213) 271-1774, facsimile: (877) 398-1603, e-mail:
bmserikaku@firstam.com. Each Seller and Buyer hereby acknowledge and agree that
the Deposit shall be allocated among each Parcel in the same percentage
allocation as the Purchase Price is allocated to each Building on the Property
(with respect to each Property, the “Allocated Deposit”).

 

2.2         Payment at Closing.

 

(a)          OP Units. The parties acknowledge and agree that all or a portion
of the Purchase Price may be payable to Minnite Family, LLC, a West Virginia
limited liability company (the “OP Unit Holder”) in partnership units (the “OP
Units”) in Global Medical REIT, L.P., a Delaware limited partnership (the
“Operating Partnership”), Buyer’s sole member. The amount of the Purchase Price
to be paid through the issuance of OP Units (the “OP Unit Issuance Amount”) and
the Parcel(s) or portions thereof to be contributed in exchange for OP Units
shall be determined by Seller, at its sole discretion, upon the delivery of
written notice to Buyer and to Escrow Agent no later than 5:00 pm (Eastern Time)
on the date that is two (2) Business Days after Buyer has delivered to Seller a
copy of GMR REIT’s Annual Report on Form 10-K for the year ended December 31,
2017; provided, however that the OP Unit Issuance Amount shall not exceed Five
Million Five Hundred Thousand and 00/100 Dollars ($5,500,000.00). The number of
OP Units to be received by OP Unit Holder will be equal to the quotient of the
portion of the Purchase Price to be received by such individual or entity
divided by the greater of either (i) the Market Value (as defined below) or
(ii) Nine and 00/100 Dollars ($9.00). The transfer of the OP Units to each such
individual or entity shall be evidenced by an amendment (the “Operating
Partnership Amendment”) to the OP Partnership Agreement (as defined in Section
4.30(d)). As used herein, the term “Market Value” shall be equal to the Volume
Weighted Average Price of the common stock of Global Medical REIT Inc. as
reported on the New York Stock Exchange during the twenty (20) trading days
ending on the trading day immediately preceding the Closing Date. No fractional
OP Units will be issued and all fractional interests, if any, shall be rounded
to the nearest whole number.

 

 3 

 

  

(b)          At the consummation of the transaction contemplated hereby (the
“Closing”), Buyer shall deliver to Escrow Agent cash or immediately available
funds in an amount equal to the Purchase Price, less the Deposit and less the OP
Unit Issuance Amount. To the extent paid in cash or immediately available funds,
the Purchase Price, subject to adjustments and apportionments as set forth
herein, shall be paid at Closing by wire transfer of immediately available
federal funds, transferred to the order or account of Seller or such other
person as Seller may designate in writing.

 

(c)          The delivery and recording of documents and the disbursement of
funds shall be effectuated through the Escrow Agent at the Closing and pursuant
to the closing instructions from the parties hereto, which closing instructions
shall not modify or diminish the parties’ respective obligations hereunder.

 

2.3         Independent Consideration. Seller and Buyer acknowledge and agree
that One Hundred Dollars ($100.00) of the Deposit shall be paid to Seller if
this Agreement is terminated for any reason (the “Independent Contract
Consideration”), in addition to any other rights Seller may have hereunder.
Moreover, Seller and Buyer acknowledge and agree that the Independent Contract
Consideration has been bargained for and agreed to as additional consideration
for Seller’s execution and delivery of this Agreement and is non-refundable to
Buyer.

 

2.4         Allocation. Seller and Buyer acknowledge that no portion of the
Purchase Price is allocated to the Personal Property, if any, transferred
pursuant to this Agreement.

 

2.5         Tax Consequences to Seller. Notwithstanding anything to the contrary
contained in this Agreement, including without limitation the use of words and
phrases such as “sell,” “sale,” “purchase,” and “pay,” the parties hereto
acknowledge, agree and consent that it is their intention that the transactions
contemplated hereby be treated for federal income tax purposes (i) in accordance
with Section 721 of the Internal Revenue Code of 1986, as amended (the “Code”)
with respect to any portion of the Purchase Price that is payable in OP Units;
and (ii) as a sale of the Property to the Operating Partnership to the extent of
the Seller’s receipt of cash consideration pursuant to Section 2 of this
Agreement.

 

3.           Property Information; Confidentiality. No later than three (3)
Business Days after the Effective Date, Seller shall, to the extent the items
are in Seller’s possession or are readily available to Seller, deliver to Buyer
accurate and complete copies of all of the information set forth on Exhibit “K”
(collectively, the “Property Information”). All Property Information shall be
delivered to Attention: Alfonzo Leon, Chief Investment Officer, Global Medical
REIT, address: 2 Bethesda Metro Center, Suite 440, Bethesda, Maryland 20814,
telephone: (202) 524-6853, facsimile: (202) 380-0891, e-mail:
AlfonzoL@globalmedicalreit.com.

 

 4 

 

  

The Property Information, or much of the Property Information, is proprietary
and confidential in nature, and the disclosure or use thereof in violation of
these provisions will result in serious damage to Seller. Accordingly, unless
otherwise required by law, including without limitation, court order, legal
process or securities laws, Buyer will hold all Property Information in strict
confidence, will not use or disclose to any third party or permit the use or
disclosure to any third party of any Property Information except to such
directors, officers, managers, members, partners, employees, agents, or
representatives who need such Property Information for the proper performance of
their assigned duties relating to the evaluation of the transaction contemplated
hereby, and shall take appropriate action to cause their directors, officers,
managers, members, partners, employees, agents, or representatives to be bound
by the provisions hereof, and shall remain liable for any disclosure or misuse
of such information by any such director, officer, manager, member, partner,
employee, agent or representative. Buyer may disclose such Property Information
to third party professional advisors for evaluation, provided that such advisors
agree not to use any such Property Information except as provided in this
Agreement, and provided further that Buyer shall remain liable under this
Agreement for any disclosure or misuse of such Property Information by any such
advisor.

 

In the event that either party terminates this Agreement, Buyer shall, upon
request of Seller, immediately deliver or cause to be delivered to Seller,
without retaining any copies thereof, or destroy, at the option of Seller, any
and all documents, statements or other information obtained from the Seller
containing Property Information as well as any summary, record or notation
thereof, except to the extent any such summary, record or notation is subject to
any attorney-client, work-product, confidentiality, or other privilege and/or
except to the extent Buyer is required to retain such documents, statements,
other information, summary, record or notation by law or by Buyer’s internal
document retention policies.

 

Buyer agrees that breach of these provisions will cause Seller irreparable
injury for which an adequate remedy does not exist at law alone, and that Seller
may, in addition to seeking damages at law as hereinafter provided, obtain an
injunction to stop any breach. Northing contained in this paragraph, however,
shall limit the resort by Seller to any right or remedy available at law,
including, but not limited to, available remedies pursuant to state of federal
statutes protecting trade secrets or other statutory protections or remedies, or
at common law, for damages or otherwise.

 

Notwithstanding the foregoing, these provisions shall not apply to any Property
Information which (i) is or becomes generally available to the public other than
as a result of improper disclosure hereunder; or (ii) was available or becomes
available to Buyer on a non-confidential basis.

 

3.1         Entry. During the Inspection Period (as defined below), Buyer and
its agents and representatives shall be entitled to enter upon the Real Property
from time to time (as coordinated through Seller’s property manager), including
all leased areas, upon reasonable prior notice to Seller, to perform inspections
and tests of the Property, including surveys, environmental studies,
examinations and tests of all structural and mechanical systems within the
Improvements, to interview Seller’s key personnel and to examine the books and
records of Seller and Seller’s property manager relating to the Property.

 

 5 

 

  

Notwithstanding the foregoing, Buyer shall not be permitted to interfere
unreasonably with Seller’s operations at the Property or disturb or interfere
with any tenant’s rights, occupancy and operations at the Property, and the
scheduling of any inspections shall take into account the timing and
availability of access to tenants’ premises and tenant’s aforesaid rights,
occupancy and operation. If Buyer wishes to engage in any testing which is
invasive, which will disturb any portion of the Property, which will involve
sampling, or which will involve testing of subsurface soils, surface water, or
groundwater, Buyer shall obtain Seller’s prior written consent thereto which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that no such inspections, testing or sampling shall disturb or damage
any improvements on or to the Property. Buyer shall indemnify and hold harmless
Seller from any claims, damages, liabilities, or losses arising from any damage
to persons or property directly caused by Buyer’s investigations conducted
pursuant to this Section; provided, however, that Buyer shall have no obligation
to indemnify, defend and hold Seller harmless from and against any such claims,
damages, liabilities, or losses to the extent resulting from Seller’s acts or
omissions or Buyer’s mere discovery of adverse physical conditions affecting the
Property, including, without limitation, any Hazardous Materials (as defined
below).

 

3.2         Inspection Period. The term “Inspection Period,” as used herein,
shall mean the period commencing on the Effective Date and ending at 5:00 p.m.
Pacific time on the date which is thirty (30) days following the Effective Date,
provided, that if such date is not a Business Day (as defined below), then the
Inspection Period shall continue through 5:00 p.m. Pacific time on the next
Business Day following such date. Buyer may terminate this Agreement in its
entirety, and only in its entirety, in its sole discretion for any reason or no
reason by giving written notice of such election to Seller at any time prior to
the expiration of the Inspection Period, in which event the Deposit shall
automatically be refunded and returned forthwith to Buyer and, except as
expressly set forth herein, neither party shall have any further liability or
obligation to the other hereunder. In the absence of such written notice of
termination, the contingency provided for in this Section 3.2 no longer shall be
applicable, and this Agreement shall continue in full force and effect.

 

3.3         Title and Survey Matters. Title to the Real Property shall be
examined by Buyer at its cost. If said title examination and a preliminary title
report and/or any title insurance commitment Buyer may obtain from Escrow Agent
(acting in its capacity as title company (the “Title Company”)), (the “Title
Report”), or any survey obtained by Buyer at its cost, discloses material
defects in title to the Real Property to which Buyer objects (collectively
“Title Objections”), Buyer shall notify Seller in writing within twenty (20)
days of Buyer’s receipt of the Title Report and/or survey. If Buyer timely
notifies Seller in writing of the Title Objections, Seller shall have five (5)
Business Days after receipt of such notice (the “Title Cure Period) to elect
(but shall have no obligation whatsoever) to cure any Title Objection, and if so
elected, shall either (a) satisfy the Title Objections at Seller’s sole cost and
expense, or (b) provide Buyer and the Title Company with satisfactory evidence
that Seller can and will cure such Title Objections prior to or at Closing;
provided, however, Seller shall be obligated to remove, pay and/or satisfy prior
to or at Closing any monetary liens against the Property (each, a “Monetary
Lien”). Failure by Seller to timely respond in writing to any Title Objections
shall be deemed Seller’s decision to cure any Title Objections. If Seller elects
not to satisfy any of the Title Objections or otherwise fails to satisfy the
Title Objections within the Title Cure Period, Buyer shall have the option,
exercisable within five (5) Business Days after the expiration of the Title Cure
Period, to (i) waive the unsatisfied Title Objections, in which event the
unsatisfied Title Objections will become Permitted Exceptions (hereinafter
defined), or (ii) terminate this Agreement in which event the Deposit shall
automatically be refunded and returned forthwith to Buyer and, except as
expressly set forth herein, neither party shall have any further liability or
obligation to the other hereunder. If Buyer fails to notify Seller in writing
within five (5) Business Days after the expiration of the Title Cure Period that
Buyer has elected to terminate this Agreement pursuant to this Section 3.3, then
Buyer shall be deemed to have waived all unsatisfied Title Objections. If, after
the expiration of the Inspection Period, Title Company amends or adds any
exception to the Title Report other than at the request of Buyer (including any
liens against the Property for a liquidated amount that Seller is not obligated
hereunder to satisfy at Closing), the Title Company will notify Buyer and Seller
immediately. Within two (2) Business Days after Buyer receives notice from Title
Company (and the Closing Date shall be extended if needed so that the Closing
shall not occur prior to the end of such two (2) Business Day period), together
with a copy of such intervening lien or matter, Buyer shall notify Seller in
writing of any objections thereto (a “Supplemental Title Objection”). If Buyer
fails to notify Seller of such Supplemental Title Objection within such two (2)
Business Day period, Buyer shall be deemed to have waived any objection and
approved all such exceptions. If the Supplemental Title Objection is material
and adverse to the Property, is not caused by Buyer and Seller does not agree to
remove such matter (other than any Monetary Lien), then Buyer may within two (2)
Business Days after the Supplemental Title Objection, terminate this Agreement
in which event the Deposit shall automatically be refunded and returned
forthwith to Buyer and, except as expressly set forth herein, neither party
shall have any further liability or obligation to the other hereunder. If Seller
has not received written notice from Buyer that Buyer has elected to terminate
this Agreement within such two (2) Business Day period of time, then Buyer shall
be deemed to have waived any unsatisfied Supplemental Title Objection.
“Permitted Exceptions” shall mean any title or survey item, other than Monetary
Liens: (i) not raised as Title Objections by Buyer, or (ii) raised as Title
Objections by Buyer but thereafter waived or deemed waived.

 

 6 

 

  

Buyer shall have the right, but is not obligated, to obtain a current survey of
the Property which shall be at Buyer’s sole expense.

 

3.4         Memoranda of Leases. No later than three (3) Business Days prior to
the end of the Inspection Period, Seller shall cause to be recorded a memorandum
of lease with respect to each Lease. Such memorandum shall be in a form
acceptable to Buyer in its sole discretion. In the event Seller is unable to
cause to be recorded a memorandum of lease with respect to a Lease despite using
commercially reasonable efforts to do so, such failure shall not constitute a
default by Seller under this Agreement.

 

4.           Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:

 

4.1         Authority. Seller has all requisite power and authority to enter
into this Agreement and perform its obligations hereunder. The execution,
delivery and performance of this Agreement and all documents contemplated hereby
by Seller has been duly and validly authorized by all necessary action on the
part of Seller, and all required consents and approvals have been duly obtained
and will not result in a breach of any of the terms or provisions of, or
constitute a default under any indenture, agreement or instrument to which any
Seller is a party, other than those related to Monetary Liens to be resolved,
paid and/or satisfied prior to or at Closing. This Agreement is a legal, valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.

 

 7 

 

  

4.2         No Conflict. Neither the execution, delivery or performance of this
Agreement nor compliance herewith (i) conflicts or will conflict with or results
or will result in a breach of or constitutes or will constitute a default under
(a) any agreement or instrument to which Seller is a party or by which all or
any part of the Property is bound other than those related to Monetary Liens to
be resolved, paid and/or satisfied prior to or at Closing or (b) any law or any
order, writ, injunction or decree of any court or governmental authority, (ii)
results in the creation or imposition of any lien, charge or encumbrance upon
its property pursuant to any such agreement or instrument, or (iii) violates any
restriction, requirement, covenant or condition to which all or any part of the
Property is bound.

 

4.3         OFAC Compliance. To the best of Seller’s knowledge, Seller is in
compliance with the requirements of Executive Order No. 13224, 66 Fed. Reg.
49079 (Sept. 25, 2001) (the “Order”) and other similar requirements contained in
the rules and regulations of the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and in any enabling legislation or other Executive Orders
or regulations in respect thereof (the Order and such other rules, regulations,
legislation or executive orders are collectively referred to herein as the
“Orders”). To the best of Seller’s knowledge, neither Seller nor any beneficial
owner of Seller:

 

4.3.1       is listed on the Specifically Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Orders or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders
(collectively, the “Lists”);

 

4.3.2       is a person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders;

 

4.3.3       is owned or controlled by, or acts for or on behalf of, any person
or entity listed on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or

 

4.3.4       shall transfer or permit the transfer of any interest in Seller or
any beneficial owner in Seller to any person or entity who is, or any of whose
beneficial owners are, listed on the Lists.

 

4.4         No Governmental Authority Required. To the best of Seller’s
knowledge, no authorization, consent or approval of any governmental authority
(including, without limitation, courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.

 

 8 

 

  

4.5         Credit of the Property. Seller has not (i) made a general assignment
for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by Seller’s creditors, (iii)
suffered the appointment of a receiver to take possession of all or
substantially all of Seller’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Seller’s assets, (v) admitted
in writing its inability to pay its debts as they come due or (vi) made an offer
of settlement, extension or composition to its creditors generally.

 

4.6         Governmental Commitments. Seller has not entered into any material
commitments or agreements with any governmental authorities or agencies
affecting the Property, except as set forth on Exhibit “C”.

 

4.7         Leases. Seller has delivered or made available to Buyer true and
complete copies of the Leases. The list of Leases set forth on Exhibit “B”
attached hereto is true, correct and complete. Each of the Leases is in full
force and effect. Seller is “landlord” or “lessor” under the Leases and is
entitled to assign to Buyer without the consent of any party, the Leases. Seller
has no ownership interest in, or any other affiliation with, any tenant. The
rent roll provided to Buyer is true, correct, and complete. There are no rights
to renew, extend or terminate the Leases or expand any tenant lease premises,
except as shown in the rent roll or the Leases. There is no Lease which provides
that a tenant pays rent in the form of percentage rent. No rent or other
payments have been collected in advance for more than one (1) month and no rents
or other deposits are held by Seller, except the security deposits described on
the rent roll and rent for the current month. Neither Seller nor any tenant is
in default under its respective Lease, and there exists no condition or
circumstance or written notice of any condition or circumstance which, with the
passage of time, would constitute a default under any of the Leases by any
party. No tenant has asserted any claim of offset or other defense in respect of
its or Seller’s obligations under its respective Lease. No tenant has (i) filed
for bankruptcy or taken any similar debtor-protection measure, (ii) defaulted
under its Lease, (iii) discontinued operations at the Property or (iv) given
notice of its intention to do any of the foregoing.

 

4.8         No Condemnation. Seller has not received any written notice of any
pending or contemplated condemnation, eminent domain or similar proceeding with
respect to all or any portion of the Real Property and, to Seller’s knowledge,
no such proceedings are threatened.

 

4.9         Contracts. There are no construction, management, commission,
brokerage, leasing, service, equipment, supply, maintenance or concession
agreements entered into by or on behalf of Seller in effect with respect to the
Real Property or the Personal Property which cannot be terminated upon thirty
(30) days’ prior written notice without penalty, except as set forth in Exhibit
“C”. All other construction, management, commission, brokerage, leasing,
service, equipment, supply, maintenance or concession agreements entered into by
or on behalf of Seller in effect with respect to the Real Property or the
Personal Property are listed on Exhibit “C-1”. The agreements listed on Exhibit
“C” and Exhibit “C-1” are, collectively, the “Contracts”). Seller has delivered
or made available to Buyer true and complete copies of the Contracts. Seller has
not, within the last year, received any written notice of any default under any
contract that has not been cured or waived. To Seller’s knowledge, neither
Seller nor any counterparty is in material default under any Contracts, and no
event exists which, with the passage of time or the giving of notice or both,
will become a material default thereunder on the part of Seller or any
counterparty.

 

 9 

 

  

4.10       Tenant Improvement Allowances. There are no tenant improvement
allowances, tenant improvement obligations of Landlord, leasing commissions
and/or rent concessions with respect to any of the Leases.

 

4.11       Correction of Conditions. Seller has not received any written notice
from, and there are no grounds for, any association, declarant or easement
holder requiring the correction of any condition with respect to the Property,
or any part thereof, by reason of a violation of any other restrictions or
covenants recorded against the Property. Seller is not in default under any such
document, nor, to Seller’s knowledge, is any other party subject to any such
document.

 

4.12       Compliance. Seller has not received any written notice from, and
there are no grounds for, any governmental agency requiring the correction of
any condition with respect to the Property, or any part thereof, by reason of a
violation of any applicable federal, state, county or municipal law, code, rule
or regulation (including, but not limited to, those respecting the Americans
With Disabilities Act), which has not been cured or waived. Seller and the
Property are in compliance with all applicable federal, state, county and
municipal laws, codes, rules and/or regulations. Seller has not received written
notice from any governmental agency or other body of any existing violations of
any federal, state, county or municipal laws, ordinances, orders, codes,
regulations or requirements affecting the Property which have not been cured.

 

4.13       Zoning. To the best of Seller’s knowledge, the Property is properly
zoned for its current use. To the best of Seller’s knowledge, there is no
pending or, to Seller’s knowledge, threatened request, application or proceeding
to alter or restrict the zoning or other use restrictions applicable to the
Property. To the best of Seller’s knowledge, there is no plan, study or effort
by any governmental authority or agency or any private party or entity that in
any way affects or would affect the authorization of the current use and
operation of the Property.

 

4.14       Property Permits. Seller has not received any written notice of an
intention to revoke or suspend any certificate of occupancy, license, or permit
issued in connection with the Property.

 

4.15       Structural Defects. To the best of Seller’s knowledge, there are no
material defects in the structural elements of the Improvements and all
Improvements (including, without limitation, machinery, equipment, electrical,
plumbing, heating and air conditioning systems and equipment) located on the
Property are in good mechanical working order, condition and repair, and are
structurally safe and sound and have no material defect (reasonable wear and
tear excepted), and there is no leak or material defect in any roof located upon
the Property.

 

4.16       Utilities. All water, sewer, gas, electric, telephone, and drainage
facilities and all other utilities required by applicable law for the present
use and operation of the Property are installed across public property or valid
easements to the boundary lines of the Land, and are connected pursuant to valid
permits (to the extent required) with all installation and connection charges
paid in full, and Seller has received no notice that such facilities are
inadequate to service the Property or are not in good operating condition, and
such facilities are adequate to service the Property and are in good operating
condition.

 

 10 

 

  

4.17       Hazardous Materials. To the best of Seller’s knowledge, and except as
reflected in any report of environmental site assessments or similar report
provided by Seller to Buyer, there are no Hazardous Materials (as defined below)
stored on, incorporated into, located on, present in or used on the Property in
violation of, and requiring remediation under, any laws, ordinances, statutes,
codes, rules or regulations. For purposes of this Agreement, the term “Hazardous
Materials” shall mean any substance which is or contains: (i) any “hazardous
substance” as now or hereafter defined in Section 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. § 9601, et seq.) (“CERCLA”) or any regulations promulgated under CERCLA;
(ii) any “hazardous waste” as now or hereafter defined in the Recourse
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.) (“RCRA”) or
regulations promulgated under RCRA; (iii) any substance regulated by the Toxic
Substances Control Act (15 U.S.C. § 2601, et seq.); (iv) gasoline, diesel fuel
or other petroleum hydrocarbons; (v) asbestos and asbestos containing materials,
in any form, whether friable or non-friable; (vi) polychlorinated biphenyls;
(vii) radon gas; or (viii) any additional substances or materials which are now
or hereafter classified or considered to be hazardous or toxic under any laws,
ordinances, statutes, codes, rules, regulations, agreements, judgments, orders
and decrees now or hereafter enacted, promulgated, or amended, of the United
States, the state, the county, the city or any other political subdivision in
which the Property is located and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Property, the
Property or the use of the Property relating to pollution, the protection or
regulation of human health, natural resources or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or waste into the
environment (including, without limitation, ambient air, surface water, ground
water or land or soil). Notwithstanding the foregoing, Seller represents and
warrants that none of the Buildings and Improvements nor any portion thereof
contains any asbestos or asbestos containing materials, in any form, whether
friable or non-friable. To the best of Seller’s knowledge, neither the Property
nor any portion thereof contains any form of toxic mold. No treatment has been
undertaken by Seller with respect to termite or similar infestation, fungi, or
dry rot on the Property other than normal periodic service, and there is no
damage to any portion of the Property from termite or similar infestation, fungi
or dry rot.

 

4.18       Litigation. There is no action, suit, court or arbitration
proceedings, or administrative action or proceeding, which is pending or
threatened against or affecting the Property or arising out of the ownership,
management or operation of the Property.

 

4.19       FIRPTA. Seller is not a “foreign person” as defined in Section
1445(f)(3) of the Internal Revenue Code.

 

4.20       Liens. To the best of Seller’s knowledge, there are no claims pending
or unpaid bills which would result in the creation of any lien on the Property
for any improvements completed or in progress, including, but not limited to,
water, sewage, street paving, electrical or power improvements. To the best of
Seller’s knowledge, there are no delinquent bills or claims in connection with
any repair of the Property or other work or material purchased in connection
with the Property which will not be paid by or at the Closing or placed in
escrow pursuant to the provisions of this Agreement.

 

 11 

 

  

4.21       Insurance. Seller has received no notices or requests from any
insurance company issuing any policy of insurance covering the Property
requesting the performance of any work with respect to the Property which has
not been fully complied with.

 

4.22       Operation. Seller has not received any written notice relating to the
operation of the Property from any agency, board, commission, bureau or other
instrumentality of any government, whether federal, state or local, that, Seller
is not in compliance in all material respects with, nor does Seller have any
knowledge that Seller is not in compliance with, all applicable statutes, rules,
regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Property.
With respect to the Property, Seller has timely filed all reports, data and
other information required to be filed with such commissions, boards, bureaus
and agencies where a failure to file timely would have a material adverse effect
on the transactions contemplated hereby or the intended operation of the
Property.

 

4.23       Change of Facts. Seller shall immediately notify Buyer, in writing,
of any event or condition known to Seller which occurs prior to the Closing,
which causes a material adverse change in the facts relating to, or the truth
of, any of the representations or warranties.

 

4.24       On-Site Employees. There are no on-site employees of Seller or its
affiliates at the Property, and upon the Closing Date, Buyer shall have no
obligation to employ or continue to employ any individuals employed by Seller or
its affiliates in connection with the Property.

 

4.25       Information. All information given by Seller to Buyer in this
Agreement or in connection with the transactions contemplated hereunder shall be
true and accurate in every material respect as of the date hereof and at the
Closing. Seller has not failed to disclose and deliver any material fact,
document or information to Buyer necessary to make the statements herein or
otherwise provided in connection with the transactions contemplated hereunder
not misleading. Seller has not failed to disclose and deliver any material fact,
document or information to Buyer relating to the operation, use or marketability
of the Property. Seller has no knowledge or information of any facts,
circumstances, or conditions that are inconsistent with the representations and
warranties contained herein. Seller shall promptly inform Buyer in writing if
there occurs any (i) material adverse change in the condition, financial or
otherwise, of the Property, or the operation thereof, at any time prior to the
Closing Date or (ii) if any information, document, agreement or other material
delivered to Buyer is amended, superseded, modified or supplemented.

 

4.26       Seller’s Knowledge. As used herein, “to Seller’s knowledge”,
“knowledge of Seller”, “best of Seller’s knowledge” and similar references to
knowledge of Seller shall mean the actual knowledge of Jason R. Minnite, who is
knowledgeable about the Property after checking with key employees at the
Property and the property manager, if any.

 

4.27       No Other Options. Other than this Agreement and the Permitted
Exceptions, the Property is not subject to any outstanding agreement(s) of sale
or options, rights of first refusal or other rights of purchase.

 

 12 

 

  

4.28       Survivability of Representations and Warranties. The representations
and warranties of Seller and Buyer set forth in this Agreement are remade as of
the Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive for one (1) year after the Closing
Date.

 

4.29       Limitations Regarding Representations and Warranties. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT SELLER
IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, AND/OR IN THE TRANSACTION
DOCUMENTS REFERENCED HEREIN.

 

4.30       Additional Representations and Warranties by OP Unit Holder. OP Unit
Holder represents and warrants to Buyer as follows:

 

(a)          Tax Advice. OP Unit Holder represents and warrants that it has
obtained from its own counsel advice regarding the tax consequences of (i) the
receipt of the OP Units as consideration for a portion of the Purchase Price,
(ii) OP Unit Holder’s admission as a limited partner of the Operating
Partnership and (iii) any other transaction contemplated by this Agreement. OP
Unit Holder further represents and warrants that it has not relied on Buyer, the
Operating Partnership, Global Medical REIT Inc., a Maryland corporation (“GMR
REIT”) or any of their affiliates, representatives or counsel for such tax
advice.

 

(b)          OP Unit Holder represents and warrants that it is an “accredited
investor” as defined in Section 501 of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”). OP Unit Holder has contemporaneously
herewith provided Buyer and the Operating Partnership with a duly executed
Accredited Investor Questionnaire, a form of which is attached hereto as Exhibit
“P” (the “Investor Questionnaire”). No event or circumstance has occurred since
delivery of such Investor Questionnaire to make the statements contained therein
false or misleading.

 

(c)          OP Unit Holder is acquiring the OP Units for investment for its own
account and not with a view to, or in connection with, a distribution thereof
within the meaning of Section 2(11) of the Securities Act or the securities laws
of Ohio, West Virginia or any other state.

 

 13 

 

  

(d)          OP Unit Holder acknowledges that no portion of the OP Units or the
shares of GMR REIT issuable upon redemption thereof (the “Common Stock”)
pursuant to the Operating Partnership’s Partnership Agreement (the “OP
Partnership Agreement”), a copy of which is attached hereto as Exhibit “Q”, have
been registered under the securities laws of any U.S. or non-U.S. jurisdiction,
including, without limitation, the Securities Act or the securities laws of Ohio
or any other state. OP Unit Holder further acknowledges that the OP Units are
being offered and sold under this Agreement pursuant to one or more exemptions
from registration under the Securities Act and applicable state securities laws
based in part upon OP Unit Holder’s representations in this Agreement. OP Unit
Holder acknowledges that the OP Units and the Common Stock are subject to
substantial restrictions on transfer as set forth in the OP Partnership
Agreement, under the Securities Act and applicable state securities laws and as
set forth herein.

 

(e)          OP Unit Holder understands that there will be no public market for
the OP Units, that it cannot dispose of the OP Units or the Common Stock except
pursuant to an effective registration statement under the Securities Act or an
exemption from registration thereunder, and that neither GMR REIT nor the
Operating Partnership has any obligation or intention to register any of the OP
Units or the Common Stock or to take action so as to permit sales pursuant to
the Securities Act (including Rule 144 promulgated thereunder which permits
limited resales of shares purchased in a private placement subject to the
satisfaction of certain conditions). OP Unit Holder understands that the
operating performance of GMR REIT and the Operating Partnership is subject to
risks associated with the real estate industry, that stock values are subject to
fluctuations and cycles in value and demand, and that it must bear the economic
risk of the investment in the OP Units for an indefinite period of time. OP Unit
Holder has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of an investment in the
Operating Partnership and making an informed investment decision with respect
thereto. OP Unit Holder is able to bear the substantial economic risks related
to an investment in the Operating Partnership for an indefinite period of time,
has no need for liquidity in such investment, and, at the present time, can
afford a complete loss of such investment.

 

(f)           OP Unit Holder acknowledges having received and reviewed this
Agreement and the OP Partnership Agreement and agrees to and accepts all of the
terms hereof and thereof, including, without limitation, Article IX of the OP
Partnership Agreement. OP Unit Holder also expressly acknowledges and agrees
that upon OP Unit Holder’s submission of an executed Joinder page to the OP
Partnership Agreement at the Closing (the “Joinder”), and receipt of a fully
executed OP Partnership Agreement with a revised Exhibit A showing OP Unit
Holder’s limited partnership interest in the Operating Partnership, OP Unit
Holder shall be a “Limited Partner” as defined in the OP Partnership Agreement
and shall have all the rights and responsibilities of a Limited Partner under
the OP Partnership Agreement.

 

(g)          OP Unit Holder acknowledges that GMR REIT is a publicly listed REIT
whose public filings are accessible on the SEC’s EDGAR website and that OP Unit
Holder has had an opportunity to review, and has reviewed, GMR REIT’s public
filings that have been filed as of the date of this Agreement. In addition, OP
Unit Holder will have access to, and will review, all public filings made by GMR
REIT from the date of this Agreement through the Closing Date, including but not
limited to GMR REIT’s Annual Report on Form 10-K for the year ended December 31,
2017. Simultaneously with providing Buyer with notification of the OP Unit
Issuance Amount, OP Unit Holder shall deliver to buyer an executed copy of the
Document Receipt attached hereto (the “Document Receipt”) indicating that OP
Unit Holder has reviewed the public filings listed on the Document Receipt.

 

 14 

 

  

(h)          OP Unit Holder has received and reviewed all other information and
documents about or pertaining to GMR REIT, the Operating Partnership, the
business and prospects of GMR REIT and the Operating Partnership and the
issuance of the OP Units as OP Unit Holder deems necessary or desirable, and has
been given the opportunity to obtain any additional information or documents and
to ask questions and receive answers about such information and documents, GMR
REIT, the Operating Partnership, the business and prospects of GMR REIT and the
Operating Partnership and the OP Units that OP Unit Holder deems necessary or
desirable to evaluate the merits and risks related to its investment in the OP
Units and to conduct its own independent valuation of the OP Units; and OP Unit
Holder understands and has taken cognizance of all risk factors related to the
purchase of the OP Units. IN ACQUIRING THE OP UNITS AND ENGAGING IN THIS
TRANSACTION, OP UNIT HOLDER IS NOT RELYING UPON ANY REPRESENTATIONS MADE TO IT
BY GMR REIT, THE OPERATING PARTNERSHIP, OR ANY OF THE OFFICERS, EMPLOYEES, OR
AGENTS OF THE OPERATING PARTNERSHIP NOT CONTAINED IN THIS AGREEMENT OR ANY OTHER
AGREEMENT EXECUTED IN CONNECTION WITH THIS TRANSACTION. OP Unit Holder is
relying upon its own independent analysis and assessment (including with respect
to taxes), and the advice of OP Unit Holder’s advisors (including tax and
investment advisors), and not upon that of GMR REIT, the Operating Partnership
or any of their respective advisors or affiliates, for purposes of evaluating,
entering into, and consummating the transactions contemplated by this Agreement.

 

(i)           OP Unit Holder recognizes that an investment in the Operating
Partnership involves investment risks and it has taken full cognizance of and
understands all of the risk factors relating to the purchase of the OP Units. OP
Unit Holder acknowledges and is aware that no U.S. or non-U.S. federal, state,
or local agency has made or will make any finding or determination as to the
fairness of an investment in the OP Units, nor any recommendation or endorsement
of such an investment. OP Unit Holder recognizes that none of the Operating
Partnership, GMR REIT or any other person has promised, represented, or
guaranteed: (i) the safety of any capital investment in the Operating
Partnership; (ii) that the Operating Partnership will be profitable; or
(iii) that any particular investment return will be achieved by the Operating
Partnership. Further, OP Unit Holder understands that any such promise,
representation, or guarantee, if made, would be strictly unauthorized and should
not be relied on by OP Unit Holder.

 

(j)           OP Unit Holder is not investing in OP Units as a result of or
subsequent to any advertisement, article, notice, or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, or presented at any investment seminar, or meeting open to
the public.

 

(k)          Buyer, Seller and OP Unit Holder have determined that the terms and
conditions of the transactions contemplated by this Agreement, on an overall
basis, are fair and reasonable.

 

(l)           The residence address of OP Unit Holder and percentage interest of
OP Unit Holder in the issuance of the OP Units is set forth in Schedule 4.30
attached hereto.

 

 15 

 

  

5.           Representations of Buyer. Buyer represents and warrants that:

 

5.1         Authority. Buyer is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to enter into this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
and all documents and actions contemplated hereby by Buyer has been duly
authorized by all necessary action on the part of Buyer, and all required
consents and approvals have been duly obtained. This Agreement is a legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms.

 

5.2         No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder on the part of Buyer
does not and will not violate any applicable law, ordinance, statute, rule,
regulation, order, decree or judgment, conflict with or result in the breach of
any material terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge, or encumbrance upon any of the
property or assets of Buyer by reason of the terms of any contract, mortgage,
lien, lease, agreement, indenture, instrument or judgment to which Buyer is a
party or which is or purports to be binding upon Buyer or which otherwise
affects Buyer, which will not be discharged, assumed or released at Closing. No
action by any federal, state or municipal or other governmental department,
commission, board, bureau or instrumentality is necessary to make this Agreement
a valid instrument binding upon Buyer in accordance with its terms.

 

5.3         OFAC Compliance. Buyer is in compliance with the requirements of the
Order and other similar requirements contained in the rules and regulations of
OFAC and in any enabling legislation or other Orders. Buyer is not, and with
respect to Section 5.3.4 below, shall not:

 

5.3.1       listed on the Lists;

 

5.3.2       a person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders;

 

5.3.3       known to Buyer to be owned or controlled by, or acts for or on
behalf of, any person or entity listed on the Lists or any other person or
entity who has been determined by competent authority to be subject to the
prohibitions contained in the Orders; or

 

5.3.4       transfer or permit the transfer of any interest in Buyer or any
beneficial owner in Buyer to any person or entity who is known to Buyer to be on
the Lists.

 

6.           Conditions Precedent.

 

6.1         Conditions Precedent to Buyer’s Obligations. All of Buyer’s
obligations hereunder are expressly conditioned on the satisfaction at or before
the time of Closing hereunder, or at or before such earlier time as may be
expressly stated below, of each of the following conditions (each a “Buyer
Closing Condition” and, collectively, the “Buyer Closing Conditions”):

 

 16 

 

  

6.1.1       Accuracy of Representations. All of the representations and
warranties of Seller contained in this Agreement shall have been true and
correct in all material respects when made, and shall be true and correct in all
material respects on the Closing Date with the same effect as if made on and as
of such date.

 

6.1.2       Performance. Seller shall have performed, observed and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, observed and complied with on its part prior to
or as of Closing hereunder.

 

6.1.3       Documents and Deliveries. All instruments and documents required on
Seller’s part to effectuate this Agreement and the transactions contemplated
hereby shall be delivered at Closing and shall be in form and substance
consistent with the requirements herein.

 

6.1.4       Title Policy. On the Closing Date, the Title Company shall be
unconditionally obligated and prepared, subject to the payment of the applicable
title insurance premium and other related charges, to issue to Buyer a 2006 ALTA
Extended Coverage Owner’s Policy of Title Insurance insuring the fee simple
title to the Real Property in Buyer with liability in the amount of the Purchase
Price, subject only to the Permitted Exceptions.

 

6.1.5       Estoppel Certificates. Upon Buyer’s request, Buyer shall have
received from Seller, no later than five (5) days prior to Closing, estoppel
certificates from each of the tenants at the Property and each guarantor of each
Lease at the Property substantially in the form of Exhibit “L” attached hereto
(an “Estoppel Certificate” or “Estoppel Certificates”). Buyer shall have the
right to review and approve all Estoppel Certificates before such Estoppel
Certificates are sent to any tenant or guarantor for execution. All Estoppel
Certificates received shall be dated (i) not more than thirty (30) days prior to
Closing. In the event Seller is unable to deliver such Estoppel Certificates to
Buyer despite making commercially reasonable efforts to obtain such Estoppel
Certificates, such failure shall constitute the failure of a Buyer Closing
Condition but such failure shall not constitute a default by Seller under this
Agreement.

 

6.1.6       Subordination and Non-Disturbance Agreements (SNDAs). In addition,
upon request by Buyer’s lender, Seller shall request from the tenants at the
Property, and promptly deliver to Buyer to the extent received, a subordination,
nondisturbance and attornment agreement (an “SNDA”) in such form requested by
Buyer’s lender. All SNDAs received shall be dated not more than thirty (30) days
prior to Closing.

 

6.2         Conditions Precedent to Seller’s Obligations. All of Seller’s
obligations hereunder are expressly conditioned on the satisfaction at or before
the time of Closing hereunder, or at or before such earlier time as may be
expressly stated below, of each of the following conditions (each a “Seller
Closing Condition” and, collectively, the “Seller Closing Conditions”):

 

 17 

 

  

6.2.1       Accuracy of Representations. All of the representations and
warranties of Buyer contained in this Agreement shall have been true and correct
in all material respects when made, and shall be true and correct in all
material respects on the Closing Date with the same effect as if made on and as
of such date.

 

6.2.2       Performance. Buyer shall have performed, observed and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, observed and complied with on its part prior to
or as of Closing hereunder.

 

6.2.3       Documents and Deliveries. All instruments and documents required on
Buyer’s part to effectuate this Agreement and the transactions contemplated
hereby shall be delivered at Closing and shall be in form and substance
consistent with the requirements herein.

 

6.3         Termination of Agreement with Respect to a Removed Parcel; Election
and Termination Options.

 

6.3.1       Definition of Removed Parcel. For purposes of this Agreement, a
“Removed Parcel” shall be defined as any Parcel that is excluded from the
transactions contemplated under this Agreement by Buyer’s election pursuant to
the provisions of Section 7.1, Section 11 or Section 12.2, the provisions of
which Sections constitute the only basis upon which a Parcel or Parcels can be
excluded from the transaction contemplated by this Agreement and such exclusion
shall only apply to the Parcel or Parcels to which the conditions of such
Sections apply.

 

6.3.2       Buyer’s Right to Terminate. If any Parcel is deemed or treated as a
Removed Parcel, then (unless otherwise specifically set forth in this
Agreement): (a) the Purchase Price for all Parcels minus the Removed Parcel (the
“Remaining Parcels”) shall be reduced by an amount equal to the Allocated
Purchase Price for the Removed Parcel, (b) the Allocated Deposit for the Removed
Parcel shall be returned to Buyer and the Deposit shall be reduced accordingly,
(c) Buyer and Seller shall each be liable for one-half of any escrow fees or
charges allocated to the Removed Parcel, (d) Buyer and Seller shall promptly
execute and deliver to Escrow Agent or the Title Company such documents as the
parties, Escrow Agent or the Title Company may reasonably require to evidence
the withdrawal of the Removed Parcel, (e) all instruments in escrow relating
solely to such Removed Parcel shall be returned to the Party depositing the
same, (f) Buyer shall return all items relating to such Removed Parcel
previously delivered by Seller to Buyer at Seller’s written request (without
representation or warranty of any kind, express or implied), (g) all of Seller’s
and Buyer’s rights, liabilities, obligations, representations and warranties
with respect to such Removed Parcel shall be void and of no further force and
effect, except for any indemnity obligations of any Party with respect to such
Removed Parcel pursuant to the provisions of this Agreement or as otherwise
expressly stated in this Agreement to survive termination of this Agreement with
respect to the Removed Parcel and (h) all of Seller’s and Buyer’s rights,
liabilities, obligations, representations and warranties with respect to the
Remaining Parcels, together with all of the other applicable terms of this
Agreement, shall remain in full force and effect with respect to all Remaining
Parcels. The provisions of this Section 6.3.2 shall survive the Closing or
earlier termination of this Agreement.

 

 18 

 

  

6.3.3       Seller’s Right to Terminate. In the event that any Parcel or Parcels
are treated as a Removed Parcel or Removed Parcels pursuant to the provisions of
Section 7.1 (other than in the event such Parcel or Parcels are treated as a
Removed Parcel or Removed Parcels because a Buyer Closing Condition is not
satisfied as a result of a breach by Seller) or Section 11, Seller shall have
the option, at Seller’s sole discretion, to (i) proceed with the transaction
contemplated by this Agreement pursuant to Section 6.3.2, or (ii) terminate this
Agreement as to all Parcels. In the latter event, the Deposit shall
automatically be refunded and returned to Buyer and, except as expressly set
forth herein, all obligations, liabilities and rights of the parties under this
Agreement shall terminate.

 

7.           Failure of Conditions.

 

7.1         Failure of a Buyer Closing Condition. In the event a Buyer Closing
Condition is not satisfied by the Closing Date, then Buyer shall have the
option, at Buyer’s sole discretion, to (i) waive the applicable Buyer Closing
Condition and proceed with Closing but preserving its other rights and remedies
hereunder, or (ii) decline to proceed to Closing. In the latter event, except as
expressly set forth herein, all obligations, liabilities and rights of the
parties under this Agreement shall terminate and the Deposit shall be returned
to Buyer. Notwithstanding the foregoing, in the event that a Buyer Closing
Condition is not satisfied as a result of a breach by Seller, Buyer shall have
the rights and remedies set forth in Section 12.2 herein.

 

7.2         Failure of a Seller Closing Condition. In the event a Seller Closing
Condition is not satisfied by the Closing Date, then Seller shall have the
option, at Seller’s sole discretion, to (i) waive the applicable Seller Closing
Condition and proceed with Closing, or (ii) decline to proceed to Closing. In
the latter event, if a Seller Closing Condition is not satisfied as a result of
a breach by Buyer, Seller shall have the rights and remedies set forth in
Section 12.1 herein.

 

8.           Pre-Closing Matters. From and after the expiration of the
Inspection Period and until the Closing or earlier termination of this
Agreement, except as otherwise set forth below:

 

8.1         Termination for Default. Notwithstanding anything in this Agreement
to the contrary, prior to the expiration of the Inspection Period, Seller may
cancel or terminate any Lease or commence collection, unlawful detainer or other
remedial action against any tenant with Buyer’s consent, not to be unreasonably
withheld, upon the occurrence of a default by the tenant under said Lease.
Seller shall deliver to Buyer copies of all default notices and correspondence
delivered to or received from any of the tenants in connection with the Leases
after the Effective Date of this Agreement.

 

8.2         Leasing Matters. Seller shall not effect any material change in any
Lease, renew or extend the term of any Lease or enter into any new Lease,
sublease or license or cancel or terminate any Lease, or otherwise engage in any
other leasing activity at the Property.

 

 19 

 



 

8.3         Adjustments of Leasing Expenses. Any tenant improvement costs, rent
abatements, concessions or commissions under Leases or renewals, or any other
tenant inducement provided by Seller to any tenant, entered into prior to the
Effective Date, whether payable prior to or after the Closing, shall be Seller’s
responsibility and credited to Buyer at the Closing if not paid by Seller prior
to the Closing. To the extent that any tenant terminates its Lease and pays a
termination penalty pursuant to the terms of its Lease, the termination penalty
shall be paid to Buyer and if paid to Seller prior to the Closing, shall be
credited to Buyer at the Closing.

 

8.4         Operation of Property. From and after the date of this Agreement and
until the Closing or earlier termination of this Agreement, Seller shall
operate, maintain and manage the Property in the same manner as Seller has in
the past, including continuing repair and preventative maintenance and
maintenance of adequate insurance with respect thereto.

 

8.5         Contracts. Buyer shall give notice to Seller on or before the
expiration of the Inspection Period of any Contracts listed on Exhibit “C-1”
which Buyer elects to continue after Closing (collectively, together with the
Contracts listed on Exhibit “C”, the “Assigned Contracts”). The Assigned
Contracts shall be assigned to and assumed by Buyer at Closing and Seller shall
take such steps as are reasonably necessary to terminate all Contracts other
than the Assigned Contracts. From and after the Effective Date of this Agreement
through the end of the Inspection Period, (i) Seller shall not, without Buyer’s
prior written consent, enter into any new Contracts not identified on Exhibit
“C” or Exhibit “C-1” except such Contracts that are terminable with no more than
30 days written notice without a termination fee or penalty and (ii) Seller
shall provide Buyer with copies of any new Contracts. From and after the
expiration of the Inspection Period, Seller shall not enter into any new
Contracts without the prior written consent of Buyer.

 

8.6         No Contracting for Sale of Property. Seller shall not enter into any
contract or other written agreement for sale of the Property with any other
party and shall not take any action which materially and negatively impacts the
marketability and/or value of the Property. Notwithstanding any provisions
herein to the contrary, Buyer shall have any and all rights and remedies
available at law and equity in the event Seller does not comply with the
preceding sentence.

 

8.7         No Liens on Property. Seller shall not voluntarily create any liens,
easements or other conditions affecting any portion of the Property without the
prior written consent of Buyer.

 

8.8         Survival. The provisions of this Section 8 shall survive for one (1)
year after the Closing.

 

9.           Closing; Deliveries.

 

9.1         Time of Closing. The Closing shall take place on the date that is
fifteen (15) days after the expiration of the Inspection Period (such date, the
“Closing Date”) through an escrow closing with the Escrow Agent, unless
otherwise agreed to in writing by both Seller and Buyer. If any date on which
the Closing would occur by operation of this Agreement is not a Business Day,
the Closing shall occur on the next Business Day; provided, that if the next
Business Day is a Monday, then the Closing shall occur on the next successive
Business Day. As used in this Agreement, “Business Day” shall mean any day which
is not a Saturday, a Sunday or a state or federal legal holiday.

 

 20 

 

  

9.2         Seller Deliveries. On or prior to the Closing Date, Seller shall
deliver to Escrow Agent for delivery and recording as appropriate to such
documents the following:

 

9.2.1       One (1) original limited warranty deed (the “Deed”) for the Real
Property from Seller, substantially in the form attached hereto as Exhibit “E,”
duly executed and acknowledged by Seller.

 

9.2.2       Two (2) originals of a bill of sale (the “Bill of Sale”) for the
Personal Property from Seller, substantially in the form attached hereto as
Exhibit “F,” duly executed by Seller.

 

9.2.3       Two (2) originals of an assignment and assumption of Leases,
Contracts and Security Deposits (the “Assignment and Assumption of Leases,
Contracts and Security Deposits”) from Seller, substantially in the form
attached hereto as Exhibit “G,” duly executed and acknowledged by Seller.

 

9.2.4       Two (2) originals of an assignment of the Intangible Property (the
“Assignment of Intangible Property”) from Seller, substantially in the form
attached hereto as Exhibit “H,” duly executed by Seller.

 

9.2.5       Any customary certificates and affidavits, including, but not
limited to, a “gap” indemnity and an owner’s affidavit sufficient for Title
Company to issue, without extra charge, an owner’s policy of title insurance
free of any exceptions for unfiled mechanics’ or materialmen’s liens for work
performed by Seller (but not any tenants) prior to Closing, or for rights of
parties in possession (other than tenants under the Leases).

 

9.2.6       One (1) original of a Non-Foreign Affidavit as required by the
Foreign Investors in Real Property Tax Act (“FIRPTA”), as amended, in the form
of Exhibit “I,” duly executed by Seller.

 

9.2.7       One (1) original of a certification by Seller substantially in the
form attached hereto as Exhibit “J” that all representations and warranties made
by Seller in Section 4 of this Agreement are true and correct in all material
respects on the date of Closing.

 

9.2.8       One (1) original of the right of first offer agreement, (the “Right
of First Offer”), by and between Buyer and Seller, substantially in the form
attached hereto as Exhibit “O”, duly executed and acknowledged by Seller and
covering the property currently being developed at 809 Farson St., Belpre, Ohio
45714 (“Belpre V”).

 

 21 

 

  

9.2.9       One (1) original of the Easement and Right of Way Agreement over a
portion of the Belpre I Parcel sufficient to accommodate the portions of a
building, parking lots and sidewalks to be included in and with the development
of proposed building on Belpre V and appurtenant improvements to be partially
situated on the Belpre I Parcel in the substance and substantial form of Exhibit
“R” attached hereto (the “Belpre I Easement Agreement”) duly executed and
acknowledged by the parties thereto.

 

9.2.10     One (1) original of the Easement and Right of Way Agreement allowing
vehicular and pedestrian access for the Belpre IV Parcel over the parcel located
at 721 Farson Street, Belpre, Ohio (the “721 Farson Parcel”) in the substance
and substantial form of Exhibit “S” attached hereto (the “Belpre IV Easement
Agreement”) duly executed and acknowledged by the parties thereto.

 

9.2.11     Keys or combinations to all locks at the Property and any key cards
and/or other electronic access devices, to the extent in Seller’s possession.
Buyer hereby acknowledges and agrees that Seller shall be permitted to make the
items described in this Section 9.2.11 available to Buyer at the Property in
lieu of delivering them to Escrow Agent.

 

9.2.12     Originals of the Leases, the New Lease and copies of lease files at
the Real Property, and originals of any Assigned Contracts, in each case to the
extent in Seller’s possession. Buyer hereby acknowledges and agrees that Seller
shall be permitted to make the items described in this Section 9.2.12 available
to Buyer at the Property in lieu of delivering them to Escrow Agent.

 

9.2.13     A notice to the tenants and subtenants of the Property, signed by
Seller or Seller’s agent, in the form of Exhibit “N” (the “Tenant Notice”)
disclosing that the Property has been sold to Buyer and that, after Closing, all
rents should be paid to Buyer or Buyer’s designee.

 

9.2.14     Original letters of credit, if any, along with appropriate transfer
forms and any fees associated therewith.

 

9.2.15     From OP Unit Holder:

 

(i)          a fully completed Investor Questionnaire certifying its status as
an “accredited investor” as defined in Section 501 of Regulation D of the
Securities Act concurrently with its execution of this Agreement,

 

(ii)         A Joinder, duly executed by OP Unit Holder,

 

(iii)        a Document Receipt, duly executed by OP Unit Holder, and

 

(iv)        an affidavit from OP Unit Holder, certifying under penalty of
perjury, such OP Unit Holder’s United States Taxpayer Identification Number and
that such OP Unit Holder is not a foreign person pursuant to section 1445(b)(2)
of the Code and in the form attached as Exhibit “I”.

 

 22 

 

  

9.2.16     an agreement executed by Seller, GMR REIT and the Operating
Partnership relating to certain tax elections and acts by Buyer and Operating
Partnership in the form attached as Exhibit “M” (the “Tax Protection
Agreement”).

 

9.2.17     All other instruments and documents reasonably required to effectuate
this Agreement and the transactions contemplated thereby.

 

9.3         Buyer Deliveries. On or prior to the Closing Date, Buyer shall
deliver to Escrow Agent for delivery and recording as appropriate to such
documents the following:

 

9.3.1       A wire transfer of the Purchase Price in the amount required under
Section 2.2 hereof (subject to the adjustments provided for in this Agreement).

 

9.3.2       A certification by Buyer substantially in the form attached hereto
as Exhibit “J” that all representations and warranties made by Buyer in
Section 5 of this Agreement are true and correct in all material respects on the
Closing Date.

 

9.3.3       One (1) original of the Right of First Offer, duly executed and
acknowledged by Buyer.

 

9.3.4       Two (2) originals of the Bill of Sale, duly executed by Buyer.

 

9.3.5       Two (2) originals of the Assignment and Assumption of Leases,
Contracts and Security Deposits, duly executed and acknowledged by Buyer.

 

9.3.6       Two (2) originals of the Assignment of Intangible Property, duly
executed by Buyer.

 

9.3.7       All other instruments and documents reasonably required to
effectuate this Agreement and the transactions contemplated thereby.

 

10.         Apportionments; Taxes; Expenses.

 

10.1       Apportionments.

 

10.1.1     Taxes and Operating Expenses. All real estate taxes, charges and
assessments affecting the Property (“Taxes”), all operating expenses including
charges for water, electricity, sewer rental, gas, telephone, fuel oil and all
other utilities (“Operating Expenses”), to the extent not paid directly by
tenants, and all common area maintenance charges billed to tenants on an
estimated basis (“CAM Charges”) shall be prorated on a per diem basis as of the
Closing Date; provided, however, Seller shall remain liable for all retroactive
Taxes (including all state and local transaction privilege taxes for all time
periods prior to Closing). Buyer shall be entitled to all income and responsible
for all expenses for the period beginning at 12:01 a.m. Central time on the
Closing Date, except as set forth herein. If any Taxes have not been finally
assessed as of the Closing Date for the current fiscal year of the taxing
authority, then the same shall be adjusted at Closing based upon the most
recently issued bills therefor, and shall be re-adjusted when and if final bills
are issued. If any Operating Expenses or CAM Charges cannot conclusively be
determined as of the Closing Date, then the same shall be adjusted at Closing
based upon the most recently issued bills thus far or as otherwise reasonably
estimated by Buyer and Seller, and readjusted within 120 days after the end of
the calendar year in which the Closing occurs or as soon thereafter as final
adjustment figures are available including final tenant reimbursement
reconciliations. Buyer hereby agrees to assume all non-delinquent assessments
affecting the Property, whether special or general, subject to proration on a
per diem basis as of the Closing Date.

 

 23 

 

  

All refunds of Taxes received by Seller or Buyer after the Closing with respect
to the property tax appeals (“Tax Refund”) shall be applied (A) first, to
reimburse Seller or Buyer, as the case may be, for third party expenses incurred
in protesting and obtaining such Tax Refund, (B) second, to Buyer to the extent
that such Tax Refund is required to be paid to (or credited against other
amounts payable by) any tenant under any leases or other agreement, and (C)
third, (x) to Seller if such Tax Refund is for any period which ends before the
Closing Date, (y) to Buyer if such Tax Refund is for any period which commences
on or after the Closing Date, or (z) to Seller and Buyer prorated based on the
Closing Date, if such Tax Refund is for a period which includes the Closing
Date. If Seller or Buyer receives any Tax Refund, then each shall retain or
promptly pay such amounts (or portions thereof) in order that such payments are
applied in the manner set forth in this Subsection. Buyer and Seller agree to
cooperate with respect to any pending Tax Refund request, and the provisions of
this subsection shall survive Closing.

 

10.1.2     Rents. Except for delinquent rent, all rent under the Leases shall be
prorated to the Closing Date on a collected basis. Delinquent rent shall not be
prorated but shall remain the property of Seller. Payments received from tenants
from and after the Closing Date shall be applied first to rents then due for the
current period and then to amounts owed to Buyer with respect to periods
following the Closing, and then to rents delinquent as of the Closing Date.
Buyer shall use reasonable efforts to collect delinquent rents for the benefit
of Seller, and shall cooperate with Seller in the collection of any delinquent
amounts, but shall not be required to terminate any Leases or evict any tenants.

 

10.1.3     Charges under Assigned Contracts. The unpaid monetary obligations of
Seller with respect to any of the Assigned Contracts shall be prorated on a per
diem basis as of the Closing Date.

 

10.1.4     Security Deposits. The Security Deposits (together with any accrued
interest thereon as may be required by law or contract) shall be transferred or
credited to Buyer as of the Closing Date, and to the extent Seller has any
Security Deposits held in the form of a letter of credit, such letters of credit
shall, at Seller’s expense (to the extent not the responsibility of the tenant
under the applicable Lease), be transferred to Buyer as of Closing.

 

10.1.5     Bankruptcy Distributions. Any portion of bankruptcy distributions
(whether or not Seller has filed its proof of claim as of the date hereof) or
payments pursuant to (i) settlement agreements (whether prepared by Seller’s
in-house counsel or outside counsel), (ii) arrearage payment plans by letters
signed by Seller or its agent, (iii) lease termination agreements, (iv)
promissory notes, or (v) judgments (whether already obtained by Seller or which
result from lawsuits or proceedings filed prior to the Closing) providing for
the payment of specified sums, either in a lump sum or in installments, in all
cases which are applicable to the time period prior to the Closing Date but
payable after the date of Closing and actually received by Buyer, shall be
payable to Seller.

 

 24 

 

  

10.1.6     Survival. The provisions of this Section 10.1 shall survive the
Closing to the extent any monies may be payable pursuant to this Section 10.1 to
either party subsequent to the transfer of title to the Property to Buyer. Any
reimbursements payable by any tenant under the terms of any Lease affecting the
Property as of the Closing Date, which reimbursements pertain to such tenant’s
pro rata share of increased operating expenses or common area maintenance costs
incurred with respect to the Property at any time prior to the Closing, shall,
to the extent not capable of being prorated at Closing, shall be prorated upon
Buyer’s actual receipt of any such reimbursements, on the basis of the
respective share of such costs or expenses paid by Seller and Buyer during the
period in respect of which such reimbursements are payable; and Buyer agrees to
pay to Seller, Seller’s pro rata portion of such reimbursements within thirty
(30) days after Buyer’s receipt thereof. Conversely, if any tenant under any
such Lease shall become entitled at any time after Closing to a refund of tenant
reimbursements actually paid by such tenant prior to Closing, then, Seller
shall, within thirty (30) days following Buyer’s demand therefor, pay to Buyer
any amount equal to Seller’s pro rata share of such reimbursement refund
obligations, said proration to be calculated on the same basis as hereinabove
set forth. It is agreed that adjustment billings to tenants for operating
expenses, common area maintenance charges, taxes or insurance premiums for the
accounting year in which the Closing occurs shall be billed by Buyer and shall
be adjusted between Seller and Buyer based upon the respective percentages of
the total related expenses paid by each of Buyer and Seller for such accounting
year. To satisfy Buyer’s foregoing obligation to bill tenants for the full
calendar year 2018, within thirty (30) days following Closing, Seller shall
provide Buyer with general ledgers for calendar year 2018 through the Closing
Date.

 

10.2       Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and, except as otherwise provided
herein, all documents and acts required to settle the transaction contemplated
hereby. Except as otherwise provided herein, Buyer shall pay all costs
associated with its investigation of the Property, including the cost of
appraisals, architectural, engineering, credit and environmental reports. Seller
shall pay: (i) one-half (½) of Escrow Agent’s fees, costs and expenses, (ii)
one-half (½) of the premium for the ALTA Standard Title Policy for the Property,
(iii) all costs associated with the cure or removal of any title objections by
Buyer that Seller is obligated or agrees to remove or cure (including, without
limitation, all costs required to eliminate any mechanics’ or materialmen’s lien
exceptions), and (iv) all transfer taxes, if any. Buyer shall pay: (i) one-half
(½) of Escrow Agent’s fees, costs and expenses, (ii) the cost of the survey,
(iii) one-half (½) of the premium for the ALTA Standard Title Policy for the
Property, (iv) the cost of the Extended Title Policy Coverage and any
endorsements to the Title Policy if required by Buyer, and (v) all fees to
record the Deed and any mortgage obtained by Buyer. All Closing costs not
described above shall be borne by Seller and Buyer, respectively, in the matter
customarily borne by sellers and buyers, respectively, of real property in the
county in which the Real Property is located.

 

 25 

 



 

11.         Damage or Destruction; Condemnation; Insurance. If at any time prior
to the Closing Date there is damage or destruction to the Property, the cost for
repair of which exceeds One Hundred Thousand Dollars ($100,000) and the Property
cannot be restored to its original condition prior to Closing, or if more than
five percent (5%) of the rentable area of any Building is condemned or taken by
eminent domain proceedings by any public authority, then, at Buyer’s option, (i)
Buyer may elect to treat any affected Parcel as a Removed Parcel, or (ii) this
Agreement shall terminate, and the Deposit shall be returned to Buyer, and
except as expressly set forth herein, neither party shall have any further
liability or obligation to the other hereunder.

 

If there is any damage or destruction or condemnation or taking, regardless of
the cost of any repair, and if Buyer elects not to terminate this Agreement or
treat the affected Parcel as a Removed Parcel as herein provided (to the extent
Buyer is entitled to do so), then (1) in the case of a taking, all condemnation
proceeds paid or payable to Seller shall belong to Buyer and shall be paid over
and assigned to Buyer at Closing, and Seller shall be paid at Closing for the
reasonable expenses incurred by Seller in connection with such taking; and (2)
in the case of a casualty, Seller shall assign to Buyer all rights to any
insurance proceeds paid or payable under the applicable insurance policies, less
any of Seller’s costs of collection and any sums expended by Seller in
restoration, and Seller’s deductible shall be a credit to Buyer against the
Purchase Price, and the parties shall proceed with the Closing without any
reduction in the Purchase Price payable to Seller.

 

12.         Remedies.

 

12.1       Buyer Default. In the event Buyer breaches or fails, without legal
excuse, to complete the purchase of the Property or to perform its obligations
under this Agreement and such failure continues for five (5) Business Days
following receipt of written notice regarding same (other than the failure of
Buyer to deliver “Buyer’s Deliveries” pursuant to Section 9.3 hereunder, for
which there shall be no grace or cure period), then Seller shall, as their
exclusive remedy therefor, be entitled to receive the Deposit, plus all interest
earned and accrued thereon, as liquidated damages (and not as a penalty) in lieu
of, and as full compensation for, all other rights or claims of Seller against
Buyer by reason of such default. Thereupon this Agreement shall terminate and
the parties shall be relieved of all further obligations and liabilities
hereunder, except as expressly set forth herein. Buyer and Seller acknowledge
that the damages to Seller resulting from Buyer’s breach would be difficult, if
not impossible, to ascertain with any accuracy, and that the liquidated damage
amount set forth in this Section represents both parties’ best efforts to
approximate such potential damages.

 

12.2       Seller Default. If the sale of the Property is not consummated due to
a breach or default under this Agreement on the part of Seller, Buyer may, in
its sole and absolute discretion, avail itself of any and all rights and
remedies available at law or in equity, including, without limitation, the right
to terminate this Agreement or treat any affected Parcel as a Removed Parcel and
recover all damages proximately caused by Seller’s breach or default, the right
to specific performance and the right to continue this Agreement pending Buyer’s
action for specific performance and/or damages hereunder, and no such remedy
shall be deemed exclusive or to preclude the pursuit of any other remedy. Any
damages to which Buyer is entitled shall include, without limitation, reasonable
attorneys’ fees, all title, escrow, legal and inspection fees and any other
expenses incurred by Buyer in connection with the performance of its due
diligence review of the Property, including, without limitation, environmental
and engineering consultants’ fees and the fees incurred in connection with the
preparation and negotiation of this Agreement.

 

 26 

 

  

13.         Possession. Possession of the Property shall be tendered to Buyer at
Closing, subject to the rights of tenants under the Leases and to the other
matters permitted pursuant to this Agreement.

 

14.         Notices. All notices and other communications provided for herein
shall be in writing and shall be sent to the address set forth below (or such
other address as a party may hereafter designate for itself by notice to the
other parties as required hereby) of the party for whom such notice or
communication is intended:

 

If to Buyer: Global Medical REIT Inc.   2 Bethesda Metro Center, Suite 440  
Bethesda, Maryland 20814   Attention: Alfonzo Leon   Email:
AlfonzoL@globalmedicalreit.com   Phone: (202) 524-6853         With a copy to:  
    Cox, Castle & Nicholson LLP   2029 Century Park East, 21st Floor   Los
Angeles, California 90067   Attention: David Lari   Email: dlari@coxcastle.com  
Phone: (310) 284-2292       If to Seller: Minnite Family, LLC   1000 Grand
Central Mall   Vienna, WV  26105   Attention: Dan Van Dyke   E-mail:
danv@thepmcompany.com   Phone: (304) 485-8000       If to Escrow Agent: First
American Title Insurance Company   777 S. Figueroa St., 4th Floor   Los Angeles,
CA 90017   Attention:  Brian Serikaku   E-mail: bmserikaku@firstam.com   Phone:
(213) 271-1774   Facsimile: (877) 398-1603

 

 27 

 

  

Any such notice or communication shall be sufficient if sent by registered or
certified mail, return receipt requested, postage prepaid; by hand delivery; by
overnight courier service; or by e-mail (provided that such e-mail delivery is
confirmed by the sender, by delivery service or by mail in the manner previously
described within 24 hours after such transmission is sent). Any such notice or
communication shall be effective when delivered or when delivery is refused.

 

15.         Brokers. Buyer and Seller each represents to the other that it has
not dealt with any broker or agent in connection with this transaction other
than Newmark Grubb Knight Frank, to whom Seller shall pay a commission pursuant
to a separate agreement if, as and when the Closing and funding occur, but not
otherwise. Each party hereby indemnifies and holds harmless the other party from
all loss, cost and expense (including reasonable attorneys’ fees) arising out of
a breach of its representation or undertaking set forth in this Section 15. The
provisions of this Section 15 shall survive Closing or the termination of this
Agreement without limit.

 

16.         Escrow Agent. Escrow Agent shall hold the Deposit in accordance with
the terms and provisions of this Agreement, subject to the following:

 

16.1       Obligations. Escrow Agent undertakes to perform only such duties as
are expressly set forth in this Agreement and no implied duties or obligations
shall be read into this Agreement against Escrow Agent.

 

16.2       Reliance. Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes, and any statement or
assertion contained in such writing or instrument, and may assume that any
person purporting to give any writing, notice, advice or instrument in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument
deposited in escrow, nor as to the identity, authority, or right of any person
executing the same, and Escrow Agent’s duties under this Agreement shall be
limited to those provided in this Agreement. Upon receipt by Escrow Agent from
either Buyer or Seller of any notice or request (the “Escrow Demand”) to perform
any act or disburse any portion of the monies held by Escrow Agent under the
terms of this Agreement, Escrow Agent shall give written notice to the other
party (the “Notified Party”). If within seven (7) days after the giving of such
notice, Escrow Agent does not receive any written objection to the Escrow Demand
from the Notified Party, Escrow Agent shall comply with the Escrow Demand. If
Escrow Agent does receive written objection from the Notified Party in a timely
manner, Escrow Agent shall take no further action until the dispute between the
parties has been resolved.

 

16.3       Indemnification. Unless Escrow Agent discharges any of its duties
under this Agreement in a negligent manner or is guilty of willful misconduct
with regard to its duties under this Agreement, Seller and Buyer shall indemnify
Escrow Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits or proceedings at law or in equity, or other expenses, fees, or
charges of any character or nature, which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
such connection Seller and Buyer shall indemnify Escrow Agent against any and
all expenses including reasonable attorneys’ fees and the cost of defending any
action, suit or proceeding or resisting any claim in such capacity.

 

 28 

 

  

16.4       Disputes. If the parties (including Escrow Agent) shall be in
disagreement about the interpretation of this Agreement, or about their
respective rights and obligations, or the propriety of any action contemplated
by Escrow Agent, or the application of the Deposit, Escrow Agent shall hold the
Deposit until the receipt of written instructions from both Buyer and Seller or
a final order of a court of competent jurisdiction. Escrow Agent shall be
indemnified for all costs and reasonable attorneys’ fees in its capacity as
Escrow Agent in connection with any such interpleader action and shall be fully
protected in suspending all or part of its activities under this Agreement until
a final judgment in the interpleader action is received.

 

16.5       Counsel. Escrow Agent may consult with counsel of its own choice and
have full and complete authorization and protection in accordance with the
opinion of such counsel. Escrow Agent shall otherwise not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any
kind, unless caused by its negligence or willful misconduct.

 

16.6       Interest. All deposits into the escrow shall be held by the Escrow
Agent in an interest bearing account. All interest earned on the Deposit shall
be deemed to be part of the Deposit and shall accrue to the benefit of Buyer
except to the extent the Deposit becomes payable to Seller pursuant to Section
12.1. In such event the interest earned on the Deposit shall accrue to the
benefit of Seller.

 

17.         Indemnification.

 

17.1       Seller’s Indemnification. From and after the Closing, Seller shall
reimburse, indemnify, defend and hold harmless Buyer and Buyer’s employees,
agents, representatives, contractors and invitees (the “Buyer Indemnified
Parties”) from and against any and all damage, loss, liability, costs and
expenses (including, without limitation, reasonable attorneys’ fees) resulting
from: (a) Seller’s default in the performance of any representation, warranty,
covenant and/or any other obligation to be performed by Seller under this
Agreement, (b) non-contractual claims of third-parties relating to the use,
operation or ownership of the Property attributable to periods at or before the
Closing, (c) breaches prior to Closing by Seller of their obligations under any
contract assigned to Buyer in accordance with this Agreement, (d) any
obligations with respect to any contract relating to or affecting the Property
not assumed by Buyer, whether allocable to a period prior to or after the
Closing and (e) Seller’s failure to pay any expenses required under this
Agreement. This Section 17.1 shall survive the Closing.

 

17.2       Buyer’s Indemnification. From and after Closing, Buyer shall
reimburse, indemnify, defend and hold Seller and Seller’s employees, agents,
representatives, contractors and invitees harmless from and against any and all
damage, loss, liability, costs and expenses (including, without limitation,
reasonable attorneys’ fees) resulting from: (a) any non-contractual claims of
third-parties relating to Buyer’s use, operation or ownership of the Property,
in each case, first arising from and after the Closing, (b) breaches by Buyer on
or after Closing of its obligations under any Assigned Contract and (c) Buyer’s
failure to pay the expenses required under this Agreement; provided, however,
that the foregoing indemnity does not apply to any loss, liability, cost, claim,
damage or injury to the extent caused by acts or omissions of Seller or is
otherwise subject to Seller’s indemnity obligations pursuant to Section 17.1.

 

 29 

 

  

17.3       Definition of Exist. For purposes of this Section 17, an obligation
shall be deemed to “exist” as of the Closing if it relates to an event which
occurred prior to the Closing even if it is not asserted until after the
Closing. The terms of the indemnities set forth above shall survive the Closing.

 

18.         Miscellaneous.

 

18.1       Assignability. Except as provided in Section 18.19, Seller shall not
assign any of its right, title, claim or interest in, to or under this
Agreement. Buyer may assign any or all of its rights and obligations under this
Agreement to any one or more affiliates of Buyer upon notice to Seller.

 

18.2       Governing Law; Bind and Inure. This Agreement shall be governed by
the law of the State of Ohio without regard to its conflicts of laws principles
and shall bind and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, assigns and personal
representatives.

 

18.3       Recording. Neither this Agreement nor any notice or memorandum hereof
shall be recorded in any public land record. A violation of this prohibition
shall constitute a material breach entitling the non-breaching party to
terminate this Agreement. Notwithstanding the foregoing the parties agree that
the Right of First Offer shall be recorded in the county in which the Real
Property is located concurrently with the Closing.

 

18.4       Time of the Essence. Time is of the essence of this Agreement.

 

18.5       Further Assurances. Each party will, whenever and as often as it
shall be requested to do so by the other party, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered any and all such
further conveyances, assignments, approvals, consents and any and all other
documents and do any and all other acts as may be necessary to carry out the
intent and purpose of this Agreement. Each of Minnite Family, LLC, a West
Virginia limited liability company, Belpre I, LLC, a West Virginia limited
liability company, Belpre II, LLC, a West Virginia limited liability company,
Belpre III, LLC, a West Virginia limited liability company, and Belpre IV, LLC
shall be jointly and severally liable for each of the obligations of Seller
hereunder. The provisions of this Section 18.5 shall survive the Closing.

 

18.6       Exclusivity. Until the Closing Date or the date that this Agreement
is terminated, Seller shall not enter into any contract, or enter into or
continue any negotiations, to sell the Property to any person or entity other
than Buyer, nor will Seller solicit proposals from, or furnish any non-public
information to, any person or entity other than Seller’s agents, attorneys and
lenders and Buyer regarding the possible sale of the Property.

 

 30 

 

  

18.7       Non-Solicitation. For the period beginning on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date, Seller covenants and
agrees that it shall not, nor shall it permit any of its Affiliates, or its
successors and assigns, directly or indirectly, to call on or solicit any tenant
of the Property for the purpose of leasing space to such tenant at another
property managed, operated or otherwise controlled by Seller or its Affiliates
other than Belpre V and the 721 Farson Parcel. The foregoing limitation shall
not apply to requests made by or discussions initiated by Marietta Memorial
Hospital regarding the transfer of individual physicians or employees among
facilities operated by Marietta Memorial Hospital. The parties acknowledge that
the restrictions on solicitation set forth in the preceding sentence are
reasonable in scope and are essential to the protection of the legitimate
business interests of Buyer. The parties further acknowledge and agree that
since a remedy at law for any breach or attempted breach of the provisions of
this Section 18.7 would be inadequate, Buyer shall be entitled to preliminary or
permanent injunctive relief for any violation of this Section 18.7, in addition
to any other rights and remedies available to Buyer hereunder, at law or in
equity. Notwithstanding the foregoing, if the restrictions on solicitation in
this Section 18.7 are judged unreasonable by any court of competent
jurisdiction, the parties agree to the reformation of such restriction(s) by the
court to limits which may reasonably grant Buyer the maximum protection
permitted by applicable law in such circumstances. For the purposes of this
Section, the term (a) “Affiliate” means any corporation, limited liability
company, partnership, joint venture or other entity, regardless of how organized
or identified, which is directly or indirectly controlled by Seller, and (b)
“control” means, when used with respect to any person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person, whether through the ownership of voting securities,
by contract, or otherwise, and the terms “controlling” and “controlled” have
correlative meanings. The provisions of this Section shall survive the Closing.

 

18.8       Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

18.9       Counterparts. Electronic Signatures. This Agreement may be executed
and delivered in any number of counterparts, each of which so executed and
delivered shall be deemed to be an original and all of which shall constitute
one and the same instrument. Facsimile and electronically transmitted signatures
shall for all purposes be treated as originals.

 

18.10     Exhibits. All Exhibits which are referred to herein and which are
attached hereto or bound separately and initialed by the parties are expressly
made and constitute a part of this Agreement.

 

18.11     Use of Proceeds to Clear Title. To enable Seller to make conveyance as
herein provided, Seller shall, at the time of Closing, direct the Escrow Agent
to use the Purchase Price or any portion thereof to clear the title of any or
all encumbrances or interests; provided that provision reasonably satisfactory
to Buyer’s attorney is made for prompt recording of all instruments so procured
in accordance with conveyancing practice in the jurisdiction in which the
Property is located.

 

18.12     Submission not an Offer or Option. The submission of this Agreement or
a summary of some or all of its provisions for examination or negotiation by
Buyer or Seller does not constitute an offer by Seller or Buyer to enter into an
agreement to sell or purchase the Property, and neither party shall be bound to
the other with respect to any such purchase and sale until a definitive
agreement satisfactory to Buyer and Seller in their sole discretion is executed
and delivered by both Seller and Buyer.

 

 31 

 

  

18.13     Entire Agreement; Amendments. This Agreement and the Exhibits and
Schedules hereto set forth all of the promises, covenants, agreements,
conditions and undertakings between the parties hereto with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, except as contained herein. This Agreement may not be changed orally
but only by an agreement in writing, duly executed by or on behalf of the party
or parties against whom enforcement of any waiver, change, modification, consent
or discharge is sought.

 

18.14     Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.

 

18.15     Waiver of Jury Trial. Each party to this Agreement hereby expressly
AND IRREVOCABLY waives any right to trial by jury of any claim, demand, action
or cause of action (each, an “Action”) (a) arising out of this Agreement,
including any present or future amendment thereof or (b) in any way connected
with or related or incidental to the dealings of the parties or any of them with
respect to this Agreement (as hereafter amended) or any other instrument,
document or agreement executed or delivered in connection herewith, or the
transactions related hereto or thereto, in each case whether such Action is now
existing or hereafter arising, and whether sounding in contract or tort or
otherwise and regardless of which party asserts such Action; and each party
hereby agrees and consents that any such Action shall be decided by court trial
without a jury, and that any party to this Agreement may file an original
counterpart or a copy of this Section 18.15 with any court as written evidence
of the consent of the parties to the waiver of any right they might otherwise
have to trial by jury. THIS WAIVER IS GIVEN KNOWINGLY AND VOLUNTARILY AFTER
CONSULTATION WITH COUNSEL.

 

18.16     No Waiver. No waiver of any of the provisions of this Agreement shall
be deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, nor shall a waiver
in any instance constitute a waiver in any subsequent instance. No waiver shall
be binding unless executed in writing by the party making the waiver.

 

18.17     Rules of Construction. Article and Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement. All references to “Article” or “Sections” without reference to a
document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise. The use
of the term “including” shall mean in all cases “including but not limited to,”
unless specifically designated otherwise. No rules of construction against the
drafter of this Agreement shall apply in any interpretation or enforcement of
this Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the foregoing.

 

18.18     Confidentiality. Neither Party shall make public disclosure with
respect to this transaction either before or after Closing except:

 

 32 

 

  

(a)          as may be required by law, including without limitation disclosure
required under Freedom of Information Act (“FOIA”) request, securities laws, or
by the Securities and Exchange Commission, or by the rules of any stock
exchange, or in connection with any filing or registration;

 

(b)          to such attorneys, accountants, present or prospective sources of
financing, partners, directors, officers, employees and representatives of
either Party or of such Party’s advisors who need to know such information for
the purpose of evaluating and consummating the transaction, including the
financing of the transaction;

 

(c)          as have been made to Seller’s tenant, including, but not limited
to, those made in the Waivers of Right of First Refusal dated February 26, 2018
and Confidentiality Agreements dated February 26, 2018; and

 

(d)          Buyer may issue a press release (the “Press Release”) upon full
execution of this Agreement by all parties announcing the transactions proposed
herein including the purchase price or as may be permitted specifically by the
terms of this Agreement.

 

18.19     Section 1031 Exchange. Either party may consummate the purchase or
sale of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Seller agrees, upon request of Buyer to “direct deed” for
actual interests in the property to designees of Buyer.

 

19.         Additional Provisions Concerning the OP Units.

 

19.1       Redemption of OP Units. OP Unit Holder hereby agrees that the
redemption of the OP Units shall be governed by the terms and conditions of the
OP Partnership Agreement and this Agreement.

 

19.2       Affirmative Covenants of OP Unit Holder.

 

(a)          OP Unit Holder shall obtain any approvals, waivers or other
consents of third parties, governmental authorities and agencies required to
effect the transactions contemplated by this Agreement.

 

 33 

 

  

(b)          OP Unit Holder shall take such other actions and execute and
deliver such additional documents following the Closing as Buyer, the Operating
Partnership or GMR REIT may reasonably request in order to effect the
transactions contemplated hereby.

 

19.3       Equitable Remedies. The parties agree that irreparable damage would
occur to each party in the event that any of the provisions of this Agreement
that relate to OP Units were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that each party shall
be entitled to an injunction or injunctions to prevent breaches of this
Agreement by the other party and to enforce specifically the terms and
provisions hereof to the extent such terms and/or provisions relate to OP Units
in any federal or state court located in Ohio (as to which the parties agree to
submit to jurisdiction for the purposes of such action), this being in addition
to any other remedy to which such party is entitled under this Agreement or
otherwise at law or in equity.

 

19.4       Indemnification. OP Unit Holder agrees to indemnify, defend, and hold
harmless Buyer, the Operating Partnership, GMR REIT, and their respective
predecessors, successors, assigns, officers, directors, stockholders, employees,
subsidiaries, parents, affiliates, partners, agents, attorneys, accountants,
financial advisers, representatives and insurers (collectively, the “GMR
Indemnified Parties” and each a “GMR Indemnified Party”), against and in respect
of any loss, liability, cost (including reasonable attorneys’ fees), claim,
damage or injury incurred by any GMR Indemnified Party, arising or resulting,
directly or indirectly, from or in connection with: (a) any misrepresentation or
other breach of any representation or warranty by OP Unit Holder in this
Agreement (regardless of whether such has been waived); or (b) any failure to
perform or other breach of any covenant, agreement, or obligation of OP Unit
Holder in this Agreement (regardless of whether such has been waived).

 

19.5       Evidence and Issuance of OP Units. Upon receipt of the Joinder to the
OP Partnership Agreement at the Closing from OP Unit Holder (which Joinder shall
include a current notice address which shall serve, among other things, as the
intended delivery location for future distribution checks, if any), Buyer shall
cause GMR REIT to deliver to OP Unit Holder a fully executed OP Partnership
Agreement with a revised Exhibit A evidencing such OP Unit Holder’s limited
partnership interest in the Operating Partnership. Buyer shall cause the
Operating Partnership to issue the OP Units directly to the partners of Seller
pursuant to a letter of direction from Seller provided to Buyer prior to
Closing, provided that such partners have also furnished Buyer with a completed
and fully executed Investor Questionnaire certifying its status as an
“accredited investor” as defined in Section 501 of Regulation D of the
Securities Act.

 

19.6       Compliance with Anti-Money Laundering Regulations, etc.

 

(a)          OP Unit Holder acknowledges that:

 

(1)          The Partnership may be subject to certain provisions of the Bank
Secrecy Act (31 U.S.C. § 5311 et seq.) as amended (“Bank Secrecy Act”), the USA
PATRIOT Act of 2001 (the “Patriot Act”), including, but not limited to, Title
III thereof, the International Money Laundering and Abatement and Anti-Terrorist
Financing Act of 2001 (“Title III”), certain regulatory and legal requirements
imposed or enforced by OFAC and other similar laws of the United States;

 

 34 

 

  

(2)          To comply with applicable U.S. anti-money laundering legislation
and regulations, all payments by OP Unit Holder to the Operating Partnership and
all distributions to OP Unit Holder from the Operating Partnership will only be
made in OP Unit Holder’s name and to and from a bank account of a bank based in
or incorporated under the laws of the United States or a bank that (i) is not a
“foreign shell bank” within the meaning of the Bank Secrecy Act, and the
regulations promulgated thereunder by the U.S. Department of the Treasury, as
such regulations may be amended from time; (ii) is not in a “non-cooperative
jurisdiction” as defined by the Financial Action Task Force; and (iii) is not a
financial institution, is not involved in transactions, and is not in a
jurisdiction of, primary money laundering concern, as defined in section 311 of
the Patriot Act;

 

(3)          The Operating Partnership and/or GMR REIT may request that OP Unit
Holder provide certain documentation verifying, among other things, OP Unit
Holder’s identity, and the Operating Partnership may decline to accept OP Unit
Holder’s investment if this information is not provided or on the basis of the
information that is provided;

 

(4)          OP Unit Holder agrees to provide the Operating Partnership and/or
GMR REIT at any time during which OP Unit Holder holds the OP Units with such
information as the Operating Partnership and/or GMR REIT determines to be
necessary or appropriate to comply with the anti-money laundering and countering
the financing of terrorism laws and regulations of any applicable jurisdiction,
or to respond to requests for information concerning the identity of OP Unit
Holder from any governmental authority, self-regulatory organization, or
financial institution in connection with its anti-money laundering and
countering the financing of terrorism compliance procedures, or to update such
information;

 

(5)          Either before or after acceptance of this investment, the Operating
Partnership and/or GMR REIT may be required to report any information received
from OP Unit Holder, or report the failure of OP Unit Holder to comply with
requests for information, to appropriate governmental authorities, in certain
circumstances without informing OP Unit Holder that such information has been
reported; provided that any information received from OP Unit Holder will not be
used for any purpose other than ensuring that the Operating Partnership and/or
GMR REIT is in compliance with applicable law, regulations, orders, directives,
or special measures, including, but not limited to, those imposed or enforced by
OFAC, the Patriot Act, and Title III; and

 

(6)          The Operating Partnership and/or GMR REIT, without a Limited
Partner’s consent or approval, may take such steps that it determines are
necessary to comply with applicable law, regulations, orders, directives, or
special measures, including, but not limited to, those imposed or enforced by
OFAC, the Patriot Act, and Title III, possibly including, among other things,
prohibiting a Limited Partner from making further capital contributions to the
Operating Partnership, depositing distributions to which such Limited Partner
would otherwise be entitled into an escrow account or causing the withdrawal of
such Limited Partner from the Operating Partnership.

 

 35 

 

  

(b)          OP Unit Holder understands and acknowledges that Executive Orders
and Regulations administered by OFAC prohibit, among other things, transactions
with, and the provision of services to, certain non-U.S. countries, territories,
entities, and individuals which are listed on the List of Specially Designated
Nationals and Blocked Persons (the “SDN List”) maintained by OFAC, as such list
may be amended from time to time, or in an Executive Order. The SDN List can be
found on the OFAC website at http://www.treas.gov/ofac. In addition, certain
programs administered by OFAC (the “OFAC Programs”) prohibit dealing with
individuals or entities in certain countries regardless of whether such
individuals or entities appear on the lists maintained by OFAC. These programs
also can be found on OFAC’s website. OP Unit Holder represents and warrants
that, to the best of OP Unit Holder’s knowledge, none of: (1) OP Unit Holder;
(2) any person controlling or controlled by OP Unit Holder; (3) if OP Unit
Holder is a privately held entity, any person having a beneficial interest in OP
Unit Holder; or (4) any person for whom OP Unit Holder is acting as agent or
nominee in connection with the purchase of the OP Units is (A) an individual or
entity named on the SDN List, (B) a person who is the subject of one of the OFAC
Programs, (C) a senior non-U.S. political figure, or any immediate family member
or close associate of a senior non-U.S. political figure,1 (D) a non-U.S. shell
bank, or (E) a bank of primary money laundering concern as defined in
section 311 of the Patriot Act. Such persons in clauses (A) through (E) are
collectively referred to as “Prohibited Persons.” In addition, if OP Unit Holder
is a “financial institution” as such term is defined in the Bank Secrecy Act,
the Patriot Act, or the regulations promulgated thereunder, OP Unit Holder
represents and warrants that OP Unit Holder has anti-money laundering and
customer identification policies and procedures in place that meet the
requirements of sections 352 and 326 of the Patriot Act.

 

(c)          OP Unit Holder represents and warrants to the Operating Partnership
that the amounts to be contributed by OP Unit Holder to the Operating
Partnership will not be derived from specified unlawful activities as defined by
the Money Laundering Control Act of 1986, as amended, or other activities that
may contravene U.S. or non-U.S. federal, state, or local laws, statutes, or
regulations, including anti-money laundering and countering the financing of
terrorism laws and regulations.

 

(d)          OP Unit Holder represents and warrants to the Operating Partnership
that it is not an “Unacceptable Investor” (as defined in Section 19.7).

 

19.7       Transfers - Unacceptable Investors. OP Unit Holder shall be bound by
the restrictions on transfer of the OP Units set forth in the OP Partnership
Agreement. Additionally, no OP Unit Holder shall sell, transfer, assign or
deliver any of the OP Units, directly or indirectly, to any Unacceptable
Investor. The term “Unacceptable Investor” means any person who is a:

 

(a)          Person or entity who is a “designated national”, “specially
designated national”, “specially designated terrorist”, “specially designated
global terrorist”, “foreign terrorist organization”, or “blocked person” within
the definitions set forth in the Foreign Assets Control Regulations of the U.S.
Department of the Treasury, 31 C.F.R., Subtitle B, Chapter V, as amended;

 



 



1A “senior non-U.S. political figure” is defined as a senior official in the
executive, legislative, administrative, military, or judicial branches of a
non-U.S. government (whether elected or not), a senior official of a major
non-U.S. political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a “senior non-U.S. political figure” includes any
corporation, business, or other entity that has been formed by, or for the
benefit of, a senior non-U.S. political figure.

 

 36 

 

  

(b)          Person acting on behalf of, or an entity owned or controlled by,
any government against whom the United States maintains economic sanctions or
embargoes under the Regulations of the U.S. Department of the Treasury,
31 C.F.R., Subtitle B, Chapter V, as amended, including, but not limited to, the
“Government of Sudan”, the “Government of Syria”, the “Government of Iran”, the
“Government of Burma (Myanmar)”, and the “Government of Cuba”; or

 

(c)          Person or entity subject to additional restrictions imposed by the
following statutes or Regulations and Executive Orders issued thereunder: the
Trading with the Enemy Act, 50 U.S.C. app. §§1 et seq., the Iraq Sanctions Act,
Pub. L. 101 513, Title V, §§ 586 to 586J, 104 Stat. 2047, the National
Emergencies Act, 50 U.S.C. §§ 1601 et seq., the Antiterrorism and Effective
Death Penalty Act of 1996, Pub. L. 104 132, 110 Stat. 1214 1319, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
United Nations Participation Act, 22 U.S.C. § 287c, the International Security
and Development Cooperation Act, 22 U.S.C. § 2349aa-9, the Nuclear Proliferation
Prevention Act of 1994, Pub. L. 103 236, 108 Stat. 507, the Foreign Narcotics
Kingpin Designation Act, 21 U.S.C. §§ 1901 et seq., the Darfur Peace and
Accountability Act of 2006, Pub. L. 109 344, the Iran Sanctions Act of 1996,
Pub. L. 104 172, 110 Stat. 1541, as amended by the Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010, Pub. L. 111 195, the Cuban Democracy
Act, 22 U.S.C. §§ 6001 et seq., the Cuban Liberty and Democratic Solidarity Act,
22 U.S.C. §§ 6021-91, and the Foreign Operations, Export Financing and Related
Programs Appropriations Act, 1997, Pub. L. 104 208, 110 Stat. 3009 172, the
Block Burmese JADE (Junta’s Anti-Democratic Efforts) Act of 2008, Pub. L.
110-286, the Iran Threat Reduction And Syrian Human Rights Act of 2012, and the
National Defense Authorization Act of 2012 or any other law of similar import as
to any non-U.S. country, as each such Act or law has been or may be amended,
adjusted, modified, or reviewed from time to time.

 

19.8       FATCA and Other Tax Provisions.

 

(a)          OP Unit Holder covenants and agrees to provide promptly, and update
periodically, at any times requested by GMR REIT, all information,
documentation, certifications and forms (including, without limitation, any tax
forms), and verifications thereof that GMR REIT deems necessary to comply with
(x) any requirement imposed by Sections 1471 through 1474 of the Code, and any
Regulations, forms, instructions or other guidance issued pursuant thereto
(commonly referred to as “FATCA”), any similar legislation, regulations or
guidance enacted or promulgated by any jurisdiction or international
organization which seeks to implement similar tax reporting and/or withholding
tax regimes, (y) any intergovernmental agreement between any jurisdictions
concerning the collection and sharing of information, and (z) any current or
future legislation, regulations or guidance promulgated by or between any
jurisdictions or international organizations (including, without limitation, the
OECD) giving rise to or effect to any item described in clause (x) or (y)
(collectively, all of the authorities described in clauses (x), (y) and (z) are
referred to herein as “Tax Information Reporting Regimes”), including but not
limited to information, documentation, certifications and forms (and
verifications thereof) as GMR REIT deems necessary:

 

 37 

 

  

(1)          to determine the residence, citizenship, country of domicile,
incorporation or organization, and any tax status ascribed to OP Unit Holder and
its beneficial owners pursuant to Tax Information Reporting Regimes (including,
without limitation, the most current applicable version of IRS Form W-8 or W-9,
and any other “self-certification” documentation GMR REIT deems necessary);

 

(2)          to determine whether withholding of tax is required with respect to
amounts payable or attributable to OP Unit Holder pursuant to any Tax
Information Reporting Regime (including, without limitation, FATCA);

 

(3)          to satisfy reporting obligations imposed by any Tax Information
Reporting Regime (including, without limitation, FATCA), for the Operating
Partnership to enter into any agreement required pursuant to any Tax Information
Reporting Regime (including, without limitation, FATCA); or

 

(4)          to comply with the terms of such an agreement on an annual or more
frequent basis.

 

All of the information, documentation, certifications and forms (and
verifications thereof) described in this Section 19.8, collectively with the tax
forms and any other tax-related information collected pursuant to this Agreement
or the OP Partnership Agreement, is referred to herein as “Tax Information”.

 

(b)          OP Unit Holder covenants and agrees to waive any provision of
applicable law that would, absent a waiver, prevent it from satisfying any of
its reporting or withholding obligations under any Tax Information Reporting
Regime.

 

(c)          OP Unit Holder acknowledges that if it fails to supply any Tax
Information required pursuant hereto on a timely basis, the Operating
Partnership may be subject to withholding taxes pursuant to Tax Information
Reporting Regimes (including FATCA). OP Unit Holder hereby agrees to indemnify
and hold harmless the Operating Partnership and its partners or other owners
against any such withholding taxes or any other penalties that may arise as a
result of action or inaction by OP Unit Holder not being in compliance with this
Agreement or the Investor Questionnaire in connection with any Tax Information
Reporting Regime. OP Unit Holder further acknowledges that its failure to comply
with any requirement pursuant to this Section 19.8 may result in the Operating
Partnership being unable to enter into or comply with an agreement required
pursuant to a Tax Information Reporting Regime, or may cause the termination of
such an agreement. Accordingly, GMR REIT shall have the right, without
limitation, to cause a transfer of OP Unit Holder’s interest to one or more
other electing Partners on a pro rata basis, to GMR REIT or any of its
Affiliates, or to a third party designated by or acceptable to GMR REIT (as
determined by GMR REIT in its sole discretion) that have agreed to purchase such
interest for the maximum consideration that may be obtained for such interest,
or take any other steps as GMR REIT determines in its sole discretion are
necessary or appropriate to mitigate the consequences of OP Unit Holder’s
failure to comply with this Section 19.8 on the Operating Partnership and the
other Partners.

 

(d)          OP Unit Holder shall promptly notify GMR REIT in writing if any
governmental body terminates any agreement entered into with OP Unit Holder
pursuant to FATCA or any Tax Information Reporting Regime.

 

 38 

 

  

(e)          OP Unit Holder acknowledges that any Tax Information requested or
compiled by GMR REIT, the Operating Partnership or their agents pursuant to this
Agreement or any Tax Information Reporting Regime, may be disclosed to (1) the
IRS and U.S. Department of Treasury when the provision of Tax Information is
required by the IRS and U.S. Department of Treasury, (2) any other governmental
body which collects information pursuant to an applicable Tax Information
Reporting Regime when the provision of Tax Information is required by any such
other governmental body, and (3) any withholding agent to avoid the application
of any withholding tax on any payments to the Operating Partnership.

 

(f)           OP Unit Holder further consents to the disclosure of Tax
Information concerning OP Unit Holder and its owners to, and the collection,
access, processing and storage of Tax Information concerning OP Unit Holder and
its owners by, affiliates and agents of the Operating Partnership and GMR REIT,
and other service providers to any of them, in any jurisdiction, including in
the United States and in countries outside the European Economic Area, for the
purposes of (1) providing services related to any Tax Information Reporting
Regime, and (2) assisting any of them with compliance with any Tax Information
Reporting Regime, including the disclosure by such parties of Tax Information to
applicable governmental authorities or international organizations.

 

OP Unit Holder acknowledges that Tax Information can become subject to the legal
systems and laws in force in each state or country (1) where it is held,
received or stored, (2) from where it is accessed in connection with providing
services related to any Tax Information Reporting Regime or other services, or
(3) through which it passes, and such jurisdictions may not have the same data
protection laws as the country in which OP Unit Holder is domiciled.

 

19.9       Survival. The provisions set forth in this Section 19 shall expressly
survive the Closing.

 

[Signature Pages Follow]

 

 39 

 

 

Signature Page to

Contribution and Sale Agreement

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement by
their duly authorized representatives as of the date first above written.

 

SELLER: BELPRE I, LLC,   a West Virginia limited liability company         By:
MINNITE FAMILY, LLC,     a West Virginia limited liability company,     its Sole
Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.     Its:  Manager         By:
/s/ Karmyn M. Conley     Karmyn M. Conley     Its:  Manager         By: /s/ Pat
Minnite, III     Pat Minnite, III     Its:  Manager         By: /s/ Jason R.
Minnite     Jason R. Minnite     Its:  Manager

 

 S-1 

 

 

Signature Page to

Contribution and Sale Agreement

 

  BELPRE II, LLC,   a West Virginia limited liability company         By:
MINNITE FAMILY, LLC,     a West Virginia limited liability company,     its Sole
Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.     Its:  Manager         By:
/s/ Karmyn M. Conley     Karmyn M. Conley     Its:  Manager         By: /s/ Pat
Minnite, III     Pat Minnite, III     Its:  Manager         By: /s/ Jason R.
Minnite     Jason R. Minnite     Its:  Manager

 

 S-2 

 

  

Signature Page to

Contribution and Sale Agreement

 

  BELPRE III, LLC,   a West Virginia limited liability company         By:
MINNITE FAMILY, LLC,     a West Virginia limited liability company,     its Sole
Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.     Its:  Manager         By:
/s/ Karmyn M. Conley     Karmyn M. Conley     Its:  Manager         By: /s/ Pat
Minnite, III     Pat Minnite, III     Its:  Manager         By: /s/ Jason R.
Minnite     Jason R. Minnite     Its:  Manager

 

 S-3 

 

  

Signature Page to

Contribution and Sale Agreement

 

  BELPRE IV, LLC,   a West Virginia limited liability company         By:
MINNITE FAMILY, LLC,     a West Virginia limited liability company,     its Sole
Member

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.     Its:  Manager         By:
/s/ Karmyn M. Conley     Karmyn M. Conley     Its:  Manager         By: /s/ Pat
Minnite, III     Pat Minnite, III     Its:  Manager         By: /s/ Jason R.
Minnite     Jason R. Minnite     Its:  Manager

 

 S-4 

 

  

Signature Page to

Contribution and Sale Agreement

 

  MINNITE FAMILY, LLC,   a West Virginia limited liability company

 

  By: /s/ Pat Minnite, Jr.     Pat Minnite, Jr.     Its:  Manager         By:
/s/ Karmyn M. Conley     Karmyn M. Conley     Its:  Manager         By: /s/ Pat
Minnite, III     Pat Minnite, III     Its:  Manager         By: /s/ Jason R.
Minnite     Jason R. Minnite     Its:  Manager

 

 S-5 

 

  

Signature Page to

Contribution and Sale Agreement

 

BUYER: GMR BELPRE, LLC,   a Delaware limited liability company

 

  By: Global Medical REIT L.P.,     a Delaware limited partnership,     its Sole
Member

 

  By: Global Medical REIT GP LLC,     a Delaware limited liability company,    
its General Partner

 

  By: Global Medical REIT Inc.,     a Maryland corporation,     its sole Member

 

  By: /s/ Robert J. Kiernan     Name: Robert J. Kiernan     Title: Chief
Financial Officer

 

 S-6 

 

  

Signature Page to

Contribution and Sale Agreement

 

OP UNIT HOLDER: MINNITE FAMILY, LLC,   a West Virginia limited liability company

 

  By:   /s/ Pat Minnite, Jr.     Pat Minnite, Jr.     Its:  Manager         By:
/s/ Karmyn M. Conley     Karmyn M. Conley     Its:  Manager         By: /s/ Pat
Minnite, III     Pat Minnite, III     Its:  Manager         By: /s/ Jason R.
Minnite     Jason R. Minnite     Its:  Manager

 

 S-7 

 

  

CONSENT OF ESCROW AGENT

 

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under (i)
this Consent or otherwise unless and until said Agreement, fully signed by the
parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.

 

DATED: March 6, 2018   FIRST AMERICAN TITLE INSURANCE COMPANY

 

  By: /s/ Brian M. Serikaku



  Name: Brian M. Serikaku



  Its: Escrow Officer

 

 S-8 

 

 

DOCUMENT RECEIPT

 

I (we) have received and have had the opportunity to read, prior to the
execution of this Document Receipt, the documents, exhibits, addenda and
disclosures listed below, and I (we) agree to have read and approved, and to be
bound by, all the terms and provisions with respect to GMR REIT as set forth
therein. Buyer may deliver additional exhibits, addenda or disclosures to OP
Unit Holder in connection with the sale of the Property, the receipt of which
shall be acknowledged in writing by Buyer and thereafter shall be incorporated
into the terms of this Agreement.

 

1.GMR REIT’s Annual Report on Form 10-K for the year ended December 31, 2017 as
filed with the SEC on March __, 2018.

 

2.GMR REIT’S Current Report on Form 8-K as filed with the SEC on March __, 2018.

 

3.Agreement of Limited Partnership of Global Medical REIT L.P., dated as of
March 14, 2016 as amended by the First Amendment to the Agreement of Limited
Partnership of Global Medical REIT L.P. dated as of September 15, 2017.

 

OP UNIT HOLDER: MINNITE FAMILY, LLC,   a West Virginia limited liability company

 

  By:       Pat Minnite, Jr.     Its:  Manager         By:       Karmyn M.
Conley     Its:  Manager         By:       Pat Minnite, III     Its:  Manager  
      By:       Jason R. Minnite     Its:  Manager

 

Date: ___________________

 

 1 

 

 

List of Exhibits

 

Exhibit “A” Description of Land     Exhibit “B” List of Leases     Exhibit “C”
List of Contracts Required to be Assumed     Exhibit “C-1” List of Contracts
that may be Assumed in Buyer’s Discretion     Exhibit “D” [Reserved]     Exhibit
“E” Form of Deed     Exhibit “F” Form of Bill of Sale     Exhibit “G” Form of
Assignment and Assumption of Leases, Contracts and Security Deposits     Exhibit
“H” Form of Assignment of Intangible Property     Exhibit “I” Form of
Non-Foreign Affidavit     Exhibit “J” Form of Certificate of Representations and
Warranties     Exhibit “K” Property Information     Exhibit “L” Tenant Estoppel
Certificate     Exhibit “M” Form of Tax Protection Agreement     Exhibit “N”
Tenant Notice     Exhibit “O” Form of Right of First Offer     Exhibit “P”
Investor Questionnaire     Exhibit “Q” OP Partnership Agreement     Exhibit “R”
Form of Belpre I Easement Agreement     Exhibit “S” Form of Belpre IV Easement
Agreement     Schedule 1 Allocation of Purchase Price     Schedule 4.30 Names,
Addresses and Percentage Interests of OP Unit Holders

 

 List of Exhibits 

 

 

Exhibit “A”

 

Description of the Land

 

[See attached]

 

 

Exhibit “A” – Page 1

 

 

  

BELPRE I PARCEL

 

Situate, lying and being in the City of Belpre, County of Washington, State of
Ohio, being part of 38.36 acres Lots (28), (29), and (30) in Range 10, Town 2,
Section 2, more particularly bounded and described as follows:

 

BEGINNING at a point in the southerly right of way line of Ohio Route No. 7,
where a concrete marker (found) in the westerly line of 38.36 acre Lot No. 30
bears South 76 degrees 17 minutes 35 seconds West 249.54 feet, the northwesterly
corner of the parent property (Official Record 493, page 1576); thence with the
southerly right of way line of said Ohio Route No. 7, North 76 degrees 17
minutes 35 seconds East 542.47 feet to an iron rod (found), a corner of the
parent property (Official Record 361, page 1385), passing an iron rod (found) at
492.50 feet, the northerly common corner of the parent properties; thence with
the interior of the parent property (Official Record 361, page 1385), South 14
degrees 53 minutes 55 seconds West 256.31 feet to an iron rod (found), a common
corner of the parent properties; thence, with the interior of the parent
property (Official Record 493, page 1576) and the northerly right of way line of
“50 Feet Wide Road” (access to Farson Street), South 76 degrees 17 minutes 35
seconds West 419.76 feet; thence continuing with interior of the parent property
(Official Record 493, page 1576), North 13 degrees 42 minutes 20 seconds West
225.02 feet to the point of beginning, and containing 2.485 acres, more or less,
and being (.129 acre from 08-30516.001 and .203 acre from 08-30516.000) 0.332
acre part of Lot (28), 1.797 acres part of Lot (29), and 0.356 acre part of Lot
(30 ), and being more particularly described on that certain plat of survey of
Michael W. Pfalzgraf, P.S. and William W. Ambrose, P.S. dated February 10, 2011.

 

Together with the perpetual, non-exclusive easements and rights of way granted
and conveyed by the Prior Instrument referenced below.

 

Prior Instrument Reference: Official Record Volume 507, at Page 405.

 

Subject to all rights of way, reservations, restrictive and protective
covenants, utility easements, oil and gas and mineral leases and Road
Maintenance Agreement and Supplemental Road Maintenance Agreements of record in
the chain of title in the Recorder’s Office of Washington County, Ohio.

 

 

Exhibit “A” – Page 2

 

 

  

BELPRE II PARCEL

 

Situate, lying and being in the City of Belpre, County of Washington, State of
Ohio, being part of 38.86 acre Lot No. 30 in Range 10, Town 2, Section 2, more
particularly bounded and described as follows:

 

Beginning at a concrete marker (found) in the westerly line of 38.86 acre Lot
No. 30 in the southerly right of way line of Ohio Route No. 7, the northwesterly
corner of the parent property (Official Record 507, page 398); thence with the
southerly right of way line of said Ohio Route No. 7, north 76 degrees 17
minutes 35 seconds east 249.54 feet to an iron rod (found), a corner of Belpre
I, LLC (Official Record 507, page 405); thence, with the westerly line of said
Belpre I, LLC, south 13 degrees 42 minutes 20 seconds east 225.02 feet to an
iron rod (found); thence, with the interior of the parent property and the right
of way line of revised “50 feet wide road” (access to Farson Street), two (2)
courses: south 76 degrees 17 minutes 35 seconds west 60.00 feet to an iron rod
(set), south 13 degrees 42 minutes 25 seconds east 50.00 feet to an iron rod
(set); thence, continuing with the interior of the parent property the northerly
line of a 1.844 acres tract, south 81 degrees 52 minutes 22 seconds west 264.26
feet to an iron rod (set); thence, with westerly line of said 38.86 acre Lot No.
30, north 02 degrees 42 minutes 45 seconds east 259.93 feet to the point of
beginning, and containing 1.683 acres, more or less, and being part of 38.86
acre lot No. 30, and being more particularly described on that certain plat of
survey of Michael W. Pfalzgraf, P.S. and William W. Ambrose, P.S. dated
10/08/12, recorded in the Office of the Washington County, Ohio Engineer.

 

Together with the perpetual, non-exclusive easements and rights of way granted
and conveyed by the Prior Instrument referenced below.

 

Prior Instrument Reference: Official Record Volume 538, at Page 1084.

 

Subject to all rights of way, reservations, restrictive and protective
covenants, utility easements, oil and gas and mineral leases and Road
Maintenance Agreement and Supplemental Road Maintenance Agreements of record in
the chain of title in the Recorder’s Office of Washington County, Ohio.

 

 

Exhibit “A” – Page 3

 

 

  

BELPRE III PARCEL

 

Situate, lying and being in the City of Belpre, County of Washington, State of
Ohio, being part of 38.86 acre Lot No. 30 in Range 10, Town 2, Section 2, more
particularly bounded and described as follows:

 

Beginning at an iron rod (found) in the westerly line of 38.86 acres Lot Number
(30), being North 02 degrees 42 minutes 45 seconds East 369.20 feet from a
concrete monument (found) at the intersection of said 38.86 acres Lot Number
(30) and the northerly right of way line of CSX Railroad; thence with the
southerly line of Belpre II, LLC (Official Record 538, Page 1084), North 81
degrees 52 minutes 22 seconds Ease 264.26 feet to an iron rod (found) at the
southwesterly terminus of a 50 feet wide road (access to Farson Street –
reference 1.167 acres roadway Official Record 574, Page 937); thence with the
westerly right of way line of an extended 50 feet wide right of way and the
interior of the original parent property (Official Record 507, Page 398), South
02 degrees 42 minutes 45 seconds West 359.90 feet to an iron rod (set) passing
an iron rod (set) the southwesterly terminus of said extended right of way at
104.17 feet; thence continuing with the interior of said parent property, North
87 degrees 17 minutes 15 seconds West 259.54 feet to an iron rod (set) in the
westerly line of said 38.86 acres Lot Number (30); thence with the westerly line
of said 38.86 acres Lot Number (30), North 02 degrees 42 minutes 45 seconds East
310.20 feet to the point of beginning and containing 1.996 acres more or less
passing a concrete monument at 144.00 feet and being 1.996 acres part of 38.86
acres Lot Number (30), based upon previous surveys by Darrell R. Boice, P.S. and
an actual field survey in February, 2010, December, 2010, October, 2012,
December, 2012, June, 2013, September, 2014, and June, 2015 by Michael W.
Pfalzgraf, P.S. and William Ambrose, P.S.

 

Together with the perpetual, non-exclusive easements and rights of way granted
and conveyed by the Prior Instrument referenced below.

 

Prior Instrument Reference: Official Record Volume 587, at Page 1694.

 

Subject to all rights of way, reservations, restrictive and protective
covenants, utility easements, oil and gas and mineral leases and Road
Maintenance Agreement and Supplemental Road Maintenance Agreements of record in
the chain of title in the Recorder’s Office of Washington County, Ohio.

 

 

Exhibit “A” – Page 4

 

 

  

BELPRE IV PARCEL

 

FIRST TRACT:

 

Situate, lying and being in the City of Belpre, County of Washington, State of
Ohio, being part of 38.86 acres Lots Nos. (27), (28), and (29) in Range 10, Town
2, Section 2, more particularly bounded and described as follows:

 

Commencing at a point, the intersection of the center of Farson Street and the
northerly right of way line of CSX (formerly Baltimore and Ohio Railroad 100
feet wide right of way), thence with the center of said Farson Street North 04
degrees 06 minutes 05 seconds East 344.42 feet; thence with the common line of
City of Belpre (Farson Street, reference Official Record 540, Pages 1240 and
1244) North 87 degrees 05 minutes 23 seconds West 45.00 feet to an iron rod
(found), the true point of beginning; thence with the common line of the parent
property (reference Official Record 507, Page 398) and 601 Plaza L.L.C.
(reference Official Record 493, Page 1576) North 87 degrees 05 minutes 23
seconds West 816.04 feet to an iron rod (set), passing an iron rod (found) at
the northwesterly corner of said 601 Plaza L.L.C. at 789.48 feet; thence with
the interior of the parent property North 02 degrees 38 minutes 07 seconds East
135.43 feet to an iron rod (set) in the southerly line of a 50 feet wide road
right of way (reference Official Record 538, Page 1096); thence with the
southerly line of said 50 feet wide road the following two (2) courses: North 76
degrees 17 minutes 35 seconds East 255.09 feet to an iron rod (set), and South
87 degrees 11 minutes 28 seconds East 536.59 feet to an iron rod (set); thence
with the City of Belpre (Farson Street, reference Official Record 540, Page
1244) the following four (4) courses: South 04 degrees 06 minutes 05 seconds
West 7.33 feet to an iron rod (set), South 85 degrees 53 minutes 55 seconds East
20.00 feet to an iron rod (found), 31.42 feet with a curve to the right a chord
bearing of South 40 degrees 53 minutes 54 seconds East 28.29 feet, having a
radius of 20.00 feet to an iron rod (found), and South 04 degrees 06 minutes 05
seconds West 181.21 feet to the true point of beginning, containing 3.709 acres,
more or less, and being 1.383 acres part of Lot (27), 1.581 acres part of Lot
(28), and 0.745 acre part of Lot (29), and being more particularly described on
that certain plat of survey of Michael W. Pfalzgraf, P.S. and William W.
Ambrose, P.S. dated 6/5/13, recorded in the Office of the Washington County,
Ohio Engineer.

 

Together with the perpetual, non-exclusive easements and rights of way granted
and conveyed by the Prior Instrument referenced below.

 

Prior Instrument Reference: Official Record Volume 548, at Page 2183.

 

Subject to all rights of way, reservations, restrictive and protective
covenants, utility easements, oil and gas and mineral leases and Road
Maintenance Agreement and Supplemental Road Maintenance Agreements of record in
the chain of title in the Recorder’s Office of Washington County, Ohio.

 

 

Exhibit “A” – Page 5

 

 

  

There is excepted from the said First Tract and not conveyed hereby that certain
tract of 0.5128 acre, more or less, to be conveyed by Belpre IV, LLC to Minnite
Family, LLC, more particularly described as follows:

 

Situated in the City of Belpre, Belpre Township (T2N, R10W), Washington County,
State of Ohio and being part of Sections 2 and 38.36 acre Lots 28 and 29 and
part of a parcel conveyed to Belpre IV, LLC by deed recorded in OR Vol. 507,
Page 398 of the Washington County Recorder’s records and being further bounded
and described as follows:

 

COMMENCING at a 5/8” iron pin found at the intersection of westerly right-of-way
line of Farson Street (width varies) and the north line of CSX Railroad
(formerly B&O Railroad); thence North 87° 44’ 06” West, a distance of 781.55
feet along the north line of CSX Railroad, referenced by a 5/8” iron pin found
North 25° 59’ 40” East, 0.29 feet; thence North 02° 14’ 04” East, a distance of
345.72 feet to the south line of said Belpre IV, LLC parcel and a 5/8” rebar set
with cap marked “CESO;” thence North 87° 38’ 23” West, along the south line of
said Belpre IV, LLC parcel, a distance of 26.50 feet to the southwest corner
thereof; thence North 02° 12’ 02” East, along the west line of said Belpre IV,
LLC parcel, a distance of 135.43 feet to the northwest corner thereof and a 5/8”
iron pin found; thence North 75° 42’ 34” East, along the northerly line of said
Belpre IV, LLC parcel, a distance of 20.86 feet the true place of beginning and
a 5/8” rebar set with a cap market “CESO;” thence continue North 75° 42’ 34”
East along said line, a distance of 234.23 feet to a deflection therein and a
5/8” rebar set with cap marked “CESO;” thence South 87° 43’ 30” East, continuing
along the north line of said Belpre IV, LLC parcel, a distance of 53.50 feet to
a 5/8” rebar set with a cap marked “CESO;” thence South 02° 16’ 30” West, a
distance of 74.50 feet to a drill hole set; thence North 87° 38’ 23” West, a
distance of 134.50 feet to a drill hole set; thence South 02° 16’ 30” West, a
distance of 64.00 feet to a drill hole set; thence North 87° 38’ 23” West, a
distance of 143.42 feet to a 5/8” rebar set with cap marked “CESO;” thence North
02° 12’ 02” East, a distance of 71.30 feet to the true place of beginning and
containing 0.5128 acres (0.3536 acres in Parcel #080030512003 and 0.1592 acres
in Parcel #080030516005), more or less and surveyed and described by Steven W.
Clutter, PS-7655 for and on behalf of CESO, Inc. in June 2017.

 

Together with the perpetual, non-exclusive easements and rights of way
appurtenant thereto granted and conveyed by the aforesaid title reference deed.

 

 

Exhibit “A” – Page 6

 

 

  

SECOND TRACT:

 

Situate in the City of Belpre, County of Washington, State of Ohio, being part
of 38.86 acres Lot (29) in Range 10, Town 2, Section 2, more particularly
bounded and described as follows:

 

Commencing at a point, the intersection of the center of Farson Street and the
northerly right of way line of CSX (formerly Baltimore and Ohio Railroad, 100
feet wide right of way), thence North 57 degrees 46 minutes 41 seconds West
980.00 feet to an iron rod (found) the northwesterly corner of Belpre IV, LLC
(Official Record 548, Page 2183) the true point of beginning; thence with the
common line of the parent property (Official Record 507, Page 398) and the
westerly line of said Belpre IV, LLC, South 02 degrees 38 minutes 07 seconds
West 165.43 feet to an iron rod (set) passing the southwesterly corner of said
Belpre IV, LLC at 135.43 feet; thence with the interior of the parent property
the following two (2) courses: North 87 degrees 20 minutes 30 seconds West
125.35 feet to an iron rod (set), and North 02 degrees 51 minutes 02 seconds
East 128.77 feet to an iron rod (set) in the southerly line of 50 feet wide road
(reference Official Record 548, Page 2183 access to Farson Street); thence with
the southerly line of said 50 feet wide road, North 76 degrees 17 minutes 35
seconds East 130.12 feet to the true point of beginning, and containing 0.422
acre, more or less, being 0.422 acre part of 38.86 acres Lot (29), and being
more particularly described on that certain plat of survey of Michael W.
Pfalzgraf, P.S. and William Ambrose, P.S. dated 9/22/14, recorded in the Office
of the Washington County, Ohio Engineer.

 

Together with the perpetual, non-exclusive easements and rights of way granted
and conveyed by the Prior Instrument referenced below.

 

Prior Instrument Reference: Official Record Volume 574, at Page 937.

 

Subject to all rights of way, reservations, restrictive and protective
covenants, utility easements, oil and gas and mineral leases and Road
Maintenance Agreement and Supplemental Road Maintenance Agreements of record in
the chain of title in the Recorder’s Office of Washington County, Ohio.

 

 

Exhibit “A” – Page 7

 

 

  

THIRD TRACT:

 

Situate in the City of Belpre, Belpre Township (T2N, R10W), Washington County,
State of Ohio and being part of Sections 2 and 38.86 acre Lot 29 and part of a
parcel conveyed to 601 Plaza L.L.C. by deed recorded in OR Vol. 493, Page 1576
of the Washington County Recorder’s records and being further bounded and
described as follows:

 

COMMENCING at a 5/8” iron pin found at the intersection of westerly right of way
line of Farson Street (width varies) and the north line of CSX Railroad
(formerly B&O Railroad); thence North 87° 44’ 06” West, a distance of 781.55
feet along the north line of CSX Railroad to the southwest corner of said 601
Plaza L.L.C. parcel, referenced by a 5/8” iron pin found North 25° 59’ 40” East,
0.29 feet; thence North 02° 14’ 04” East, along the west line of said 601 Plaza
L.L.C. parcel, a distance of 30.22 feet to the true place of beginning and a
5/8” rebar set with cap marked “CESO;” thence continue North 02° 14’ 04” East
along said line, a distance of 315.50 feet to the northwest corner thereof and a
5/8” rebar set with a cap marked “CESO;” thence South 87° 38’ 23” East, along
the north line of said 601 Plaza L.L.C. parcel, a distance of 80.00 feet; thence
South 02° 14’ 03” West, a distance of 315.50 feet to a 5/8” rebar set with cap
marked “CESO,” having passed through a 5/8” rebar set with cap marked “CESCO” at
15.00 feet; thence North 87° 38’ 23” West, a distance of 80.00 feet to the true
place of beginning and containing 0.5794 acres, more or less as surveyed and
described by Steven W. Clutter, PS-7655 for and on behalf of CESO, Inc. in June
2017.

 

Together with the perpetual, non-exclusive easements and rights of way granted
and conveyed by the Prior Instrument referenced below.

 

Prior Instrument Reference: Official Record Volume 622, at Page 1306.

 

Subject to all rights of way, reservations, restrictive and protective
covenants, utility easements, oil and gas and mineral leases and Road
Maintenance Agreement and Supplemental Road Maintenance Agreements of record in
the chain of title in the Recorder’s Office of Washington County, Ohio.

 

 

Exhibit “A” – Page 8

 

 

 

 MINNITE FAMILY PARCEL

 

Situate, lying and being in the City of Belpre, County of Washington, State of
Ohio, being part of 38.36 acres Lots (27), (28), (29), and (30) in Range 10,
Town 2, Section 2, more particularly bounded and described as follows:

 

BEGINNING at an iron rod (found) in the northerly right of way line of CSX
(formerly Baltimore and Ohio Railroad, 100 feet wide right of way), said point
at the intersection of the center of Farson Street (60 feet wide right of way)
and said northerly right of way line of said CSX bears South 87 degrees 11
minutes 06 seconds East 826.55 feet; thence with the northerly right of way line
of said CSX, North 87 degrees 11 minutes 06 seconds West 494.41 feet to a
concrete monument (found); thence with the westerly line of 38.36 acre Lot No.
30, North 02 degrees 42 minutes 45 seconds East 629.13 feet to a concrete
monument (found) in the southerly right of way line of Ohio Route No. 7
(controlled access right of way Deed Volume 340, Page 873), passing a concrete
monument (found) at 203.00 feet; thence with the southerly right of way line of
said Ohio Route No. 7, North 76 degrees 17 minutes 35 seconds East 249.54 feet;
thence with the interior of the parent property (Official Record 493, Page 1576)
the line of a 2.485 acres lot (Building Lot B) two (2) courses; South 13 degrees
42 minutes 20 seconds East 225.02 feet, North 76 degrees 17 minutes 35 seconds
East 419.76 feet to an iron rod (found), the southwesterly corner of 601 Plaza
L.L.C. (Official Record 361, Page 1385); thence with the southerly line of said
601 Plaza L.L.C. South 87 degrees 11 minutes 28 seconds East 630.00 feet to a
point in the center of said Farson Street, where an iron rod (found) bears North
87 degrees 11 minutes 28 seconds West 130.00 feet; thence with the center of
said Farson Street, South 04 degrees 06 minutes 05 seconds West 259.53 feet to
point where an iron rod (found) bears North 87 degrees 05 minutes 23 seconds
West 30.00 feet; thence with the interior of the parent property two (2)
courses: North 87 degrees 05 minutes 23 seconds West 834.48 feet to an iron rod
(found), South 02 degrees 46 minutes 57 seconds West 345.72 feet to the point of
beginning and containing 11.598 acres, more or less, and being 1.993 acres part
of Lot (27), 1.964 acres part of Lot (28), 2.820 acres part of Lot (29), and
4.821 acres part of Lot (30), and being more particularly described on that
certain plat of survey of Michael W. Pfalzgraf, P.S. and William W. Ambrose,
P.S. dated February 10, 2011.

 

Together with the perpetual, non-exclusive easements and rights of way granted
and conveyed by the Prior Instrument referenced below.

 

Prior Instrument Reference: Official Record Volume 507, at Page 398.

 

Subject to all rights of way, reservations, restrictive and protective
covenants, utility easements, oil and gas and mineral leases and Road
Maintenance Agreement and Supplemental Road Maintenance Agreements of record in
the chain of title in the Recorder’s Office of Washington County, Ohio.

 

 

Exhibit “A” – Page 9

 

 

  

There is excepted from the above described property and not conveyed hereby the
following lots, tracts, or parcels of real estate:

 

1)        That certain tract of 1.683 acres, more or less, conveyed by Minnite
Family, LLC, a West Virginia limited liability company, to Belpre II, LLC, a
West Virginia limited liability company, by deed dated January 10, 2013,
recorded in the Washington County, Ohio Recorder’s Office in OR Volume 538, at
Page 1084.

 

2)        That certain tract of 1.996 acres, more or less, conveyed by Minnite
Family, LLC, a West Virginia limited liability company, to Belpre III, LLC, a
West Virginia limited liability company, by correction deed dated July 14, 2015,
recorded in the Washington County, Ohio Recorder’s Office in OR Volume 587, at
Page 1694.

 

3)        That certain tract of 3.709 acres, more or less, conveyed by Minnite
Family, LLC, a West Virginia limited liability company, to Belpre IV, LLC, a
West Virginia limited liability company, by deed dated July 3, 2013, recorded in
the Washington County, Ohio Recorder’s Office in OR Volume 548, at Page 2183.

 

4)        That certain tract of 0.422 acre, more or less, conveyed by Minnite
Family, LLC, a West Virginia limited liability company, to Belpre IV, LLC, a
West Virginia limited liability company, by deed dated November 26, 2014,
recorded in the Washington County, Ohio Recorder’s Office in OR Volume 574, at
Page 937.

 

5)        That certain tract of 0.323 acre, more or less, conveyed by Minnite
Family, LLC, a West Virginia limited liability company, to The City of Belpre,
by deed dated January 8, 2013, recorded in the Washington County Ohio Recorder’s
Office in OR Volume 540, at Page 1244.

 

 

Exhibit “A” – Page 10

 

 

 

Exhibit “B”

 

List of Leases

 

1.Lease for the Belpre I Parcel dated December 27, 2010, by and between 601
Plaza L.L.C., a West Virginia limited liability company, as landlord and
Marietta Memorial Hospital, an Ohio non profit corporation (“Marietta Hospital”)
as tenant, as amended by that certain Amendment and Addendum to Lease dated
August 23, 2011, by and between Belpre I, LLC, a West Virginia limited liability
company, as landlord and Marietta Hospital as tenant and as further amended by
that certain Lease Extension effective December 1, 2017.

 

2.Lease for the Belpre II Parcel dated October 9, 2012, by and between Belpre I,
LLC, a West Virginia limited liability company, as landlord and Marietta
Hospital as tenant, as amended by that certain Addendum to Lease Agreement dated
December 19, 2012, by and between Belpre II, LLC, a West Virginia limited
liability company, as landlord and Marietta Hospital as tenant.

 

3.Lease for the Belpre III Parcel dated March 16, 2015, by and between Belpre
III, LLC, a West Virginia limited liability company, as landlord and Marietta
Hospital as tenant.

 

4.Lease for the Belpre IV Parcel entered into on June 11, 2013, by and between
Belpre IV, LLC, a West Virginia limited liability company, as landlord and
Marietta Hospital as tenant as amended by that certain Amended Lease dated April
14, 2016, by and between Belpre IV, LLC, a West Virginia limited liability
company, as landlord and Marietta Hospital as tenant and as further amended by
that certain Second Lease Amendment dated effective November 1, 2017 by and
between said parties.

 

 

Exhibit “B” – Page 1

 

 

 

Exhibit “C”

 

List of Contracts Required to be Assumed

 

1.Land Developer’s Agreement for Storm Sewer Project in the City of Belpre, Ohio
by and between the City of Belpre, Ohio and 601 Plaza L.L.C., dated January 28,
2011.

 

2.Land Developer’s Agreement for Water and Sanitary Sewer Mains and Related
Items Project in the City of Belpre, Ohio, by and between the City of Belpre,
Ohio and 601 Plaza L.L.C., dated February 3, 2011.

 

3.Road Maintenance Agreement, by and between Belpre I, LLC, Minnite Family, LLC,
and 601 Plaza L.L.C., dated March 3, 2011, recorded in the Office of the
Washington County, Ohio Recorded in OR Volume 507, at Page 414.

 

4.Supplemental Road Maintenance Agreement, by and between Belpre I, LLC, Minnite
Family, LLC, 601 Plaza L.L.C., Belpre II, LLC and Belpre III, LLC, dated January
10, 2013, recorded in said Recorder’s Office in OR Volume 538, at Page 1096.

 

5.Second Supplemental Road Maintenance Agreement by and between Belpre I, LLC,
Minnite Family, LLC, 601 Plaza L.L.C., Belpre II, LLC, Belpre III, LLC and
Belpre IV, LLC, dated July 3, 2013, recorded in said Recorder’s Office in OR
Volume 548, at Page 2190.

 

6.Third Supplemental Road Maintenance Agreement by and between Belpre I, LLC,
Minnite Family, LLC, 601 Plaza L.L.C., Belpre II, LLC, Belpre III, LLC and
Belpre IV, LLC, dated August 6, 2015, recorded in said Recorder’s Office in OR
Volume 587, at Page 1712.

 

7.Belpre I Easement Agreement

 

8.Belpre IV Easement Agreement

 

 

Exhibit “C” – Page 1

 

 

 

Exhibit “C-1”

 

List of Contracts that may be Assumed in Buyer’s Discretion

 

None.

 

 

Exhibit “C-1” – Page 1

 

 

 

Exhibit “D”

 

[Reserved]

 

 

Exhibit “D” – Page 1

 

 

 

Exhibit “E”

 

Form of Deed

 

LIMITED WARRANTY DEED

 

KNOW ALL MEN BY THESE PRESENTS, THAT __________________________, a(n)
_____________________________ [or ____________________ and
_________________________ (insert marital status)] (“Grantor”), for valuable
consideration paid, grants, with limited warranty covenants, to
_______________________________________, a(n) _____________________ limited
liability company, whose tax mailing address is
__________________________________, the real property situated in the City of
_______________________, County of ___________________, and State of Ohio, and
more particularly described on Exhibit A attached hereto and made a part hereof
(“Real Property”).

 

Permanent Parcel No.:

 

Property Address:

 

The Real Property is being conveyed free and clear of all liens, encumbrances
and exceptions whatsoever, except real estate taxes, both general and special,
which are a lien but not yet due and payable, liens, easements, rights of way,
covenants, conditions and restrictions of record and zoning ordinances.

 

[And for valuable consideration, ______________________, [husband/wife] of
_____________________, releases all rights of dower therein.] – Include if a
Grantor is married

 

Prior Instrument Reference: Volume ___, Page ___ or Instrument No.
_____________________ of _______________ County Records.

 

 

Exhibit “E” – Page 1

 

 

  

EXECUTED this ______ day of _________, 201_.

 

  ________________________________, a(n) _____________________________

 

  By:  



  Name:  



  Title:  

 

  or                

 

 

Exhibit “E” – Page 2

 

 

  

STATE OF _____________ )     ) SS: COUNTY OF ___________ )  

 

The foregoing instrument was acknowledged before me this _____ day of
____________, 201_, by ____________________________________, as
______________________________ of ________________________________, a(n)
____________________________, on behalf of said ____________________________.

 

   



  Notary Public



  Print Name:  



  My Commission Expires:  

 

or

 

STATE OF _____________ )     ) SS: COUNTY OF ___________ )  

 

The foregoing instrument was acknowledged before me this _____ day of _________,
201__, by ____________________________________.

 

   



  Notary Public



  Print Name:  



  My Commission Expires:  

 

This instrument prepared by:

 

               

 

 

Exhibit “E” – Page 3

 

 

 

EXHIBIT A

 

Legal Description

 

(see attached)

 

 

Exhibit “E” – Page 4

 

 

 

Exhibit “F”

 

Form of
BILL OF SALE

 

_______________________, a ____________________ (“Seller”), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby grants, bargains, sells, transfers and delivers to GMR
_________________, LLC a Delaware limited liability company (“Buyer”), all of
the fixtures, equipment, furniture, furnishings, appliances, supplies and other
personal property of every nature and description attached or pertaining to, or
otherwise used in connection with the real property described on Exhibit A (the
“Real Property”) attached hereto and located within the Real Property
(collectively, the “Personal Property”), but specifically excluding from the
Personal Property any accounting software or related items, all property leased
by Seller or owned by tenants or others, if any, to have and to hold the
Personal Property unto Buyer, its successors and assigns, forever.

 

Seller grants, bargains, sells, transfers and delivers the Personal Property in
its “AS IS” condition, WITH ALL FAULTS, IF ANY, and makes no representations or
warranties, direct or indirect, oral or written, express or implied, as to
title, encumbrances and liens, merchantability, condition or fitness for a
particular purpose or any other warranty of any kind, all of which
representations and warranties are expressly hereby disclaimed and denied.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement.

 

[Signatures appear on following page]

 

 

Exhibit “F” – Page 1

 

 

  

Signature Page to

Bill of Sale

 

SELLER: __________________________________,   a ________________________________

 

  By:  



  Name:  



  Its:  

 

BUYER: GMR ___________________, LLC,   a Delaware limited liability company

 

  By:  



  Name:  



  Its:  

 

ATTACH:

 

Exhibit A – Real Property Description

 

 

Exhibit “F” – Page 2

 

 

 

Exhibit “G”

 

Form of
ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND SECURITY DEPOSITS

 

DATE: ____________________, 20__

 

ASSIGNOR: _____________________, a ____________________

 

ASSIGNEE: GMR _______________, LLC, a Delaware limited liability company

 

RECITALS:

 

WHEREAS, Assignor and Assignee have entered into that certain Contribution and
Sale Agreement dated as of _________________ __, 20__ (the “Purchase
Agreement”), wherein Assignor agreed to sell and Assignee agreed to buy certain
real property described in Exhibit A attached hereto and the improvements
located thereon (the “Property”); and

 

WHEREAS, Assignee desires to assume and Assignor desires to assign to Assignee
all of Assignor’s interest (i) as landlord, under the leases described in
Exhibit B attached hereto and incorporated herein pertaining to the Property,
including any security deposits, letters of credit, advance rentals, or like
payments held by Assignor in connection with the Leases, and all guaranties of
such leases (collectively, the “Leases”), and (ii) as owner, under the service
contracts (the “Contracts”) described in Exhibit C attached hereto and
incorporated herein pertaining to the Property.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

 

1.           Assignment. Assignor conveys and assigns to Assignee all of
Assignor’s right, title and interest in and to the Leases and the Contracts,
together with the right to receive any and all sums and proceeds arising out of
said Leases and Contracts, from and after the date of conveyance of the Property
by Assignor to Assignee (the “Conveyance Date”).

 

2.           Assumption. Assignee assumes and agrees to be bound by all of
Assignor’s liabilities and obligations pursuant to the Leases and the Contracts,
if any, and agrees to perform and observe all of the covenants and conditions
contained in the Leases and the Contracts, from and after the Conveyance Date.

 

3.           Indemnification. Assignee covenants and agrees to indemnify and
hold harmless Assignor for, from and against any actions, suits, proceedings or
claims, and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in connection therewith, arising out of any breach of
any of the Leases or the Contracts by Assignee to the extent occurring from and
after the Conveyance Date. Assignor covenants and agrees to indemnify and hold
harmless Assignee for, from and against any actions, suits, proceedings or
claims, and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in connection therewith, arising out of any breach of
any of the Leases or the Contracts by Assignor to the extent occurring prior to
the Conveyance Date.

 

 

Exhibit “G” – Page 1

 

 

  

4.           Binding Effect. This Assignment shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

 

5.           Construction; Definitions. This Assignment shall be construed
according to ________________ law, without regard to its conflicts of laws
principles. Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement.

 

6.           Counterparts. This Assignment may be executed in counterparts,
which taken together shall constitute one original instrument.

 

DATED as of the day and year first above written.

 

[Signatures Appear on Following Page]

 

 

Exhibit “G” – Page 2

 

 

  

Signature Page to

Assignment and Assumption of Leases,

Contracts and Security Deposits

 

SELLER: __________________________________,   a ________________________________

  

  By:  



  Name:  



  Its:  

 

BUYER: GMR ___________________, LLC,   a Delaware limited liability company

 

  By:  



  Name:  



  Its:  

 

ATTACH:

 

Exhibit A - Property Description

Exhibit B - Leases

Exhibit C – Contracts

 

 

Exhibit “G” – Page 3

 

 

 

STATE OF ________________ )       )  SS.     COUNTY OF__________________ )

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
__________________________________________ who acknowledged that ____ did sign
the foregoing instrument, and that the same is _____ free act and deed
individually.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
___________________________________, _________ this ____ day of
____________________, 20___.

 

_____________________________________

 

Notary Public

 

My commission expires: _________________

 

This instrument prepared by:

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

 

Exhibit “G” – Page 4

 

 

  

STATE OF ________________ )       )  SS.     COUNTY OF__________________ )

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
__________________________________________ who acknowledged that ____ did sign
the foregoing instrument, and that the same is _____ free act and deed
individually.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
___________________________________, _________ this ____ day of
____________________, 20___.

 

_____________________________________

 

Notary Public

 

My commission expires: _________________

 

This instrument prepared by:

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

 

Exhibit “G” – Page 5

 

 

 

Exhibit “H”

 

Form of

ASSIGNMENT OF INTANGIBLE PROPERTY

 

DATE: ____________________, 20__

 

ASSIGNOR: _____________________, a ____________________

 

ASSIGNEE: GMR _______________, LLC, a Delaware limited liability company

 

RECITALS:

 

A.           Assignor presently owns the real property described in Exhibit A to
this Assignment and the improvements and personal property located thereon (the
“Property”).

 

B.           WHEREAS, Assignor and Assignee have entered into that certain
Contribution and Sale Agreement dated as of ______________, 20__ (the “Purchase
Agreement”), wherein Assignor agreed to sell and Assignee agreed to buy the
Property;

 

C.           Assignor desires to sell the Property to Assignee, and in
connection therewith, Assignor desires to assign to Assignee and Assignee
desires to acquire Assignor’s interest, if any, in and to the following
described rights, interests and property inuring to the benefit of Assignor and
relating to the Property.

 

FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, Assignor agrees as follows:

 

1.           Assignment. Assignor assigns, transfers, sets over, and conveys to
Assignee, to the extent the same are assignable, all of Assignor’s right, title,
and interest, if any, in and to (i) any warranties and/or guaranties, express or
implied, from contractors, builders, manufacturers, and/or suppliers inuring to
the benefit of Assignor and relating to the Property, (ii) any licenses, permits
and approvals relating to the Property, (iii) any service marks, logos and trade
names, (iv) all plans, drawings and specifications and (v) any development
rights, except as excepted by said Purchase Agreement.

 

2.           Binding Effect. This Assignment shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.

 

3.           Construction; Definitions. This Assignment shall be construed
according to _______________ law, without regard to its conflicts of laws
principles. Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement.

 

DATED as of the day and year first above written.

 

 

Exhibit “H” – Page 1

 

 

  

ASSIGNOR: __________________________________,   a
________________________________

 



  By:  



  Name:  



  Its:  

  

ASSIGNEE: GMR ___________________, LLC,   a Delaware limited liability company

 



  By:  



  Name:  



  Its:  

 

ATTACH:

 

Exhibit A - Property Description

 

 

Exhibit “H” – Page 2

 

 

 

Exhibit “I”

 

NON-FOREIGN AFFIDAVIT

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by ____________________, a
_____________________ (“Seller”), the undersigned hereby certifies the
following:

 

1.           Seller is not a foreign person, foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);

 

2.           Seller’s U.S. taxpayer identification number is __________________;
and

 

3.           Seller’s address is
________________________________________________.

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both. Under
penalties of perjury, the undersigned declares that it has examined this
certification and to its knowledge and belief it is true, correct, and complete,
and further declares that it has authority to sign this document.

 

Date:   As of ______________, 20__

 

  __________________________________,   a ________________________________

 



  By:  



  Name:  



  Its:  

  

 

Exhibit “I” – Page 1

 

 

 

Exhibit “J”

 

Form of

CERTIFICATE OF REPRESENTATIONS AND WARRANTIES

 

[Letterhead of Party Giving Certificate (Seller or Buyer)]

 

_______________________, 20__

 

[Name of Party Receiving Certificate (Seller or Buyer)]

[Address of Party Receiving Certificate]
[City, State]

 

Ladies and Gentlemen:

 

The undersigned hereby certifies that all of the representations and warranties
made by it in Section ____ of the Contribution and Sale Agreement dated as of
__________________, 20__ (the “Purchase Agreement”) between the undersigned, as
[insert Seller or Buyer], and you, as [insert Seller or Buyer], are true and
correct as of the date hereof in all material respects, except as follows:
[insert “none” or exceptions], which shall survive the date hereof for the
period and subject to the limitations provided in the Purchase Agreement, and
thereafter shall be null and void. The undersigned further ratifies and confirms
the continued applicability of, and the understandings and agreements of the
undersigned set forth in, such Section ____.

 

  Very truly yours,

 

  __________________________________,   a ________________________________

 



  By:  



  Name:  



  Its:  

  

 

Exhibit “J” – Page 1

 

 

 

Exhibit “K”

 

PROPERTY INFORMATION

 

1.Existing Title Policy

 

2.Underlying Title Documents

 

3.Existing Survey, site plan

 

4.Current Rent Roll

 

5.Property Level Operating Statements, 2015-2017 and 2018 Year to Date

 

6.Current Year Budget

 

7.Broker’s Sale Package

 

8.General Ledger Report

 

9.CAM Reconciliation/CAM Budget:

 

a)Current Year CAM Estimates; and

 

b)Back up documentation to support CAM Reconciliation:

 

1)Operating Expense Recovery Schedule;

 

2)Schedule of Tenant Reimbursements (i.e. electricity sub-metered) previously
billed; and

 

3)Tenant ledgers (to show what was actually billed).

 

10.Tenant Financial Reports, certified personal financial statement of any lease
guarantors

 

11.Tenant Contact List

 

12.Service Contracts

 

13.Utility Bills, list of all accounts with service providers, past two years

 

14.Property Tax Bills (Current year and Previous 2 years), special assessment
info if any

 

15.Property Insurance -, both Tenant Certificates and Property Casualty and
Liability including loss run reports, and if applicable, Elevation Certification
for Flood Insurance

 

16.Personal Property Inventory

 

17.Aged Receivables Report

 

 

Exhibit “K” – Page 1

 

 

  

18.Existing Environmental Reports

 

19.Site/Floor/Building Plans (as-builts), CAD files if applicable, details on
initial building footage and expansion square footage

 

20.BOMA square footage calculations

 

21.Existing Seismic Report (if applicable)

 

22.Certificate of Occupancy (shell and all suites)

 

23.Property photos; interior and exterior, aerials

 

24.REA (Declarations) (if any)

 

25.Schedule of Litigation (if any)

 

26.Building Permits and Warranties (roof, mechanical, construction)

 

27.Zoning Compliance Letter, note violations, if any

 

28.Property Management Contract

 

29.Development Agreement (if any)

 

30.Association Documents, shared parking agreements, shared services, if any,
applicable budgets

 

31.Lease Abstracts, if available

 

32.Tenant Leases (including all amendments, exhibits and correspondence)

 

33.List of open base building and tenant improvement construction, architectural
or consultant agreements

 

SELLER TO PROVIDE BUYER WITH CURRENT FINANCIALS, ALL ORIGINAL TENANT LEASES
(INCLUDING ALL AMENDMENTS, EXHIBITS AND CORRESPONDENCE) WITHIN ONE (1) BUSINESS
DAY FOLLOWING THE CLOSE OF ESCROW.

 

 

Exhibit “K” – Page 2

 

 

 

Exhibit “L”

 

Form of

TENANT ESTOPPEL CERTIFICATE

 

From:                   (“Tenant”)         To:                   (“Buyer”)      
                (“Landlord”)                       (“Buyer’s Lender”)        
Lease: Lease dated _____________, ______, between    
___________________________________________, a    
_____________________________________________,     and
________________________________________, a    
_____________________________________________,     as amended, modified or
supplemented by __________     ________________________________ [list all
amendments, addenda, letter agreements and the like] (as so amended, modified
and supplemented, the “Lease”).  

 

Premises: Suite(s) ______, consisting of a total of ______________ rentable
square feet, (the “Premises”) located in the building known as
__________________, having an address of ___________, _______, _______(the
“Building”).

 

Tenant hereby certifies to Landlord and Buyer as follows:

 

1.           Tenant is the current Tenant under the Lease. The Lease is in full
force and effect and is the only lease, agreement or understanding between
Landlord and Tenant affecting the Premises and any rights to parking. The Lease
has not been modified, altered or amended, except as follows: [commencement
agreements, modifications, assignments or amendments to the Lease and all letter
agreements or, if none, state “None”.]

 

 

Exhibit “L” – Page 1

 

 

  

2.           The initial term of the Lease commenced on _________________, 20__,
and the current term will expire on _________________________, _____. The Tenant
has an outstanding option to renew the Lease (which has not been waived or
lapsed) for ________________________ (_____) additional __________________
following the expiration date of the current term. Tenant has accepted and is
presently occupying the Premises.

 

3.           The base rent under the Lease is currently $______ per month.
[Tenant’s current estimated operating expense rent is $_________ per month.]
Tenant’s pro rata share of operating expenses for the Building is _____%. Tenant
has fully paid all rent and other sums payable under the Lease on or before the
date of this Certificate and Tenant has not paid any rent more than one month in
advance.

 

4.           Tenant is not in default under any of the provisions of the Lease,
and no event has occurred and no circumstance exists which, with the passage of
time or the giving of notice by Landlord, or both, would constitute such a
default.

 

5.           To Tenant’s knowledge, Landlord is not in default under any of the
provisions of the Lease, and no event has occurred and no circumstance exists
which, with the passage of time or the giving of notice by Tenant, or both,
would constitute such a default.

 

6.           All construction to be performed and the improvements to be
installed by Landlord on the Premises as a condition to Tenant’s acceptance of
the Premises, if any, have been completed and fully accepted by Tenant and the
last date of any such construction or installation of improvements was
[__________]. All amounts to be paid by Landlord to Tenant for work performed by
Tenant pursuant to any tenant improvement allowance have been paid in full. Any
and all other leasing incentives, amounts which the Lease expressly requires to
be paid by Landlord to Tenant or amounts to be credited against Tenant rent due
under the Lease for any reason (exclusive of operating expense adjustments as
may be applicable under the Lease) have been fully paid or credited as
applicable, and no such amounts remain outstanding or remain to be credited.

 

7.           All construction to be performed and the improvements to be
installed by Tenant on the Premises, if any, have been completed. All amounts to
be paid by Tenant for such construction and/or improvements have been paid in
full.

 

8.           As of the date of this Certificate, Tenant has no defenses, offsets
or credits against the payment of rent and other sums due or to become due under
the Lease or against the performance of any other of Tenant’s obligations under
the Lease.

 

9.           Tenant has paid to Landlord a security deposit in the amount of $
___________ [alternatively: Landlord is holding a letter of credit to secure
Tenant’s obligation under the Lease is the amount of $______________]. [The
obligations of Tenant are guaranteed by _________________, in accordance with
the terms of the guaranty dated _____________.]

 

10.         Tenant has not subleased, assigned, pledged, hypothecated, or
otherwise encumbered all or any portion of its interest in the Lease.

 

11.         There are no actions, voluntary or involuntary, pending against the
Tenant under the bankruptcy laws of the United States or any state thereof.

 

 

Exhibit “L” – Page 2

 

 

  

12.         Tenant understands that this Certificate is required in connection
with Buyer’s acquisition of the Building, and Tenant agrees that Landlord,
Buyer, Buyer’s Lender and their respective assigns (including any parties
providing financing for the Building) will, and shall be entitled to, rely on
the truth of this Certificate. Tenant agrees that such parties will, and shall
be entitled to, rely on the representations in this Certificate as being true
and correct and continuing to be made, unless Tenant notifies Landlord and Buyer
of a change in this Certificate prior to the closing.

 

13.         The party executing this document on behalf of Tenant represents
that he/she has been authorized to do so on behalf of Tenant.

 

EXECUTED on this _____ day of __________________, 20__.

  

  TENANT

 

  __________________________________,   a ________________________________

 





  By:  



  Name:  



  Its:  

  

 

Exhibit “L” – Page 3

 

 

 

Exhibit “M”

 

Form of Tax Protection Agreement

 

[See attached]

 

 

Exhibit “M” – Page 1

 

 

  

TAX PROTECTION AGREEMENT

 

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
______________, 2018 by and among Global Medical REIT Inc., a Maryland
corporation (the “REIT”), Global Medical REIT L.P., a Delaware limited
partnership (the “Partnership”), and each partner listed on the signature page
to this Agreement (collectively, the “Protected Partners” and, together with the
REIT and the Partnership, the “Parties”).

 

WHEREAS, the Protected Partners own, through their ownership in Minnite Family,
LLC, a West Virginia limited liability company, Belpre I, LLC, a West Virginia
limited liability company, Belpre II, LLC, a West Virginia limited liability
company, Belpre III, LLC, a West Virginia limited liability company, and Belpre
IV, LLC, a West Virginia limited liability company, (collectively, the “Existing
Owner”), fee title to the real property and improvements located at 807 Farson
St., Belpre, Ohio 45714, 805 Farson St., Belpre, Ohio 45714, 803 Farson St.,
Belpre, Ohio 45714 and 799 Farson St., Belpre, Ohio 45714 (as further described
in the Contribution Agreement by and between Existing Owner and New Owner,
collectively, the “Property”),

 

WHEREAS, pursuant to the Contribution and Sale Agreement, dated as of
[__________], 2018 (the “Contribution Agreement”), the Existing Owner is
contributing (the “Contribution”), as applicable, its right, title and interest
in and to the Property to GMR Belpre, LLC, a Delaware limited liability company
(the “New Owner”) in exchange for common partnership units of limited
partnership interest in the Partnership (“Units”), which Units will be
distributed to the Protected Partners in liquidation of the Existing Owner.

 

WHEREAS, the New Owner is an entity disregarded as separate from the Partnership
for federal income tax purposes;

 

WHEREAS, it is intended for federal income tax purposes that the Contribution
for Units will be treated as a tax-deferred contribution of the Properties to
the Partnership for Units under Section 721 of the Code;

 

WHEREAS, in consideration for the agreement of the Protected Partners to cause
the Existing Owner to make the Contribution, the Parties desire to enter into
this Agreement regarding certain tax matters as set forth herein; and

 

WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable in the event of certain actions being
taken by the Partnership regarding the disposition of certain of the contributed
Properties.

 

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements contained herein and in the Contribution
Agreements, the Parties hereby agree as follows:

 

 

Exhibit “M” – Page 2

 

 

  

ARTICLE 1

DEFINITIONS

 

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

 

“Accounting Firm” has the meaning set forth in the Section 3.2.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Cash Consideration” has the meaning set forth in Section 2.1(a).

 

“Closing Date” means the date on which the Contribution will be effective.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contribution” has the meaning set forth in the Recitals.

 

“Contribution Agreement” has the meaning set forth in the Recitals.

 

“Existing Owner” has the meaning set forth in the Recitals.

 

“Gain Limitation Property” means (i) each of the Properties, as described in
more detail on Schedule 2.1(b) hereto as a Gain Limitation Property; (ii) any
direct or indirect interest owned by the Partnership in any entity that owns an
interest in a Gain Limitation Property, if the disposition of that interest
would result in the recognition of Protected Gain by a Protected Partner; and
(iii) any other property that the Partnership directly or indirectly receives
that is in whole or in part a “substituted basis property” as defined in Section
7701(a)(42) of the Code with respect to a Gain Limitation Property.

 

“Indirect Owner” means, in the case of a Protected Partner that is an entity
that is classified as a partnership, disregarded entity or subchapter S
corporation for federal income tax purposes, any person owning an equity
interest in such Protected Partner, and in the case of any Indirect Owner that
itself is an entity that is classified as a partnership, disregarded entity or
subchapter S corporation for federal income tax purposes, any person owning an
equity interest in such entity.

 

“New Owner” has the meaning set forth in the Recitals.

 

“Notice Period” means the period commencing on [_________], 2021, and ending at
12:01 AM on [_________], 2023, provided, however, that the Notice Period shall
terminate at such time as such Protected Partner has disposed of 80% or more of
the Units received upon the Contribution in one or more taxable transactions.

 

“Parties” has the meaning set forth in the Preamble.

 

“Partnership” has the meaning set forth in the Preamble.

 

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, dated as of March 14, 2016, as amended, and as the same may be
further amended in accordance with the terms thereof.

 

 

Exhibit “M” – Page 3

 

 

  

“Partnership Interest Consideration” has the meaning set forth in Section
2.1(a).

 

“Property” has the meaning set forth in the Recitals.

 

“Protected Gain” shall mean the gain that would be allocable to and recognized
by a Protected Partner for federal income tax purposes under Section 704(c) of
the Code in the event of the sale of a Gain Limitation Property in a fully
taxable transaction. The initial amount of Protected Gain with respect to each
Protected Partner shall be determined as if the Partnership sold each Gain
Limitation Property in a fully taxable transaction on the Closing Date for
consideration equal to the Section 704(c) Value of such Gain Limitation Property
on the Closing Date, and is set forth on Schedule 2.1(b) hereto. Gain that would
be allocated to a Protected Partner upon a sale of a Gain Limitation Property
that is “book gain” (for example, any gain attributable to appreciation in the
actual value of the Gain Limitation Property following the Closing Date or any
gain resulting from reductions in the “book value” of the Gain Limitation
Property following the Closing Date) shall not be considered Protected Gain. As
used in this definition, “book gain” is any gain that would not be required
under Section 704(c) of the Code and the applicable regulations to be specially
allocated to the Protected Partners for federal income tax purposes.

 

“Protected Partner” means those persons, as set forth as Protected Partners on
Schedule 2.1(a), and any person who (i) acquires Units from a Protected Partner
in a transaction in which gain or loss is not recognized in whole or in part and
in which such transferee’s adjusted basis for federal income tax purposes is
determined in whole or in part by reference to the adjusted basis of the
Protected Partner in such Units, (ii) has notified the Partnership of its status
as a Protected Partner and (iii) provides all documentation reasonably requested
by the Partnership to verify such status, but excludes any person that ceases to
be a Protected Partner pursuant to this Agreement.

 

“Section 704(c) Value” means the fair market value of any Gain Limitation
Property as of the Closing Date, as determined by the Partnership and as set
forth next to each Gain Limitation Property on Schedule 2.1(c) hereto.
Notwithstanding the preceding sentence, with respect to each Gain Limitation
Property, the Section 704(c) Value shall not exceed the “Maximum Agreed Value”
set forth next to each Gain Limitation Property on Schedule 2.1(c) hereto.

 

“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest that owns a Gain Limitation Property on the Closing Date or that
thereafter is a successor to the Partnership’s direct or indirect interests in a
Gain Limitation Property.

 

“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on November 10, 2021, provided, however, that with respect to
a Protected Partner, the Tax Protection Period shall terminate at such time as
such Protected Partner has disposed of eighty percent (80%) or more of the Units
received upon the Contribution in one or more taxable transactions.

 

“Units” has the meaning set forth in the Recitals.

 

 

Exhibit “M” – Page 4

 

 

  

ARTICLE 2

RESTRICTIONS ON DISPOSITIONS OF

GAIN LIMITATION PROPERTIES

 

2.1          Restrictions on Disposition of Gain Limitation Properties.

 

(a)          The Partnership agrees for the benefit of each Protected Partner,
for the term of the Tax Protection Period, not to directly or indirectly sell,
exchange, transfer, or otherwise dispose of a Gain Limitation Property or any
interest therein, without regard to whether such disposition is voluntary or
involuntary, in a transaction that would cause any Protected Partner to
recognize any Protected Gain.

 

Without limiting the foregoing, the term “sell, exchange, transfer, or otherwise
dispose of a Gain Limitation Property” shall be deemed to include, and the
prohibition shall extend to:

 

(i)any direct or indirect disposition by any direct or indirect Subsidiary of
any Gain Limitation Property or any interest therein;

 

(ii)any direct or indirect disposition by the Partnership of any Gain Limitation
Property (or any direct or indirect interest therein) that is subject to Section
704(c)(1)(B) of the Code and the Treasury Regulations thereunder; and

 

(ii)any distribution by the Partnership to a Protected Partner that is subject
to Section 737 of the Code and the Treasury Regulations thereunder.

 

Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or any Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.

 

Notwithstanding the foregoing, this Section 2.1 shall not apply to a voluntary,
actual disposition by a Protected Partner of Units in connection with a merger
or consolidation of the Partnership pursuant to which (1) the Protected Partner
is offered as consideration for the Units either cash or property treated as
cash pursuant to Section 731 of the Code (“Cash Consideration”) or partnership
interests and the receipt of such partnership interests would not result in the
recognition of gain for federal income tax purposes by the Protected Partner
(“Partnership Interest Consideration”); (2) the Protected Partner has the right
to elect to receive solely Partnership Interest Consideration in exchange for
his Units, and the continuing partnership has agreed in writing to assume the
obligations of the Partnership under this Agreement; (3) no Protected Gain is
recognized by the Partnership as a result of any partner of the Partnership
receiving Cash Consideration; and (4) the Protected Partner elects or is deemed
to elect to receive solely Cash Consideration.

 

 

Exhibit “M” – Page 5

 

 

  

(b)          Notwithstanding the restriction set forth in this Section 2.1, the
Partnership and any Subsidiary may dispose of any Gain Limitation Property (or
any interest therein) if such disposition qualifies as a “like-kind exchange”
under Section 1031 of the Code, or an involuntary conversion under Section 1033
of the Code, or other transaction (including, but not limited to, a contribution
of property to any entity that qualifies for the non-recognition of gain under
Section 721 or Section 351 of the Code, or a merger or consolidation of the
Partnership with or into another entity that qualifies for taxation as a
“partnership” for federal income tax purposes that, as to each of the foregoing,
does not result in the recognition of any taxable income or gain to any
Protected Partner with respect to any of the Units; provided, however, that in
the case of a “like-kind exchange” under Section 1031 of the Code, if such
exchange is with a “related party” within the meaning of Section 1031(f)(3) of
the Code, any direct or indirect disposition by such related party of the Gain
Limitation Property or any other transaction prior to the expiration of the two
(2) year period following such exchange that would cause Section 1031(f)(1) of
the Code to apply with respect to such Gain Limitation Property (including by
reason of the application of Section 1031(f)(4) of the Code) shall be considered
a violation of this Section 2.1 by the Partnership.

 

ARTICLE 3

REMEDIES FOR BREACH

 

3.1          Monetary Damages. In the event that the Partnership breaches its
obligations set forth in Article 2, with respect to a Protected Partner, the
Protected Partner’s sole remedy shall be to receive from the Partnership, and
the Partnership shall pay to such Protected Partner as damages, an amount equal
to:

 

(a)the aggregate federal, state, and local income taxes incurred by the
Protected Partner or an Indirect Owner with respect to the Protected Gain that
is allocable to such Protected Partner under the Partnership Agreement as a
result of the disposition of the Gain Limitation Property, plus

 

(b)an amount equal to the aggregate federal, state, and local income taxes
payable by the Protected Partner or an Indirect Owner as a result of the receipt
of any payment required under this Section 3.1.

 

For the avoidance of doubt, the Partnership shall have no liability pursuant to
this Section 3.1 if the Partnership merges into another entity treated as a
partnership for federal income tax purposes or the Protected Partner accepts an
offer to exchange its Units for equity interests in another entity treated as a
partnership for federal income tax purposes so long as, in either case, such
successor entity assumes or agrees to assume the Partnership’s obligations
pursuant to this Agreement.

 

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner (or Indirect Owner), (b) any
deduction for state income taxes payable as a result thereof actually allowed in
computing federal income taxes shall be taken into account, and (c) a Protected
Partner’s (or Indirect Owner’s) tax liability shall be computed using the
highest federal, state and local marginal income tax rates that would be
applicable to such Protected Partner’s (or Indirect Owner’s) taxable income
(taking into account the character and type of such income or gain) for the year
with respect to which the taxes must be paid, without regard to any deductions,
losses or credits that may be available to such Protected Partner (or Indirect
Owner) that would reduce or offset its actual taxable income or actual tax
liability if such deductions, losses or credits could be utilized by the
Protected Partner (or Indirect Owner) to offset other income, gain or taxes of
the Protected Partner (or Indirect Owner), either in the current year, in
earlier years, or in later years.

 

 

Exhibit “M” – Page 6

 

 

  

3.2          Process for Determining Damages. If the Partnership has breached or
violated any of the covenants set forth in Article 2 (or a Protected Partner
asserts that the Partnership has breached or violated any of the covenants set
forth in Article 2), the Partnership and the Protected Partner (or Indirect
Owner) agree to negotiate in good faith to resolve any disagreements regarding
any such breach or violation and the amount of damages, if any, payable to such
Protected Partner (or Indirect Owner) under Section 3.1. If any such
disagreement cannot be resolved by the Partnership and such Protected Partner
(or Indirect Owner) within sixty (60) days after the receipt of notice from the
Partnership of such breach and the amount of income to be recognized by reason
thereof (or, if applicable, receipt by the Partnership of an assertion by a
Protected Partner that the Partnership has breached or violated any of the
covenants set forth in Article 2), the Partnership and the Protected Partner
shall jointly retain a nationally recognized independent public accounting firm
(an “Accounting Firm”) to act as an arbitrator to resolve as expeditiously as
possible all points of any such disagreement (including, without limitation,
whether a breach of any of the covenants set forth in Article 2 has occurred
and, if so, the amount of damages to which the Protected Partner is entitled as
a result thereof, determined as set forth in Section 3.1). All determinations
made by the Accounting Firm with respect to the resolution of any breach or
violation of any of the covenants set forth in Article 2 and the amount of
damages payable to the Protected Partner under Section 3.1 shall be final,
conclusive and binding on the Partnership and the Protected Partner. The fees
and expenses of any Accounting Firm incurred in connection with any such
determination shall be shared equally by the Partnership and the Protected
Partner, provided that if the amount determined by the Accounting Firm to be
owed by the Partnership to the Protected Partner is more than five percent (5%)
higher than the amount proposed by the Partnership to be owed to such Protected
Partner prior to the submission of the matter to the Accounting Firm, then all
of the fees and expenses of any Accounting Firm incurred in connection with any
such determination shall be paid by the Partnership and if the amount determined
by the Accounting Firm to be owed by the Partnership to the Protected Partner is
more than five percent (5%) less than the amount proposed by the Partnership to
be owed to such Protected Partner prior to the submission of the matter to the
Accounting Firm, then all of the fees and expenses of any Accounting Firm
incurred in connection with any such determination shall be paid by the
Protected Partner.

 

3.3          Required Notices; Time for Payment. In the event that there has
been a breach of Article 2, the Partnership shall provide to each affected
Protected Partner notice of the transaction or event giving rise to such breach
not later than at such time as the Partnership provides to the Protected
Partners the IRS Schedule K-1’s to the Partnership’s federal income tax return
for the year of such transaction. All payments required to be made under this
Article 3 to any Protected Partner shall be made to such Protected Partner on or
before April 15 of the year following the year in which the gain recognition
event giving rise to such payment took place; provided that, if the Protected
Partner is required to make estimated tax payments that would include such gain
(taking into account all available safe harbors), the Partnership shall make a
payment to the Protected Partner on or before the due date for such estimated
tax payment and such payment from the Partnership shall be in an amount that
corresponds to the amount of the estimated tax being paid by such Protected
Partner at such time as a result of the gain recognition event. In the event of
a payment made after the date required pursuant to this Section 3.3, interest
shall accrue on the aggregate amount required to be paid from such date to the
date of actual payment at a rate equal to the “prime rate” of interest, as
published in the Wall Street Journal (or if no longer published there, as
announced by Citibank) effective as of the date the payment is required to be
made.

 

 

Exhibit “M” – Page 7

 

 

  

ARTICLE 4

NOTICE OF INTENTION TO SELL GAIN LIMITATION PROPERTY DURING NOTICE PERIOD

 

During the Notice Period, if the Partnership intends to dispose of a Gain
Limitation Property in a taxable transaction, the Partnership shall use
commercially reasonable efforts to provide at least [90] days’ prior written
notice (prior to the closing of such disposition) to the Protected Partners.

 

ARTICLE 5

SECTION 704(C) METHOD AND ALLOCATIONS

 

Notwithstanding any provision of the Partnership Agreement, the Partnership
shall use the “traditional method” under Treasury Regulations Section 1.704-3(b)
for purposes of making all allocations under Section 704(c) of the Code with
respect to any Gain Limitation Property.

 

ARTICLE 6

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS

 

6.1          Amendment. This Agreement may not be amended, directly or
indirectly (including by reason of a merger between either the Partnership or
the REIT and another entity) except by a written instrument signed by the REIT,
the Partnership, and each of the Protected Partners to be subject to such
amendment, except that the Partnership may amend Schedule 2.1(a) upon a person
becoming a Protected Partner as a result of a transfer of Units.

 

6.2          Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in its sole discretion, may waive the
payment of any damages that is otherwise payable to such Protected Partner
pursuant to Article 3 hereof. Such a waiver shall be effective only if obtained
in writing from the affected Protected Partner.

 

ARTICLE 7

MISCELLANEOUS

 

7.1          Additional Actions and Documents. Each of the Parties hereby agrees
to take or cause to be taken such further actions, to execute, deliver, and file
or cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

 

7.2          Assignment. No Party shall assign its or his rights or obligations
under this Agreement, in whole or in part, except by operation of law, without
the prior written consent of the other Parties, and any such assignment contrary
to the terms hereof shall be null and void and of no force and effect.

 

 

Exhibit “M” – Page 8

 

 

  

7.3          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Protected Partners and their respective
successors and permitted assigns, whether so expressed or not. This Agreement
shall be binding upon the REIT, the Partnership, and any entity that is a direct
or indirect successor, whether by merger, transfer, spin-off or otherwise, to
all or substantially all of the assets of either the REIT or the Partnership (or
any prior successor thereto as set forth in the preceding portion of this
sentence), provided that none of the foregoing shall result in the release of
liability of the REIT and the Partnership hereunder. The REIT and the
Partnership covenant with and for the benefit of the Protected Partners not to
undertake any transfer of all or substantially all of the assets of either
entity (whether by merger, transfer, spin-off or otherwise) unless the
transferee has acknowledged in writing and agreed in writing to be bound by this
Agreement, provided that the foregoing shall not be deemed to permit any
transaction otherwise prohibited by this Agreement.

 

7.4          Modification; Waiver. No failure or delay on the part of any Party
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Parties are cumulative and not
exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any Party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any Party in any case shall entitle such Party to any other or
further notice or demand in similar or other circumstances.

 

7.5          Representations and Warranties Regarding Authority;
Noncontravention. Each of the REIT and the Partnership has the requisite
corporate or other (as the case may be) power and authority to enter into this
Agreement and to perform its respective obligations hereunder. The execution and
delivery of this Agreement by each of the REIT and the Partnership and the
performance of each of its respective obligations hereunder have been duly
authorized by all necessary trust, partnership, or other (as the case may be)
action on the part of each of the REIT and the Partnership. This Agreement has
been duly executed and delivered by each of the REIT and the Partnership and
constitutes a valid and binding obligation of each of the REIT and the
Partnership, enforceable against each of the REIT and the Partnership in
accordance with its terms, except as such enforcement may be limited by (i)
applicable bankruptcy or insolvency laws (or other laws affecting creditors’
rights generally) or (ii) general principles of equity. The execution and
delivery of this Agreement by each of the REIT and the Partnership do not, and
the performance by each of its respective obligations hereunder will not,
conflict with, or result in any violation of (i) the Partnership Agreement or
(ii) any other agreement applicable to the REIT and/or the Partnership, other
than, in the case of clause (ii), any such conflicts or violations that would
not materially adversely affect the performance by the Partnership and the REIT
of their obligations hereunder.

 

 

Exhibit “M” – Page 9

 

 

  

7.6          Captions. The Article and Section headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

7.7          Notices. All notices and other communications given or made
pursuant hereto shall be in writing, shall be deemed to have been duly given or
made as of the date delivered, mailed or transmitted, and shall be effective
upon receipt, if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
changes of address) or sent by electronic transmission to the telecopier number
specified below:

 

(a)          if to the Partnership or the REIT, to:

 

Global Medical REIT Inc.

2 Bethesda Metro Center

Suite 440

Bethesda, MD 20814

Attention: Jamie Barber

 

(b)          if to a Protected Partner, to the address on file with the
Partnership.

 

Each Party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

 

7.8          Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.

 

7.9          Governing Law. The interpretation and construction of this
Agreement, and all matters relating thereto, shall be governed by the laws of
the State of Maryland, without regard to the choice of law provisions thereof.

 

7.10        Consent to Jurisdiction; Enforceability.

 

7.10.1     This Agreement and the duties and obligations of the Parties shall be
enforceable against any of the other Parties in the courts of the State of
Maryland. For such purpose, each Party and the Protected Partners hereby
irrevocably submits to the nonexclusive jurisdiction of such courts and agrees
that all claims in respect of this Agreement may be heard and determined in any
of such courts.

 

 

Exhibit “M” – Page 10

 

 

  

7.10.2     Each Party hereby irrevocably agrees that a final judgment of any of
the courts specified above in any action or proceeding relating to this
Agreement shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

 

7.11        Severability. If any part of any provision of this Agreement shall
be invalid or unenforceable in any respect, such part shall be ineffective to
the extent of such invalidity or unenforceability only, without in any way
affecting the remaining parts of such provision or the remaining provisions of
this Agreement.

 

7.12        Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing Party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing Party or Parties in
connection with resolving such dispute.

 

 

Exhibit “M” – Page 11

 

 

  

Agreement to be signed by their respective officers, general partners, or
delegates thereunto duly authorized all as of the date first written above.

 

GLOBAL MEDICAL REIT INC.,

a Maryland corporation

 

  By:       Name: Jamie Barber     Title: General Counsel  

 

GLOBAL MEDICAL REIT L.P.,

a Delaware limited partnership

 

  By: GLOBAL MEDICAL REIT GP LLC,     a Delaware limited liability company,    
its General Partner

 

  By:   GLOBAL MEDICAL REIT INC.,     a Maryland corporation,     its sole
member

 

  By:       Name: Jamie Barber   Title:   General Counsel

 

Protected Partners:

[_________________________]

 

By:________________________

 

 

Exhibit “M” – Page 12

 

 

 

Schedule 2.1(a)

 

List of Protected Partners

 

 

Schedule 2.1(a) – Page 1

 

 

 

Schedule 2.1(b)

 

Gain Limitation Properties and

Estimated Maximum Protected Gain for Protected Partners as a Group

 

Name of Protected
Property  Closing Date Built
In Gain
(Aggregate)    $ 

 

 

Schedule 2.1(b) – Page 1

 

 

 

Schedule 2.1(c)

 

Maximum 704(c) Value to be used in computing protected gain

 

Name of Protected Property  Agreed Maximum Value    $ 

 

 

Schedule 2.1(c) – Page 1

 

 

 

Exhibit “N”

 

FORM OF

 

TENANT NOTICE LETTER

 

Date: Close of Escrow Date

 

TO: ALL TENANTS OF __________________________, ____________,

 

Ladies and Gentlemen:

 

You are hereby notified that the owner of the above-referenced medical office
building (“Owner”) has sold the Property to ________________________ (“Buyer”)
as of the date of this Tenant Notice set forth above, and in connection with
such sale the Owner has assigned and transferred its interest in the Lease and
any and all security deposits thereunder or relating thereto to Buyer, and Buyer
has assumed and agreed to perform all of the landlord’s obligations under the
Lease (including any obligations set forth in the Lease to repay or account for
any security deposits thereunder) from and after such date. Accordingly, (a) all
of your obligations under the Lease from and after the date of this Tenant
Notice (including your obligations to pay rent and fulfill your insurance
requirements, if any) shall be performable to and for the benefit of Buyer, its
successors and assigns and (b) all of the obligations of the landlord under the
Lease (including any obligations to repay or account for any security deposits
thereunder) from and after the date of this Tenant Notice shall be the binding
obligations of Buyer and its successors and assigns.

 

The address of Buyer for all purposes under your lease (including the payments
of rentals, the recoupment of security deposits and the giving of any notices
provided for in the rental agreements) is:

                Very truly yours,          

 

 

Exhibit “N” – Page 1

 

 

 

Exhibit “O”

 

FORM OF

 

RIGHT OF FIRST OFFER

 

WHEN RECORDED MAIL TO:

 

Global Medical REIT Inc.

2 Bethesda Metro Center, Suite 440

Bethesda, Maryland 20814

Attention:         Alfonzo Leon

 

  (Space Above for Recorder’s Use)

 

RIGHT OF FIRST OFFER AGREEMENT

 

THIS RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”) is entered into as of
__________, 2018 (the “Effective Date”) by and between _________________, a
_______________________ (“Seller”) and GMR BELPRE, LLC, a Delaware limited
liability company (“Buyer”), with respect to the following Recitals:

 

RECITALS

 

A.           Seller and Buyer previously entered into that certain Contribution
and Sale Agreement, dated _______________, 2018 (as amended, the “Purchase
Agreement”) wherein Seller agreed to sell to Buyer, and Buyer agreed to purchase
from Seller, that certain property located at 807 Farson St., 805 Farson St.,
803 Farson St. and 799 Farson St., Belpre, Ohio 45714 (the “Property”), as more
particularly described on Exhibit A attached hereto, on the terms and conditions
set forth in the Purchase Agreement. All initially capitalized terms not
otherwise defined herein shall have the meanings given to such terms in the
Purchase Agreement.

 

B.           Seller also owns that certain real property known as 809 Farson
St., Belpre, Ohio 45714 (the “ROFO Property”), as more particularly described on
Exhibit B attached hereto.

 

C.           As a material inducement for Buyer to consummate the transactions
contemplated by the Purchase Agreement, Buyer has required and Seller has agreed
to enter into this Agreement which gives Buyer certain rights to purchase the
ROFO Property, subject to and in accordance with the terms and conditions
contained in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

 

Exhibit “O” – Page 1

 

 

  

AGREEMENT

 

1.Rights of First Offer.

 

(a)          ROFO Property. For so long as Buyer, directly or indirectly owns
any portion of the Property, Seller shall, prior to Seller and/or any of its
affiliates seeking or negotiating (or upon the receipt of an offer from a third
party seeking or negotiating) (i) for the sale or purchase, as applicable, of
all or any portion of the ROFO Property or (ii) any third party investment or
financial arrangement with respect to developing all or any portion of the ROFO
Property, deliver a “ROFO Notice” (as defined in, and in accordance with,
Section 1(b) below) to Buyer.

 

(b)          ROFO Notice; Right of First Offer. A “ROFO Notice” shall (i) state
Seller’s intentions with respect to the ROFO Property, (ii) summarize the
transaction that Seller and/or its affiliates are considering (including,
without limitation, information regarding the debt and equity, or ownership
interests or investment opportunities that Seller wishes to offer to, or has
received from, a third party), (iii) contain the material economic terms upon
which Seller would, in good faith, expect to be able to enter into its
contemplated transaction in the market and (iv) offer (in each case, a “Right of
First Offer”) to Buyer the opportunity to consider whether it will purchase the
ROFO Property on material economic terms substantially similar or equivalent, as
the case may be, to those contained in such notice. Seller shall also provide
any reasonable additional information that it has with respect to the
transaction and the ROFO Property, which Buyer may reasonably request in
connection with its consideration of the transaction, including without
limitation, a complete copy of the offer that Seller and/or its affiliates are
considering. Buyer shall have twenty (20) business days from the date upon which
it receives a ROFO Notice to notify Seller of its exercise of such Right of
First Offer (or to notify Seller of its intention to exercise such Right of
First Offer subject to the approval of Buyer’s Board of Directors, in which case
Buyer shall notify Seller of its exercise of such Right of First Offer on or
before the thirtieth (30th) business day following the date upon which it
receives such ROFO Notice). If Buyer has not responded to a ROFO Notice within
the aforementioned time periods, Buyer shall have been deemed to waive its Right
of First Offer with respect to the ROFO Property, subject to the Right of First
Refusal with respect to the ROFO Property and the other express terms of this
Agreement. Upon Buyer’s rejection, or deemed rejection of a Right of First Offer
with respect to the ROFO Property, Seller shall then have the right to cause the
transaction described in such ROFO Notice to occur with any third party,
provided that (a) the closing of such transaction occurs within one (1) year of
the date on which Buyer is deemed to have waived such Right of First Offer, and
(b) there are no “Material Changes to the ROFO Terms” (as defined in
Section 1(c) below) from those set forth in such ROFO Notice.

 

(c)          Material Changes to the ROFO Terms; Failure to Close. “Material
Changes to the ROFO Terms” shall mean that (i) the aggregate effective economic
terms are less than ninety-five percent (95%) of the aggregate effective
economic terms set forth in the applicable ROFO Notice (i.e., before payment of
any commissions or other transaction costs) and/or (ii) any other material term
is not substantially similar to such material term as set forth in the
applicable ROFO Notice. If any transaction with a third party relating to the
ROFO Property does not close within one (1) year of the date on which Buyer is
deemed to have waived its Right of First Offer with respect thereto, the ROFO
Property shall again become subject to a Right of First Offer.

 

 

Exhibit “O” – Page 2

 

 

  

(d)          Revised Offer Notice. If, after Buyer rejects or is deemed to have
rejected its Right of First Offer with respect to the ROFO Property, there are
any Material Changes to the ROFO Terms with respect thereto from those set forth
in the ROFO Notice, before consummating any transaction with a third party based
thereon, Seller shall provide written notice to Buyer of such Material Changes
to the ROFO Terms (the “Revised Offer Notice”). Buyer shall then have the right
to enter into the transaction upon the same terms as are set forth in the
Revised Offer Notice (a “Right of First Refusal”) by delivering written notice
of its exercise of such Right of First Refusal within fifteen (15) business days
from the date upon which it receives the Revised Offer Notice (or to notify
Seller of its intention to exercise its Right of First Refusal subject to the
approval of Buyer’s Board of Directors, in which case Buyer shall notify Seller
of its exercise of a Right of First Refusal on or before the thirtieth (30th)
business day following the date upon which it receives the Revised Offer
Notice). If Buyer has not responded to the Revised Offer Notice within the
aforementioned time periods, Buyer shall have been deemed to waive its Right of
First Refusal with respect to the ROFO Property.

 

(e)          Closing. If Buyer has exercised its Right of First Offer or Right
of First Refusal with respect to the ROFO Property pursuant to the terms of this
Section 1, Buyer and Seller shall use good faith efforts to close such
transaction within sixty (60) days of such exercise (or if the third party offer
provides for a later closing date, such later date) upon the terms of definitive
legal documents to be negotiated in good faith by the parties (substantially
similar to the applicable terms of the Purchase Agreement to the extent that the
proposed transaction is substantially similar to the transaction contemplated by
the Purchase Agreement, if at all) as soon as practicable following the exercise
of such Right of First Offer or Right of First Refusal, as the case may be, by
Buyer.

 

2.Miscellaneous Provisions.

 

(a)          Binding on Successors in Interest. This Agreement shall be binding
upon, inure to the benefit of, and be enforceable by the parties hereto and
their respective successors and assigns.

 

(b)          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Ohio.

 

(c)          Modifications. This Agreement may be amended or modified only by
written instrument duly executed by both of the parties hereto.

 

(d)          Notices. Any notice permitted or required hereunder shall be in
writing and given to the parties at their respective addresses as set forth
below:

 

To Seller:                



  Attention:    



  E-mail:    



  Phone: (___) ___-____  

 

 

Exhibit “O” – Page 3

 

 

  

With a copy to:                



  Attention:    



  E-mail:    



  Phone: (___) ___-____  

 

To Buyer: Global Medical REIT Inc.   2 Bethesda Metro Center, Suite 440  
Bethesda, Maryland 20814   Attention: Alfonzo Leon   Email:
AlfonzoL@globalmedicalreit.com   Phone: (202) 524-6853       With a copy to:
Cox, Castle & Nicholson LLP   2029 Century Park East, 21st Floor   Los Angeles,
California 90067   Attention: David Lari   Email: dlari@coxcastle.com   Phone:
(310) 284-2292

 

Either party may change the address to which notice must be given by delivery of
notice to the other party in accordance with this Section 2(d). Notice shall be
given by one of the following methods:

 

a.By overnight commercial courier for next business day delivery, in which case
notice shall be deemed delivered on the next business day following delivery to
the courier prior to the last scheduled pick-up time.

 

b.By electronic mail, in which case notice shall be deemed delivered upon
receipt.

 

(e)          Severability of Provisions. In case any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision had
never been contained herein.

 

(f)           Time of Essence. Time is of the essence in this Agreement with
respect to each provision of and matters contemplated by this Agreement.

 

(g)          Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including, without limitation,
reasonable attorneys’ fees and expenses. The prevailing party shall be
determined by the court based upon an assessment of which party’s major
arguments or position prevailed, and the Court may determine that each party
shall incur its own legal fees and expenses.

 

 

Exhibit “O” – Page 4

 

 

  

(h)          No Partnership. The parties have entered into this Agreement for
the limited purposes set forth herein. Neither party is the agent, employee, or
partner of the other party and neither party may bind the other party to any
further or additional contracts or obligations with other third parties.

 

(i)           Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of the entire
Agreement or as a waiver of any subsequent breach.

 

(j)           Interpretation of Agreement. It is understood by and between the
parties that any ambiguity in an agreement is to be construed against the
drafter of the agreement. Instead, any ambiguity shall be interpreted without
regard to the identity of the drafter of this Agreement.

 

(k)          Entire Agreement. This Agreement and all other documents and
agreements expressly referred to herein contain the entire agreement between the
parties hereto with respect to the matters set forth herein.

 

(l)           Business Days. The term “business day” shall mean any day other
than Saturday, Sunday, or legal holiday under the Federal law or laws of the
State where the ROFO Property is located.

 

(m)         Brokers. Each party represents and warrants to the other that
neither has contacted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any broker’s, finder’s
or other fees or commissions being due and payable to any party with respect to
the transaction contemplated hereby. Each party hereby indemnifies and agrees to
hold the other party harmless from any loss, liability, damage, cost, or expense
(including reasonable attorneys’ fees) resulting to the other party by reason of
a breach of the representation and warranty made by such party in this Section.

 

(n)          Further Assurances. Each party will, whenever and as often as it
shall be requested to do so by the other party, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered any and all such
further conveyances, assignments, approvals, consents and any and all other
documents and do any and all other acts as may be necessary to carry out the
intent and purpose of this Agreement.

 

(o)          Dispute Resolution. Should there be any controversy, dispute or
claim arising out of or in connection with this Agreement (hereinafter a
“dispute” or “disputes”), the parties shall first attempt to settle the matter
by mutual negotiations prior to filing a complaint or otherwise instituting
litigation. If these negotiations are unsuccessful, or if it appears to either
party that negotiations are stalled, at either party’s election, the dispute
will be submitted to mediation to be held at a mutually acceptable location
prior to either party filing a complaint or otherwise instituting litigation. In
the event that such mediation does not resolve the dispute within ten (10)
business days, either party may institute litigation.

 

 

Exhibit “O” – Page 5

 

 

  

(p)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one and the same instrument.

 

[Remainder of Page Left Blank Intentionally]

 

 

Exhibit “O” – Page 6

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

  SELLER:          
                                                                                  ,
   
a                                                                                
 

 



  By:    



  Name:    



  Title:    

 

  BUYER:       GMR Belpre, LLC,   a Delaware limited liability company

 

  By: Global Medical REIT L.P.,     a Delaware limited partnership,     its Sole
Member

 

  By: Global Medical REIT GP LLC,     a Delaware limited liability company,    
its General Partner

 

  By: Global Medical REIT Inc.,     a Maryland corporation,     its sole Member

 

  By:       Name:     Title:

 

 

Exhibit “O” – Page 7

 

 

  

STATE OF ________________ )       )  SS.     COUNTY OF__________________ )

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
__________________________________________ who acknowledged that ____ did sign
the foregoing instrument, and that the same is _____ free act and deed
individually.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
___________________________________, _________ this ____ day of
____________________, 20___.

 

_____________________________________

 

Notary Public

 

My commission expires: _________________

 

This instrument prepared by:

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

 

Exhibit “O” – Page 8

 

 

  

STATE OF ________________ )       )  SS.     COUNTY OF__________________ )

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
__________________________________________ who acknowledged that ____ did sign
the foregoing instrument, and that the same is _____ free act and deed
individually.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
___________________________________, _________ this ____ day of
____________________, 20___.

 

_____________________________________

 

Notary Public

 

My commission expires: _________________

 

This instrument prepared by:

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

 

Exhibit “O” – Page 9

 

 

  

Exhibit A to Right of First Offer/Refusal Agreement

 

LEGAL DESCRIPTION OF PROPERTY

 

[Insert Legal Description]

 

 

Exhibit “O” – Page 10

 

 

  

Exhibit B to Right of First Offer/Refusal Agreement

 

LEGAL DESCRIPTION OF ROFO PROPERTY

 

[Insert Legal Description]

 

 

Exhibit “O” – Page 11

 

 

 

Exhibit “P”

 

INVESTOR QUESTIONNAIRE

 

[See attached]

 

 

Exhibit “P” – Page 1

 

 

  

Accredited Investor Questionnaire

 

Global Medical REIT L.P., a Delaware limited partnership (the “Company”),
intends to distribute certain equity interests in the Company (the “Securities”)
to the undersigned. The Securities will not be registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any state “blue sky”
securities laws, but instead will be offered in reliance upon certain exemptions
from registration under the Securities Act and applicable state laws. To support
these exemptions, the Company requests that you complete this Accredited
Investor Questionnaire (this “Questionnaire”) to enable the Company to determine
whether you qualify as an “accredited investor” pursuant to the provisions of
Rule 501(a) of Regulation D under the Securities Act.

 

THE SECURITIES WILL NOT BE OFFERED OR SOLD TO THE UNDERSIGNED UNLESS AND UNTIL
THIS QUESTIONNAIRE HAS BEEN PROPERLY COMPLETED AS THOROUGHLY AS POSSIBLE,
EXECUTED AND DELIVERED TO THE COMPANY. IN THE CASE OF AN INVESTOR THAT IS A
PARTNERSHIP, TRUST OR CORPORATION WHICH DOES NOT ITSELF QUALIFY AS AN ACCREDITED
INVESTOR, EACH EQUITY OWNER IN SUCH ENTITY MUST COMPLETE THIS QUESTIONNAIRE TO
DETERMINE ACCREDITED STATUS.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.

 

If you wish to be considered an “accredited investor,” you must INITIAL the
paragraph below which describes the suitability requirement under which you
intend to qualify. We may ask you to provide additional information to document
the representation initialed, as described within each paragraph. ONLY ONE
PARAGRAPH NEED BE INITIALED. Please note that if the Securities will be held
other than in an individual’s name, the information below should be supplied for
the entity which will hold such Securities.

 

      1.      The undersigned is NOT an Accredited Investor.

 

OR

 

      2.      Individual Net Worth Suitability

 

This suitability requirement may be selected only by a natural individual(s),and
NOT by a corporation, partnership, trust, estate, unincorporated association or
other entity.

 

 

Exhibit “P” – Page 2

 

 

 

The undersigned represents and warrants that his or her individual net worth or
joint net worth with his or her spouse, exceeds $1,000,000. For purposes of this
Questionnaire, "net worth" means the excess of total assets at fair market value
(including personal and real property, but excluding the estimated fair market
value of a person's primary home) over total liabilities. Total liabilities
excludes any mortgage on the primary home in an amount of up to the home's
estimated fair market value as long as the mortgage was incurred more than 60
days before the Securities are purchased, but includes (i) any mortgage amount
in excess of the home's fair market value and (ii) any mortgage amount that was
borrowed during the 60-day period before the closing date for the sale of
Securities for the purpose of investing in the Securities.

 

OR

 

      3.      Individual Net Income Suitability

 

This suitability requirement may be selected only by a natural individual(s),
and NOT by a corporation, partnership, trust, estate, unincorporated association
or other entity.

 

The undersigned represents and warrants that his or her individual net income
was in excess of $200,000 in each of the two most recent years, or his or her
joint income with his or her spouse was in excess of $300,000 in each of those
years, and he or she reasonably expects his or her net income to reach such
level in the current year.

 

OR

 

      4.      Executive Officer Status

 

This suitability requirement may be selected only by a natural individual(s),
and NOT by a corporation, partnership, trust, estate, unincorporated association
or other entity.

 

The undersigned is a director, executive officer or general partner of the
Company, or a director, executive officer or general partner of a general
partner of the Company. (For purposes of this Questionnaire, executive officer
means the president; any vice president in charge of a principal business unit,
division or function, such as sales, administration or finance; or any other
person or persons who perform(s) similar policymaking functions for the Issuer.)

 

OR

 

      5.      Certain Qualified Organizations:

 

The undersigned represents and warrants that it is (check one):

 

____a.     A corporation, partnership, Massachusetts or similar business trust,
or organization described in Section 501(c)(3) of the Internal Revenue Code (tax
exempt organization), not formed for the specific purpose of acquiring the
Securities, having total assets in excess of $5,000,000.

 

 

Exhibit “P” – Page 3

 

 

  

____b.    A bank, savings and loan association or other similar institution (as
defined in Sections 3(a)(2) and 3(a)(5)(A) of the Securities Act).

 

____c.    An insurance company (as defined in Section 2(13) of the Securities
Act).

 

____d.    An investment company registered under the Investment Company Act of
1940.

 

____e.    A business development company as defined in Section 2(a)(48) of the
Investment Company Act of 1940 or private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

 

____f.     A Small Business Investment Company licensed by the U.S. Small
Business Administration under Sections 301(c) or (d) of the Small Business
Investment Act of 1958.

 

____g.    A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended.

 

____h.    A trust with total assets in excess of $5,000,000 not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
an investment in the Securities.

 

NOTE: If you claim suitability under this paragraph (5), the Company may require
that you provide appropriate information supporting your claim to status as a
Qualified Organization.

 

OR

 

      6.      Entity Suitability:

 

The undersigned represents and warrants that it is a corporation, a partnership,
an unincorporated association or other similar entity, and that each owner of an
equity interest in the entity satisfies the suitability requirements of either
paragraphs (2), (3), (4) or (5) above. An entity may be newly formed for the
purpose of purchasing the Securities.

 

NOTE:    If you claim suitability under this paragraph (6), you must submit a
list of each of the owners with an equity interest in the entity, setting forth
the address and telephone number and list for EACH such owner the information
required under paragraphs (2), (3), (4) or (5) above. These separate pages must
be validly signed by or on behalf of each such owner or beneficiary.

 

[Remainder of page intentionally blank]

 

 

Exhibit “P” – Page 4

 

 

  

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire on this ___
day of _________, 2018.

 

        (Signature of Investor)                 (Print Name)                
(State of Residence)  

 

 

Exhibit “P” – Page 5

 

 

 

Exhibit “Q”

 

OP PARTNERSHIP AGREEMENT

 

[See attached]

 

 

Exhibit “Q” – Page 1

 

 

 

Exhibit “R”

 

Form of

BELPRE I EASEMENT AGREEMENT

 

EASEMENT AND RIGHT OF WAY AGREEMENT

 

THIS EASEMENT AND RIGHT OF WAY AGREEMENT, Made and entered into this _____ day
of March, 2018, by and between BELPRE I, LLC, a West Virginia limited liability
company, party of the first part (hereinafter “Grantor”), and MINNITE FAMILY,
LLC, a West Virginia limited liability company, party of the second part
(hereinafter “Grantee”).

 

WHEREAS, Grantor is the owner of a certain tract of real estate containing 2.485
acres, more or less, situate in the City of Belpre, Washington County, Ohio,
being the same real estate granted and conveyed unto Grantor by deed of record
in Official Record Volume 507, at Page 405 in the Washington County, Ohio
Recorder’s Office (“Grantor’s Parcel”), and

 

WHEREAS, Grantee is the owner of a certain tract of real estate situate in the
City of Belpre, Washington County, Ohio, adjoining Grantor’s Parcel on its
western boundary, being the same real estate granted and conveyed unto Grantee
by deed of record in Official Record Volume 610, at Page 2651 in the Washington
County, Ohio Recorder’s Office (“Grantee’s Parcel”), and

 

WHEREAS, the building and other improvements situate on Grantor’s Parcel is
leased by Grantor to Marietta Memorial Hospital (“Hospital”) for the operation
of a free standing medical facility (“Building I”), and

 

WHEREAS, Grantee has entered into an Agreement and Lease with the said Hospital
whereby Grantee is to construct and lease to Hospital a building and other
improvements on Grantee’s Parcel to also be operated as a free standing medical
facility (“Building V”), the plans for which as drawn by Hospital provide for
Building V and appurtenant improvements to connect with Building I and
appurtenant improvements on Grantor’s Parcel, and

 

WHEREAS, in order to accomplish the wishes of their common tenant to connect the
aforesaid buildings and improvements, and the construction and operation
thereof, the parties hereto have agreed to the grant and conveyance by Grantor
to Grantee of the easements and rights of way herein described, upon the terms
and conditions herein described, and

 

WHEREAS, this Easement and Right of Way Agreement in facilitating the connection
of said buildings and improvements and the construction and operation of the
same and thereby benefitting the parties’ common tenant and enhancing both of
the aforesaid properties, in turn is of the mutual benefit to the parties and
constitutes good and valuable consideration for this Easement and Right of Way
Agreement;

 

 

Exhibit “R” – Page 1

 

 

  

NOW THEREFORE THIS AGREEMENT WITNESSETH: That for and in consideration of Five
($5.00) Dollars, cash in hand paid, and other good and valuable consideration,
including, but not limited to, the mutual benefit to the parties herein recited,
the receipt and sufficiency of all of which is hereby acknowledged, the parties
agree as follows:

 

1.           Grantor hereby grants and conveys unto Grantee, a perpetual,
exclusive easement and right of way over, across and upon Grantor’s Parcel, for
the use and benefit of Grantee’s Parcel for purposes of the construction,
including connection thereof to Building I and its appurtenant improvements,
repair, maintenance and operation of the portions of Building V and its
appurtenant improvements to be situate on Grantor’s Parcel as designed by
Hospital, which easement and right of way is more particularly described on
“Exhibit A” hereto, and an easement and right of way for purposes of ingress,
egress and regress over, across and upon portions of Grantor’s Parcel adjoining
said easement and right of way as may be reasonable and necessary for the
aforesaid purposes, all of which easements and rights of way shall run with the
land.

 

2.           Grantee, from time to time, and at all times, at its own cost and
expense, shall construct, including connection thereof to Building I and its
appurtenant improvements, repair and maintain the portion of Building V and its
appurtenant improvements to be situate on Grantor’s Parcel as designed by
Hospital, in a proper, substantial and workmanlike manner. All such
construction, repair and maintenance shall be done in a manner which does not
unreasonably intrude upon, hinder, obstruct or disturb the use of the remainder
of Grantor’s Parcel. Neither will Grantee suffer any lien to be claimed against
Grantor’s Parcel arising from any such construction, repair or maintenance or
the cost and expense thereof, shall immediately notify Grantor of the existence
of any such lien or claim thereof and discharge and obtain the release thereof,
and shall indemnify, defend and hold harmless Grantor and Grantor’s Parcel
therefrom and from the cost and expense of such construction, repair and
maintenance.

 

3.           Grantee shall fully repair any damage or disturbance caused to
Grantor’s Parcel arising from the aforesaid construction, repair, maintenance
and operation of the portion of Building V and its appurtenant improvements
located on Grantor’s Parcel pursuant hereto and shall indemnify, defend and hold
harmless Grantor from and against any claims, damages, liabilities, or losses
resulting from any injury or damage to any person or property arising in any
manner from such construction, repair, maintenance or operation.

 

4.           The terms of this agreement shall be binding upon, and inure to the
benefit of, the parties and their tenants, successor and assigns, and shall be
governed in accordance with the law of the State of Ohio.

 

 

Exhibit “R” – Page 2

 

 

  

WITNESS the following signatures:

 

  BELPRE I, LLC         By: MINNITE FAMILY, LLC,           Its Sole Member      
  By:             Pat Minnite, Jr.           Its:  Manager         By:          
  Karmyn M. Conley           Its:  Manager         By:             Pat Minnite,
III           Its:  Manager         By:             Jason R. Minnite          
Its:  Manager

 

 

Exhibit “R” – Page 3

 

 

  

  Minnite Family, LLC         By:             Pat Minnite, Jr.          
Its:  Manager         By:             Karmyn M. Conley           Its:  Manager  
      By:             Pat Minnite, III           Its:  Manager         By:      
        Jason R. Minnite           Its:  Manager

 

This instrument was prepared by ______________________________________________.

 

 

Exhibit “R” – Page 4

 

 

  

Exhibit A

 

[TO BE PROVIDED]

 

 

Exhibit “R” – Page 5

 

 

 

Exhibit “S”

 

Form of

BELPRE IV EASEMENT AGREEMENT

 

EASEMENT AND RIGHT OF WAY AGREEMENT

 

THIS EASEMENT AND RIGHT OF WAY AGREEMENT, Made and entered into this _____ day
of March, 2018, by and between 601 PLAZA L.L.C., a West Virginia limited
liability company, party of the first part (hereinafter “Grantor”), and BELPRE
IV, LLC, a West Virginia limited liability company, party of the second part
(hereinafter “Grantee”).

 

WHEREAS, Grantor is the owner of a certain tract of real estate situate in the
City of Belpre, Washington County, Ohio, being part of the same real estate
granted and conveyed unto Grantor by deed of record in Official Record Volume
493, at Page 1576 in the Washington County, Ohio Recorder’s Office (“Grantor’s
Parcel”), and

 

WHEREAS, Grantee is the owner of a certain tract of real estate containing 3.709
acres, more or less, situate in the City of Belpre, Washington County, Ohio,
adjoining Grantor’s Parcel on its northern boundary, being the same real estate
granted and conveyed unto Grantee by deed of record in Official Record Volume
548, at Page 2183 in the Washington County, Ohio Recorder’s Office (“Grantee’s
Parcel”), and

 

WHEREAS, the parties wish to enter into this written Easement and Right of Way
Agreement for the purposes and upon the terms hereinafter described to
memorialize the existing agreement and arrangement of the parties to the mutual
benefit of the parties;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH: That for and in consideration of Five
($5.00) Dollars, cash in hand paid, and other good and valuable consideration,
including, but not limited to, the mutual benefit to the parties of this written
instrument, the receipt and sufficiency of all of which is hereby acknowledged,
the parties agree as follows:

 

1.           Grantor hereby grants and conveys unto Grantee, a perpetual,
exclusive easement and right of way over, across and upon Grantor’s Parcel for
the use and benefit of Grantee’s Parcel for purposes of ingress, egress and
regress to and from Grantee’s Parcel and Farson Street and for purposes of the
construction, reconstruction, paving, repaving, repair and maintenance of said
easement and right of way and the surface thereof, which easement and right of
way is more particularly described on “Exhibit A” hereto, and an easement and
right of way for purposes of ingress, egress and regress over, across and upon
portions of Grantor’s Parcel adjoining the aforesaid easement and right of way
as may be reasonable and necessary for the aforesaid purposes, all of which
easements and rights of way shall run with the land.

 

 

Exhibit “S” – Page 1

 

 

  

2.           Grantee, from time to time, and at all times, at its own cost and
expense, shall construct, reconstruct, pave, repave, repair and maintain, the
area of said easement and right of way, and the surface thereof, in a proper,
substantial and workmanlike manner. All such construction, reconstruction,
paving, repaving, repair and maintenance shall be done in a manner which does
not unreasonably intrude upon, hinder, obstruct or disturb the use of the
remainder of Grantor’s Parcel. Neither will Grantee suffer any lien to be
claimed against Grantor’s Parcel arising from any such construction,
reconstruction, paving, repaving, repair or maintenance or the cost and expense
thereof, shall immediately notify Grantor of the existence of any such lien or
claim thereof and discharge and obtain the release thereof, and shall indemnify,
defend and hold harmless Grantor and Grantor’s Parcel therefrom and from the
cost and expense of such construction, reconstruction, paving, repaving, repair
and maintenance.

 

3.           Grantee shall fully repair any damage or disturbance caused to
Grantor’s Parcel arising from the aforesaid construction, reconstruction,
paving, repaving, repair and maintenance and Grantee’s use of said easements and
rights of way hereby granted and conveyed, and shall indemnify, defend and hold
harmless Grantor from and against any claims, damages, liabilities or losses
resulting from any injury or damage to any person or property arising in any
manner from such construction, reconstruction, paving, repaving, repair,
maintenance or use.

 

4.           The terms of this agreement shall be binding upon, and inure to the
benefit of, the parties and their tenants, successors and assigns, and shall be
governed in accordance with the law of the State of Ohio.

 

WITNESS the following signatures:

 

  601 PLAZA L.L.C.         By:             Pat Minnite, Jr.          
Its:  Manager         By:             Karmyn S. Conley           Its:  Manager

 

 

Exhibit “S” – Page 2

 

 

  

  By:             Pat Minnite, III           Its:  Manager         By:          
Jason R. Minnite         Its:  Manager         BELPRE IV, LLC         By:
MINNITE FAMILY, LLC,           Its Sole Member         By:             Pat
Minnite, Jr.           Its:  Manager

 

 

Exhibit “S” – Page 3

 

 

  

  By:             Karmyn M. Conley           Its:  Manager         By:          
  Pat Minnite, III           Its:  Manager         By:               Jason R.
Minnite           Its:  Manager

 

This instrument was prepared by ______________________________________________.

 

 

Exhibit “S” – Page 4

 

 

  

Exhibit A

 

[TO BE PROVIDED]

 

 

Exhibit “S” – Page 5

 

 

 

Schedule 1

 

Allocation of Purchase Price

 

Building/Parcel  Purchase Price  Minnite Family Property  $1,000,000  Belpre I 
$16,650,000  Belpre II  $7,675,000  Belpre III  $8,375,000  Belpre IV 
$30,500,000  Total  $64,200,000 

 

 

Schedule 1 – Page 1

 

 

 

Schedule 4.30

 

NAMES, ADDRESSES AND PERCENTAGE INTERESTS

OF OP UNIT HOLDERS

 

Name  Notice Address  Percentage Interest  Minnite Family, LLC, a West Virginia
limited liability company
  1000 Grand Central Mall, Vienna, WV  26105   100%

 



 

Schedule 4.30 – Page 1

 

 